EX-10 3 ks2aa.htm EX 10.2


                                                                                                 EXECUTION COPY


                                      ASSIGNMENT AND ASSUMPTION AGREEMENT


        ASSIGNMENT  AND  ASSUMPTION  AGREEMENT,  dated as of February 27,  2005,  between  Residential  Funding
Corporation,  a  Delaware  corporation  ("RFC")  and  Residential  Asset  Securities  Corporation,  a  Delaware
corporation (the "Company").

                                                   Recitals

        A.     RFC has entered into seller contracts ("Seller Contracts") with certain sellers and servicers.

        B.     The  Company  wishes to  purchase  from RFC  certain  Mortgage  Loans (as  hereinafter  defined)
originated pursuant to the Seller Contracts with respect thereto.

        C.     The Company,  RFC, as master  servicer,  and U.S.  Bank  National  Association,  as trustee (the
"Trustee"), are entering into a Pooling and Servicing Agreement dated as of February 1,  2006 (the "Pooling and
Servicing  Agreement"),  pursuant  to which the Trust  proposes  to issue  Home  Equity  Mortgage  Asset-Backed
Pass-Through  Certificates,  Series 2006-KS2 (the "Certificates")  consisting of eighteen classes designated as
Class A-1,  Class A-2,  Class A-3, Class A-4, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6,
Class M-7,  Class M-8,  Class M-9,  Class M-10, Class SB,  Class R-I,  Class R-II and Class R-III Certificates,
representing  beneficial  ownership  interests  solely  in a  trust  fund  consisting  primarily  of a pool  of
adjustable  and fixed rate  one-to  four-family  mortgage  loans  identified  on Exhibit F to the  Pooling  and
Servicing Agreement (the "Mortgage Loans).

        D.     In  connection  with the  purchase of the  Mortgage  Loans,  the Company  will assign to RFC the
Class R-I, Class R-II and Class R-III Certificates (the "Retained Certificates").

        E.     In connection with the purchase of the Mortgage Loans and the issuance of the Certificates,  RFC
wishes to make  certain  representations  and  warranties  to the Company  and to assign  certain of its rights
under the Seller  Contracts  to the  Company,  and the Company  wishes to assume  certain of RFC's  obligations
under the Seller Contracts.

        F.     The  Company and RFC intend that the  conveyance  by RFC to the Company of all its right,  title
and interest in and to the Mortgage Loans pursuant to this Agreement  shall  constitute a purchase and sale and
not a loan.

        NOW  THEREFORE,  in  consideration  of the recitals and the mutual  promises  herein and other good and
valuable consideration, the parties agree as follows:

1.      All  capitalized  terms used but not defined  herein  shall have the meanings  assigned  thereto in the
Pooling and Servicing Agreement.

2.      Concurrently  with the  execution  and  delivery  hereof,  RFC hereby  assigns to the  Company  without
recourse  all of its right,  title and  interest in and to the  Mortgage  Loans,  including  all  interest  and
principal  received on or with  respect to the Mortgage  Loans after the Cut-off  Date (other than  payments of
principal and interest due on the Mortgage Loans in February 2006). In consideration  of such  assignment,  RFC
will receive from the Company,  in immediately  available funds, an amount equal to  $1,021,240,482.66  and the
Retained  Certificates.  In connection with such assignment and at the Company's direction,  RFC has in respect
of each Mortgage Loan endorsed the related Mortgage Note (other than any Destroyed  Mortgage Note,  hereinafter
defined)  to the order of the Trustee and  delivered  an  assignment  of  mortgage  in  recordable  form to the
Trustee  or its  agent.  A  "Destroyed  Mortgage  Note"  means a  Mortgage  Note  the  original  of  which  was
permanently lost or destroyed.

        The  Company  and RFC intend  that the  conveyance  by RFC to the  Company of all its right,  title and
interest in and to the Mortgage  Loans  pursuant to this Section 2 shall be, and be construed as, a sale of the
Mortgage  Loans by RFC to the Company.  It is,  further,  not intended  that such  conveyance be deemed to be a
pledge of the Mortgage  Loans by RFC to the Company to secure a debt or other  obligation  of RFC.  Nonetheless
(a) this  Agreement  is  intended to be and hereby is deemed to be a security  agreement  within the meaning of
Articles  8 and 9 of the  Minnesota  Uniform  Commercial  Code and the  Uniform  Commercial  Code of any  other
applicable  jurisdiction;  (b) the conveyance provided for in this Section shall be deemed to be a grant by RFC
to the Company of a security  interest in all of RFC's right  (including  the power to convey  title  thereto),
title and interest,  whether now owned or hereafter acquired,  in and to (A) the Mortgage Loans,  including the
Mortgage Notes, the Mortgages,  any related insurance  policies and all other documents in the related Mortgage
Files,  (B) all amounts  payable  pursuant to the Mortgage  Loans in accordance  with the terms thereof and (C)
any and all general  intangibles  consisting  of,  arising  from or relating to any of the  foregoing,  and all
proceeds of the conversion,  voluntary or involuntary,  of the foregoing into cash, instruments,  securities or
other  property,  including,  without  limitation,  all  amounts  from  time to time  held or  invested  in the
Certificate  Account or the Custodial Account,  whether in the form of cash,  instruments,  securities or other
property;  (c) the  possession  by the  Trustee,  the  Custodian  or any other agent of the Trustee of Mortgage
Notes or such other  items of  property as  constitute  instruments,  money,  payment  intangibles,  negotiable
documents,  goods, deposit accounts,  letters of credit, advices of credit,  investment property,  certificated
securities  or chattel  paper shall be deemed to be  "possession  by the  secured  party," or  possession  by a
purchaser or a person  designated  by such secured  party,  for purposes of  perfecting  the security  interest
pursuant to the Minnesota  Uniform  Commercial  Code and the Uniform  Commercial  Code of any other  applicable
jurisdiction  (including without limitation,  Sections 8-106, 9-313 and 9-106 thereof);  and  (d) notifications
to persons holding such property,  and  acknowledgments,  receipts or  confirmations  from persons holding such
property,  shall be deemed  notifications to, or  acknowledgments,  receipts or confirmations  from,  financial
intermediaries,  bailees or agents (as  applicable) of the Trustee for the purpose of perfecting  such security
interest under  applicable law. RFC shall, to the extent  consistent with this Agreement,  take such reasonable
actions as may be necessary  to ensure that,  if this  Agreement  were deemed to create a security  interest in
the Mortgage  Loans and the other  property  described  above,  such security  interest would be deemed to be a
perfected  security  interest of first priority under  applicable law and will be maintained as such throughout
the term of this  Agreement.  Without  limiting the generality of the foregoing,  RFC shall prepare and deliver
to the Company not less than 15 days prior to any filing date,  and the Company  shall file,  or shall cause to
be filed, at the expense of RFC, all filings  necessary to maintain the  effectiveness  of any original filings
necessary  under the  Uniform  Commercial  Code as in effect  in any  jurisdiction  to  perfect  the  Company's
security  interest in or lien on the Mortgage Loans including without  limitation (x) continuation  statements,
and (y) such other  statements as may be occasioned  by (1) any  change of name of RFC or the Company,  (2) any
change of  location of the state of  formation,  place of  business  or the chief  executive  office of RFC, or
(3) any transfer of any interest of RFC in any Mortgage Loan.

3.      Concurrently  with the  execution  and  delivery  hereof,  the  Company  hereby  assigns to RFC without
recourse  all  of  its  right,  title  and  interest  in  and  to the  Retained  Certificates  as  part  of the
consideration payable to RFC by the Company pursuant to this Agreement.

4.      RFC  represents  and warrants to the Company,  with respect to each  Mortgage  Loan that on the date of
execution hereof (or, if otherwise specified below, as of the date so specified),

(i)     Immediately prior to the delivery of the Mortgage Loans to the Company,  RFC had good title to, and was
the sole owner of, each  Mortgage  Loan free and clear of any pledge,  lien or  security  interest  (other than
(a) rights to servicing and related  compensation,  and (b) any  senior lien relating to a Mortgage Loan listed
on Schedule A attached  hereto (the "Junior  Lien  Mortgage  Loans")) and had full right and  authority to sell
and assign the Mortgage Loans pursuant to this Agreement.

(ii)    The  proceeds  of the  Mortgage  Loan have been fully  disbursed,  there is no  requirement  for future
advances  thereunder and any and all requirements as to completion of any on-site or off-site  improvements and
as to  disbursements  of any escrow funds therefor  (including  any escrow funds held to make Monthly  Payments
pending  completion of such  improvements)  have been complied with. All costs,  fees and expenses  incurred in
making, closing or recording the Mortgage Loans were paid.

(iii)   The  Mortgagor  (including  any  party  secondarily  liable  under the  Mortgage  File) has no right of
set-off, defense,  counterclaim or right of rescission as to any document in the Mortgage File except as may be
provided under the Relief Act.

(iv)    RFC and any other  originator,  servicer or other previous owner of each Mortgage Loan has obtained all
licenses  and  effected  all  registrations  required  under all  applicable  local,  state and  federal  laws,
regulations and orders,  including  without  limitation truth in lending and disclosure laws,  necessary to own
or originate the Mortgage  Loans (the failure to obtain such licenses or to comply with such laws,  regulations
and orders would make such Mortgage Loans void or voidable).

(v)     A policy of title  insurance,  in the form and amount that is in material  compliance  with the Program
Guide,  was effective as of the closing of each Mortgage Loan, is valid and binding,  and remains in full force
and effect except for Mortgaged  Properties  located in the State of Iowa where an attorney's  certificate  has
been  provided in  accordance  with the  Program  Guide.  No claims  have been made under such title  insurance
policy and no holder of the related  mortgage,  including  RFC, has done or omitted to do anything  which would
impair the coverage of such title insurance policy.

(vi)    Each  Mortgage Loan is a valid and  enforceable  first lien (or in the case of the Junior Lien Mortgage
Loans,  junior  lien) on the  Mortgaged  Property  subject only to (1) the lien of  nondelinquent  current real
property taxes and  assessments,  (2)  covenants,  conditions and  restrictions,  rights of way,  easements and
other  matters of public  record as of the date of recording of such  Mortgage,  such  exceptions  appearing of
record being acceptable to mortgage lending institutions  generally or specifically  reflected in the appraisal
made in connection  with the  origination  of the related  Mortgage  Loan,  and (3) other matters to which like
properties  are commonly  subject that do not materially  interfere with the benefits of the security  intended
to be provided by such Mortgage.

(vii)   All  improvements  which were considered in determining  the Appraised Value of the Mortgaged  Property
lie wholly within the boundaries and the building  restriction lines of the Mortgaged  Premises,  or the policy
of title  insurance  affirmatively  insures  against  loss or damage by  reason  of any  violation,  variation,
encroachment  or adverse  circumstance  that either is  disclosed  or would have been  disclosed by an accurate
survey.

(viii)  There are no delinquent tax or delinquent assessment liens against the related Mortgaged Property,  and
there are no  mechanic's  liens or claims  for work,  labor or  material  or any  other  liens  affecting  such
Mortgaged  Property  which are or may be a lien prior to, or equal with,  the lien of the Mortgage  assigned to
RFC, except those liens that are insured against by the policy of title insurance and described in (v) above.

(ix)    Each Mortgaged  Property is free of material damage and is in good repair and no notice of condemnation
has been given with respect thereto.

(x)     The  improvements  upon the  Mortgaged  Property are insured  against loss by fire and other hazards as
required by the Program Guide,  including  flood  insurance if required under the National Flood  Insurance Act
of 1968,  as  amended.  The  Mortgage  requires  the  Mortgagor  to maintain  such  casualty  insurance  at the
Mortgagor's  expense,  and on the Mortgagor's failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at the Mortgagor's expense and to seek reimbursement therefore from the Mortgagor.

(xi)    The  appraisal  was made by an  appraiser  who meets  the  minimum  qualifications  for  appraisers  as
specified in the Program Guide.

(xii)   Each Mortgage  Note and Mortgage  constitutes  a legal,  valid and binding  obligation of the Mortgagor
enforceable  in  accordance  with its terms except as limited by  bankruptcy,  insolvency or other similar laws
affecting generally the enforcement of creditors' rights.

(xiii)  Each Mortgage Loan is covered by a standard hazard insurance policy.

(xiv)   0.1% of the Mortgage Loans are secured by a leasehold estate.

(xv)    The  information set forth on the Mortgage Loan Schedule with respect to each Mortgage Loan is true and
correct in all material respects as of the date or dates which such information is furnished.

(xvi)   As of the  Cut-Off  Date,  approximately  0.3%  of the  Mortgage  Loans  are  currently  30 to  59 days
delinquent  in payment of principal and interest.  As of the Cut-Off Date,  approximately  0.3% of the Mortgage
Loans  have  been  a  maximum  of  30 to 59  days  delinquent  in  payment  of  principal  and  interest  since
origination.  As of the Cut-Off Date,  none of the Mortgage  Loans are currently 60 or more days  delinquent in
the payment of principal and interest.  As of the Cut-Off Date,  approximately  0.1% of the Mortgage Loans have
been 60 or more days  delinquent  in the  payment  of  principal  and  interest  since  origination.  As of the
Cut-Off Date,  approximately  0.1% of the Mortgage Loans have been 90 or more days delinquent in the payment of
principal  and  interest  since  origination.  For the  purposes  of this  representation  a  Mortgage  Loan is
considered  Delinquent if a Subservicer or the Master  Servicer has made any advances on the Mortgage Loan that
have not been  reimbursed  out of payments by the  mortgagor or on the  mortgagor's  behalf from a source other
than a Subservicer, a Seller, the Master Servicer or an affiliated entity of either.

(xvii)  To the best of RFC's knowledge,  except with respect to one of the Mortgage Loans, none of the Mortgage
Loans with  Loan-to-Value  Ratios,  or  combined  Loan-to-Value  Ratios with  respect to Junior Lien Loans,  at
origination in excess of 80% are insured by a borrower-paid, primary mortgage insurance policy.

(xviii) The weighted average  Loan-to-Value  Ratio with respect to the Mortgage Loans by outstanding  principal
balance at origination, is 82.11%.

(xix)   No more than  approximately  0.3% of the Mortgage  Loans,  by outstanding  principal  balance as of the
Cut-off  Date,  are  located  in any one zip code  area in  Maryland.  No more than  approximately  0.2% of the
Mortgage  Loans by  outstanding  principal  balance as of the Cut-off Date are located in any one zip code area
outside of Maryland.

(xx)    All of the Mortgage Loans that are adjustable-rate  loans will adjust  semi-annually based on Six-Month
LIBOR (as defined in the  Prospectus  Supplement).  Each of the Mortgage Loans that are  adjustable-rate  loans
will adjust on the Adjustment  Date specified in the related  Mortgage Note to a rate equal to the sum (rounded
as described in the  Prospectus  Supplement) of the related Index  described in the  Prospectus  Supplement and
the  Note  Margin  set  forth in the  related  Mortgage  Note,  subject  to the  limitations  described  in the
Prospectus  Supplement,  and each  Mortgage  Loan has an original  term to maturity  from the date on which the
first monthly payment is due of not more than  approximately  30 years.  On each Adjustment  Date, the Mortgage
Rate on each  Mortgage  Loan that is an  adjustable-rate  loan will be adjusted to equal the related Index plus
the related  Gross  Margin,  subject in each case to the Periodic  Rate Cap, the Mortgage  Rate and the Minimum
Mortgage Rate.  The amount of the monthly  payment on each Mortgage Loan that is an  adjustable-rate  loan will
be  adjusted on the first day of the month  following  the month in which the  Adjustment  Date occurs to equal
the amount  necessary to pay interest at the  then-applicable  Mortgage Rate to fully amortize the  outstanding
principal  balance of such  Mortgage  Loan over its  remaining  term to stated  maturity.  No Mortgage  Loan is
subject to negative amortization.

(xxi)   With respect to each Mortgage  constituting a deed of trust, a trustee, duly qualified under applicable
law to serve as such, has been properly  designated and currently so serves and is named in such Mortgage,  and
no fees or expenses  are or will become  payable by the holder of the  Mortgage  Loan to the trustee  under the
deed of trust, except in connection with a trustee's sale after default by the Mortgagor.

(xxii)  Approximately  7.07% the Mortgaged  Properties related to the Mortgage Loans (by outstanding  principal
balance as of the Cut-off Date) are units in detached  planned unit  developments.  Approximately  2.22% of the
Mortgaged  Properties  related to the Mortgage Loans (by outstanding  principal balance as of the Cut-off Date)
are units in attached planned unit  developments.  Approximately  1.38% of the Mortgaged  Properties related to
the  Mortgage  Loans (by  outstanding  principal  balance  as of the  Cut-off  Date)  are units in  townhouses.
Approximately  0.07% of the  Mortgaged  Properties  related to the  Mortgage  Loans (by  outstanding  principal
balance as of the Cut-off Date) are units in  manufactured  housing  developments.  Approximately  4.10% of the
Mortgaged  Properties  related to the Mortgage Loans (by outstanding  principal balance as of the Cut-off Date)
are condominium units.  Each Mortgaged Property is suitable for year-round occupancy.

(xxiii) Approximately  94.97% of the  Mortgaged  Properties  related  to the  Mortgage  Loans  (by  outstanding
principal  balance as of the Cut-off Date) are secured by the owner's primary  residence.  Approximately  1.44%
of the Mortgaged  Properties related to the Mortgage Loans (by outstanding  principal balance as of the Cut-off
Date)  are  secured  by the  owner's  second  or  vacation  residence.  Approximately  3.59%  of the  Mortgaged
Properties  related  to the  Mortgage  Loans (by  outstanding  principal  balance as of the  Cut-off  Date) are
secured by a non-owner occupied residence.

(xxiv)  Approximately  81.50% of the  Mortgaged  Properties  related  to the  Mortgage  Loans  (by  outstanding
principal  balance as of the Cut-off Date) are secured by detached  one-family  dwelling  units.  Approximately
3.66% of the Mortgaged  Properties  related to the Mortgage Loans (by outstanding  principal  balance as of the
Cut-off Date) are secured by two- to four-family dwelling units.

(xxv)   The average  outstanding  principal  balance of the Mortgage  Loans at  origination  was  approximately
$141,797.  No Mortgage Loan at origination had a principal balance of less than $11,546 or more than $750,000.

(xxvi)  As of the Cut-off  Date,  all Mortgage  Rate  adjustments  on the  Mortgage  Loans that have reached an
Adjustment Date have been done in accordance with the terms of the related Mortgage Note.

(xxvii) Any escrow  arrangements  established  with respect to any  Mortgage  Loan are in  compliance  with all
applicable local, state and federal laws and are in compliance with the terms of the related Mortgage Note.

(xxviii)       Except as otherwise  specifically set forth herein,  there is no default,  breach,  violation or
event of  acceleration  existing  under any  Mortgage  Note or  Mortgage  and no event  which,  with notice and
expiration  of any  grace  or  cure  period,  would  constitute  a  default,  breach,  violation  or  event  of
acceleration,  and no such default,  breach,  violation or event of  acceleration  has been waived by RFC or by
any other entity involved in originating or servicing a Mortgage Loan.

(xxix)  Each  Mortgage Loan  constitutes a "qualified  mortgage"  under Section  860G(a)(3)(A)  of the Code and
Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the
provisions of Treasury Regulation Section  1.860G-2(a)(3) or Treasury Regulation Section  1.860G-2(f)(2) or any
other provision that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure  to meet  the  requirements  of  Section  860G(a)(3)(A)  of the Code and  Treasury  Regulation  Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9).

(xxx)   No more than 63.03% of the Mortgage Loans have been  classified by RFC as Credit Grade A4, no more than
9.81% of any  Mortgage  Loans have been  classified  by RFC as Credit  Grade AX  Mortgage  Loans,  no more than
13.65% of the Mortgage Loans have been  classified by RFC as Credit Grade AM Mortgage Loans, no more than 7.68%
of the Mortgage Loans have been  classified by RFC as Credit Grade B Mortgage  Loans, no more than 3.10% of the
Mortgage  Loans have been  classified  by RFC as Credit  Grade C  Mortgage  Loans and no more than 2.73% of the
Mortgage  Loans have been  classified  by RFC as Credit  Grade CM  Mortgage  Loans,  in each case as  described
generally in the Prospectus Supplement.

(xxxi)  No Mortgage  Loan is a graduated  payment  loan or has a shared  appreciation  or  contingent  interest
feature.

(xxxii) With respect to each Mortgage  Loan,  either (i) each Mortgage Loan contains a customary  provision for
the acceleration of the payment of the unpaid  principal  balance of the Mortgage Loan in the event the related
Mortgaged  Property is sold without the prior consent of the mortgagee  thereunder or (ii) the Mortgage Loan is
assumable pursuant to the terms of the Mortgage Note.

(xxxiii)       No Mortgage Loan provides for deferred interest or negative amortization.

(xxxiv) None of the Mortgage Loans are buydown Mortgage Loans.

(xxxv)  Each  Mortgaged  Property  is a single  parcel of real estate with a one- to  four-unit  single  family
residence  thereon,  a condominium  unit, a  manufactured  housing unit, a unit in a townhouse,  a planned unit
development,  a  leasehold  or a  modular  home;  and no  Mortgage  Property  consists  of a  mobile  home or a
manufactured housing unit that is not permanently affixed to its foundation.

(xxxvi) No more than  approximately  35.3% of the Mortgage Loans (by  outstanding  principal  balance as of the
Cut-off Date) were made to Mortgagors  with credit scores as described  generally in the Prospectus  Supplement
of less than 600 excluding  Mortgagors  whose credit  scores are not available to RFC. The weighted  average of
the credit scores for the Mortgage  Loans for which Credit Scores are  available to RFC was  approximately  626
as of the Cut-off Date.

(xxxvii)       No instrument of release or waiver has been executed in connection with the Mortgage Loans,  and
no Mortgagor has been released, in whole or in part from its obligations in connection with a Mortgage Loan.

(xxxviii)              The weighted  average  remaining term to stated maturity of the Mortgage Loans as of the
cut-off date will be approximately  353 months.  The weighted average original term to maturity of the Mortgage
Loans as of the cut-off date will be approximately 354 months.

(xxxix) None of the  Mortgage  Loans are  subject  to the Home  Ownership  and  Equity  Protection  Act of 1994
("HOEPA").

(xl)    To the best of RFC's  knowledge,  the  Subservicer  for each  Mortgage  Loan has  accurately  and fully
reported its borrower credit files to each of the Credit Repositories in a timely manner.

(xli)   None of the proceeds of any Mortgage  Loan were used to finance the purchase of single  premium  credit
insurance policies.

(xlii)  No  Mortgage  Loan has a  prepayment  penalty  term that  extends  beyond  five years after the date of
origination.

(xliii) Approximately 3.8% of the Mortgage Loans are Balloon Mortgage Loans.

(xliv)  None of the Mortgage Loans are loans that,  under  applicable  state or local law in effect at the time
of origination  of such Mortgage  Loan, are referred to as (1) "high cost" or "covered"  loans or (2) any other
similar  designation if the law imposes  greater  restrictions  or additional  legal  liability for residential
mortgage loans with high interest rates, points and/or fees.

(xlv)   The  information  set  forth in the  prepayment  charge  schedule  attached  hereto  as  Exhibit A (the
"Prepayment  Charge  Schedule") is complete,  true and correct in all material respects as of the Cut off Date,
and each prepayment  charge set forth on the Prepayment  Charge Schedule  ("Prepayment  Charge") is enforceable
and was originated in compliance with all applicable federal, state and local laws.

(xlvi)  Each  Mortgage  Loan as of the time of its  origination  complied  in all  material  respects  with all
applicable  local,  state and federal laws,  including,  but not limited to, all applicable  predatory  lending
laws.

(xlvii) No Mortgage Loan was originated on or after October 1, 2002 and before March 7, 2003,  which is secured
by property located in the State of Georgia.

(xlviii)       No Mortgage Loan is a High Cost Loan or Covered  Loan, as applicable  (as such terms are defined
in the  current  Appendix E of the  Standard & Poor's  Glossary  For File  Format For  LEVELS(R)Version  5.6(c)
(attached  hereto as Exhibit B);  provided that no  representation  and warranty is made in this clause (xlvii)
with respect to 0.52% of the Mortgage  Loans and (by  outstanding  principal  balance as of the Cut-off  Date),
secured  by  property  located  in the State of  Kansas  or with  respect  to 0.16% of the  Mortgage  Loans (by
outstanding  principal  balance  as of the  Cut-off  Date),  secured by  property  located in the State of West
Virginia;  and  provided  further  that no  Qualified  Substitute  Mortgage  Loan  shall be a High Cost Loan or
Covered  Loan (as such terms are defined in Appendix E of the  Standard & Poor's  Glossary  For File Format For
LEVELS(R)in effect on the date of  substitution),  unless the  Company  shall have  received  from S&P  written
confirmation  that the inclusion of any such Mortgage Loan will not adversely  affect the then current  ratings
assigned to any of the Certificates by S&P.

               (xliv) Each Mortgage Loan listed on the attached Exhibit C has an original term to maturity of
360 months and an original amortization term of 480 months.

        Upon  discovery  by RFC or upon notice  from the  Company or the  Trustee of a breach of the  foregoing
representations  and warranties in respect of any Mortgage  Loan, or upon the occurrence of a Repurchase  Event
(as described in Section 5 below),  which materially and adversely  affects the interests of any holders of the
Certificates,  the  Certificate  Insurer  or the  Company in such  Mortgage  Loan  (notice  of which  breach or
occurrence  shall be given to the Company by RFC, if it discovers  the same),  RFC shall,  within 90 days after
the earlier of its discovery or receipt of notice thereof,  either cure such breach or Repurchase  Event in all
material  respects or,  except as otherwise  provided in Section 2.04 of the Pooling and  Servicing  Agreement,
either  (i) purchase  such Mortgage Loan from the Trustee or the Company,  as the case may be, at a price equal
to the Purchase Price for such Mortgage Loan or (ii) substitute a Qualified  Substitute  Mortgage Loan or Loans
for such  Mortgage Loan in the manner and subject to the  limitations  set forth in Section 2.04 of the Pooling
and Servicing  Agreement.  If the breach of  representation  and warranty  that gave rise to the  obligation to
repurchase  or  substitute  a Mortgage  Loan  pursuant to this  Section 4 was the  representation  set forth in
clause  (xlvi) of this  Section 4, then RFC shall pay to the Trust Fund,  concurrently  with and in addition to
the remedies  provided in the preceding  sentence,  an amount equal to any  liability,  penalty or expense that
was actually  incurred and paid out of or on behalf of the Trust Fund,  and that  directly  resulted  from such
breach, or if incurred and paid by the Trust Fund thereafter, concurrently with such payment.

5.      With respect to the Mortgage Loans, a repurchase event  ("Repurchase  Event") shall have occurred if it
is  discovered  that,  as of the date hereof,  the related  Mortgage  Loan was not a valid first lien or junior
lien in the case of a Junior Lien Loan on the related  Mortgaged  Property subject only to (i) the lien of real
property taxes and assessments not yet due and payable, (ii) covenants,  conditions,  and restrictions,  rights
of way,  easements  and other  matters of public  record as of the date of recording of such  Mortgage and such
other  permissible  title  exceptions  as are listed in the Program Guide and (iii) other matters to which like
properties  are  commonly  subject  which do not  materially  adversely  affect the value,  use,  enjoyment  or
marketability of the Mortgaged Property.

6.      RFC hereby  represents and warrants to the Company that with respect to each Mortgage Loan, the REMIC's
tax  basis in each  Mortgage  Loan as of the  Closing  Date is  equal to or  greater  than  100% of the  Stated
Principal Balance thereof.

7.      This  Agreement  shall  inure to the  benefit  of and be  binding  upon the  parties  hereto  and their
respective successors and assigns, and no other person shall have any right or obligation hereunder.

8.      RFC, as master servicer under the Pooling and Servicing  Agreement (the "Master  Servicer"),  shall not
waive (or permit a sub-servicer to waive) any Prepayment Charge unless:  (i) the  enforceability  thereof shall
have been limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar laws  relating to
creditors' rights generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency
has  threatened  legal action if the prepayment  penalty is enforced,  (iii) the  collectability  thereof shall
have been limited due to  acceleration in connection  with a foreclosure or other  involuntary  payment or (iv)
such waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default  and  would,  in the  reasonable  judgment  of the Master  Servicer,  maximize
recovery of total proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage
Loan. In no event will the Master  Servicer  waive a Prepayment  Charge in connection  with a refinancing  of a
Mortgage  Loan that is not related to a default or a reasonably  foreseeable  default.  If a Prepayment  Charge
is waived,  but does not meet the standards  described  above,  then the Master Servicer is required to pay the
amount of such  waived  Prepayment  Charge to the  holder  of the  Class SB  Certificates  at the time that the
amount  prepaid  on the  related  Mortgage  Loan is  required  to be  deposited  into  the  Custodial  Account.
Notwithstanding  any other  provisions of this  Agreement,  any payments made by the Master Servicer in respect
of any waived  Prepayment  Charges  pursuant to this  Section  shall be deemed to be paid  outside of the Trust
Fund and not part of any REMIC.

                                           [Signature page follows]






--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the parties have entered into this Assignment and Assumption  Agreement as of the
date first above written.


                                            RESIDENTIAL FUNDING CORPORATION



                                            By:________________________________
                                            Name:
                                            Title:



                                            RESIDENTIAL ASSET SECURITIES CORPORATION



                                            By:________________________________
                                            Name:
                                            Title:




--------------------------------------------------------------------------------



                                                   EXHIBIT A

                                          Prepayment Charge Schedule


Loan NumbeNote Date Prepayment Active    Principal PoolnID
  5740854 08/21/2001       36     Y     $ 53,308.69 40294
  7107203 03/29/2002       60     Y     $ 129,077.7040294
  8672104 08/28/2003       36     Y     $ 81,172.88 40294
  9573700 10/21/2004       36     Y     $ 44,683.28 40293
  9850564 06/09/2005       24     Y     $ 93,780.33 40294
  9874512 06/27/2005       24     Y     $ 102,400.0040294
  9926974 07/22/2005       24     Y     $ 67,366.20 40294
  9992936 09/08/2005       24     Y     $ 63,250.00 40294
 10003304 08/31/2005       24     Y     $ 288,000.0040294
 10005552 09/08/2005       36     Y     $ 261,768.4940293
 10007026 09/21/2005       24     Y     $ 411,919.9940294
 10013630 07/21/2005       24     Y     $ 82,405.71 40294
 10014604 09/14/2005       24     Y     $ 219,380.7440294
 10015428 09/20/2005        6     Y     $ 37,269.16 40294
 10037529 06/03/2005       24     Y     $ 205,010.8940294
 10038241 04/28/2005       36     Y     $ 101,994.7340294
 10042387 06/14/2005       36     Y     $ 497,599.2540294
 10043479 06/07/2005       36     Y     $ 76,125.22 40294
 10043499 06/07/2005       36     Y     $ 127,999.9940294
 10043815 06/13/2005       24     Y     $ 127,322.3640294
 10054378 10/05/2005       24     Y     $ 55,921.79 40294
 10067934 09/30/2005        6     Y     $ 55,966.26 40294
 10067982 10/26/2005        6     Y     $ 59,419.06 40294
 10068752 10/18/2005        6     Y     $ 148,223.7140294
 10069872 10/07/2005        6     Y     $ 35,923.10 40294
 10070834 10/20/2005        6     Y     $ 65,137.70 40294
 10070990 09/23/2005       24     Y     $ 47,236.93 40294
 10071422 09/30/2005       24     Y     $ 284,144.7440294
 10071502 10/13/2005       12     Y     $ 191,589.8440294
 10071744 10/31/2005       24     Y     $ 78,802.27 40294
 10074271 07/22/2005       12     Y     $ 99,329.81 40294
 10084508 08/04/2005       36     Y     $ 54,805.34 40293
 10084844 08/19/2005       36     Y     $ 81,364.22 40293
 10084922 08/25/2005       36     Y     $ 132,459.1740293
 10085176 10/14/2005       36     Y     $ 138,226.9840293
 10086304 10/28/2005       24     Y     $ 187,665.7240294
 10086546 09/19/2005       36     Y     $ 175,601.2140293
 10087770 10/12/2005       24     Y     $ 150,899.2540294
 10089174 10/05/2005       36     Y     $ 224,510.7940293
 10089520 10/14/2005       36     Y     $ 215,562.2740293
 10089894 10/24/2005       36     Y     $ 49,164.85 40293
 10090090 10/13/2005       24     Y     $ 105,993.3340294
 10100106 10/11/2005       24     Y     $ 70,860.78 40294
 10100824 10/13/2005       24     Y     $ 49,924.50 40294
 10106598 09/22/2005       24     Y     $ 62,753.19 40294
 10107784 11/08/2005       24     Y     $ 381,806.5640294
 10110369 08/17/2005       36     Y     $ 85,194.37 40296
 10115773 07/29/2005       60     Y     $ 46,585.60 40293
 10115775 07/29/2005       60     Y     $ 46,585.60 40293
 10118089 06/28/2005       36     Y     $ 132,115.1640293
 10118397 07/21/2005       60     Y     $ 155,287.3740293
 10121057 07/12/2005       36     Y     $ 218,731.0940294
 10127675 08/19/2005       12     Y     $ 99,605.19 40294
 10129076 11/09/2005       24     Y     $ 83,886.66 40293
 10129100 11/08/2005       12     Y     $ 147,842.1840294
 10133916 11/08/2005       24     Y     $ 59,891.23 40294
 10135073 08/18/2005       24     Y     $ 91,569.39 40294
 10140222 07/21/2005       24     Y     $ 208,000.0040294
 10140258 07/27/2005       24     Y     $ 462,800.0040294
 10140260 08/31/2005       24     Y     $ 50,277.71 40294
 10140262 08/05/2005       36     Y     $ 189,000.0040294
 10140352 10/21/2005       24     Y     $ 229,896.0440294
 10140520 10/20/2005       24     Y     $ 189,999.9140294
 10140578 09/23/2005       36     Y     $ 208,190.9140294
 10140618 09/29/2005       24     Y     $ 199,500.0040294
 10140636 09/30/2005       12     Y     $ 232,209.5240294
 10140644 09/28/2005       24     Y     $ 454,500.0040294
 10140688 10/18/2005       24     Y     $ 62,590.49 40294
 10140704 10/17/2005       24     Y     $ 166,932.0040294
 10140710 09/28/2005       36     Y     $ 124,211.7040294
 10140714 10/12/2005       24     Y     $ 251,270.5840294
 10140758 10/20/2005       24     Y     $ 83,761.51 40294
 10140788 10/11/2005       24     Y     $ 257,000.0040294
 10140804 10/11/2005       24     Y     $ 261,000.0040294
 10140806 10/13/2005       36     Y     $ 59,831.00 40294
 10140816 09/29/2005       24     Y     $ 154,316.8440294
 10140882 10/12/2005       24     Y     $ 134,502.9340294
 10140970 10/26/2005       24     Y     $ 102,433.7440294
 10140992 10/18/2005       24     Y     $ 219,451.8540294
 10141046 10/18/2005       36     Y     $ 227,050.0040294
 10141052 10/06/2005       24     Y     $ 305,767.3040294
 10141060 10/17/2005       24     Y     $ 395,501.0440294
 10141062 10/10/2005       12     Y     $ 322,167.1840294
 10141068 10/12/2005       24     Y     $ 113,697.4640294
 10141106 10/14/2005       24     Y     $ 193,497.3740294
 10141122 10/08/2005       24     Y     $ 408,445.9640294
 10141136 10/18/2005       24     Y     $ 92,888.91 40294
 10141144 10/14/2005       24     Y     $ 151,023.2140294
 10141148 10/10/2005       24     Y     $ 535,500.0040294
 10141160 10/07/2005       36     Y     $ 166,228.3440294
 10141174 10/21/2005       36     Y     $ 71,060.75 40294
 10141228 10/07/2005       24     Y     $ 435,150.0040294
 10141242 10/15/2005       24     Y     $ 148,831.5140294
 10141266 10/17/2005       36     Y     $ 151,486.2940294
 10141268 10/13/2005       12     Y     $ 151,574.4540294
 10141364 10/27/2005       24     Y     $ 111,870.0640294
 10141400 10/12/2005       24     Y     $ 341,083.5540294
 10141406 10/13/2005       24     Y     $ 402,627.0640294
 10141482 10/21/2005       36     Y     $ 176,191.1940294
 10141498 10/17/2005       24     Y     $ 189,468.0740294
 10141800 10/14/2005       24     Y     $ 80,517.02 40294
 10141878 10/21/2005       24     Y     $ 90,053.37 40294
 10141984 10/25/2005       24     Y     $ 155,463.9640294
 10142046 10/26/2005       24     Y     $ 201,439.5740294
 10142108 10/26/2005       24     Y     $ 307,922.6440294
 10142124 10/26/2005       24     Y     $ 318,071.6440294
 10142130 10/28/2005       24     Y     $ 400,973.9940294
 10142156 10/31/2005       24     Y     $ 126,238.7040294
 10142386 11/03/2005       24     Y     $ 332,478.8940294
 10143180 11/07/2005       24     Y     $ 42,938.67 40294
 10157538 10/21/2005       24     Y     $ 166,500.0040294
 10157550 10/14/2005       24     Y     $ 194,750.0040294
 10157692 10/26/2005       12     Y     $ 170,576.2140294
 10157708 09/29/2005       24     Y     $ 202,019.6040294
 10157744 10/17/2005       36     Y     $ 125,791.5340294
 10157746 09/27/2005       36     Y     $ 149,145.1640294
 10157782 11/03/2005       36     Y     $ 134,784.5040294
 10157834 10/13/2005       24     Y     $ 283,000.0040294
 10157908 10/28/2005       36     Y     $ 99,000.00 40294
 10158040 10/26/2005       24     Y     $ 342,000.0040294
 10159624 08/25/2005       24     Y     $ 84,017.62 40294
 10159634 08/31/2005       24     Y     $ 155,069.8540294
 10159728 09/13/2005       36     Y     $ 229,900.0040294
 10159806 09/23/2005       24     Y     $ 356,000.0040294
 10159854 10/05/2005       24     Y     $ 284,494.8340294
 10159870 10/10/2005       24     Y     $ 132,733.4940294
 10159886 10/06/2005       24     Y     $ 111,728.5040294
 10159948 09/27/2005       24     Y     $ 494,135.4540294
 10160020 10/12/2005       24     Y     $ 132,548.7140294
 10160130 09/26/2005       24     Y     $ 446,500.0040294
 10160256 09/30/2005       36     Y     $ 114,000.0040294
 10160274 09/29/2005       24     Y     $ 208,390.9440294
 10160352 09/29/2005       24     Y     $ 105,162.3640294
 10160560 10/06/2005       24     Y     $ 197,600.0040294
 10160582 10/03/2005       24     Y     $ 88,817.42 40294
 10160670 10/06/2005       36     Y     $ 268,590.5940294
 10160696 10/07/2005       36     Y     $ 143,137.4640294
 10160750 10/03/2005       24     Y     $ 148,600.0040294
 10160770 10/14/2005       24     Y     $ 56,881.40 40294
 10160862 10/17/2005       36     Y     $ 109,787.3340294
 10160872 10/07/2005       24     Y     $ 126,850.8740294
 10160994 10/07/2005       24     Y     $ 142,101.0340294
 10161046 10/10/2005       24     Y     $ 123,135.0940294
 10161148 10/14/2005       24     Y     $ 118,412.2040294
 10163502 11/17/2005       12     Y     $ 561,662.4940294
 10164462 11/21/2005       24     Y     $ 308,000.0040294
 10165922 11/16/2005       24     Y     $ 153,041.6840294
 10168312 09/29/2005       36     Y     $ 127,821.9240294
 10168318 10/07/2005       24     Y     $ 342,000.0040294
 10168334 10/03/2005       12     Y     $ 303,575.2340294
 10168340 10/05/2005       24     Y     $ 49,846.31 40294
 10168348 10/18/2005       36     Y     $ 261,250.0040294
 10168368 10/21/2005       24     Y     $ 216,000.0040294
 10168370 10/25/2005       24     Y     $ 182,400.0040294
 10168382 10/28/2005       24     Y     $ 242,993.1340294
 10168384 10/17/2005       24     Y     $ 184,433.4040294
 10168456 10/28/2005       24     Y     $ 154,755.7540294
 10168482 10/11/2005       24     Y     $ 334,212.7540294
 10168484 10/12/2005       24     Y     $ 93,950.24 40294
 10168514 10/18/2005       24     Y     $ 235,000.0040294
 10168544 10/25/2005       24     Y     $ 154,517.3340294
 10168546 10/25/2005       24     Y     $ 114,698.5440294
 10168550 10/18/2005       24     Y     $ 94,289.96 40294
 10168554 10/28/2005       24     Y     $ 173,850.0040294
 10168592 10/31/2005       24     Y     $ 132,977.7340294
 10168600 10/21/2005       24     Y     $ 172,504.0640294
 10168638 10/26/2005       24     Y     $ 339,213.6140294
 10168644 10/26/2005       24     Y     $ 184,940.3340294
 10168672 10/27/2005       24     Y     $ 490,376.0040294
 10168674 10/24/2005       24     Y     $ 161,629.2740294
 10168738 10/26/2005       24     Y     $ 133,725.1340294
 10168792 11/01/2005       24     Y     $ 193,308.9840294
 10168868 11/04/2005       24     Y     $ 379,050.0040294
 10169148 11/07/2005       24     Y     $ 136,710.8840294
 10169218 10/28/2005       24     Y     $ 213,284.3140294
 10169238 10/31/2005       24     Y     $ 133,000.0040294
 10169348 11/03/2005       24     Y     $ 144,290.8840294
 10169366 11/04/2005       24     Y     $ 157,388.2240294
 10169384 11/09/2005       36     Y     $ 104,241.8940294
 10170436 09/29/2005       24     Y     $ 132,106.0440294
 10170462 10/17/2005       12     Y     $ 295,187.2640294
 10170500 11/11/2005       24     Y     $ 161,361.7740294
 10170526 10/24/2005       24     Y     $ 111,222.6440294
 10170560 10/25/2005       24     Y     $ 57,231.81 40294
 10170596 10/31/2005       24     Y     $ 52,175.08 40294
 10170662 10/20/2005       12     Y     $ 76,835.55 40294
 10170676 11/02/2005       24     Y     $ 115,974.0040294
 10170694 10/31/2005       24     Y     $ 118,596.8840294
 10170714 10/31/2005       24     Y     $ 184,839.5240294
 10170788 11/10/2005       24     Y     $ 77,833.32 40294
 10170840 10/31/2005       24     Y     $ 52,191.09 40294
 10170844 10/28/2005       24     Y     $ 88,605.06 40294
 10170886 10/31/2005       24     Y     $ 157,280.0940294
 10171080 11/04/2005       12     Y     $ 337,116.0340294
 10171090 11/18/2005       12     Y     $ 275,310.0040294
 10171094 11/14/2005       24     Y     $ 54,847.73 40294
 10171158 11/14/2005       24     Y     $ 121,986.1040294
 10171188 11/18/2005       24     Y     $ 134,771.5940294
 10171452 10/06/2005       24     Y     $ 114,030.7840294
 10171456 09/30/2005       24     Y     $ 90,004.85 40294
 10175185 08/25/2005       36     Y     $ 31,818.99 40294
 10175307 08/25/2005       24     Y     $ 287,161.5940294
 10175433 08/31/2005       24     Y     $ 232,161.4240294
 10175443 08/26/2005       36     Y     $ 67,133.13 40294
 10175477 08/24/2005       24     Y     $ 243,390.3140294
 10175529 08/26/2005       24     Y     $ 107,691.7140294
 10175609 08/08/2005       12     Y     $ 148,137.9140293
 10175649 08/26/2005       36     Y     $ 65,857.54 40293
 10175837 08/04/2005       24     Y     $ 122,354.1140294
 10175847 08/31/2005       36     Y     $ 77,086.93 40293
 10175901 08/26/2005       36     Y     $ 61,460.17 40294
 10175929 08/15/2005       24     Y     $ 80,368.04 40294
 10176053 08/31/2005       36     Y     $ 50,267.58 40294
 10176099 08/01/2005       24     Y     $ 216,514.2940294
 10176225 08/04/2005       24     Y     $ 315,543.2840294
 10176311 08/12/2005       24     Y     $ 344,000.0040294
 10176633 08/24/2005       12     Y     $ 279,537.7540294
 10176713 08/15/2005       36     Y     $ 297,841.4240294
 10176767 08/10/2005       12     Y     $ 101,613.7940294
 10176953 08/31/2005       24     Y     $ 251,402.5140294
 10177137 08/30/2005       36     Y     $ 301,568.7640294
 10177169 08/26/2005       60     Y     $ 238,258.5940293
 10177470 11/04/2005       36     Y     $ 124,005.6340294
 10177508 11/14/2005       24     Y     $ 180,250.7340294
 10177511 08/26/2005       12     Y     $ 199,525.8140294
 10177585 08/26/2005       12     Y     $ 312,054.2140294
 10177673 08/31/2005       12     Y     $ 161,108.9840294
 10177684 10/26/2005       24     Y     $ 149,963.2840294
 10177728 10/26/2005       12     Y     $ 197,681.4740294
 10177747 08/26/2005       36     Y     $ 141,066.0640294
 10177765 08/24/2005       36     Y     $ 96,971.32 40294
 10177776 10/26/2005       24     Y     $ 98,832.26 40294
 10177795 08/31/2005       24     Y     $ 168,805.0340294
 10177838 11/22/2005       24     Y     $ 116,703.0240294
 10177883 08/01/2005       24     Y     $ 267,916.2540294
 10178001 08/31/2005       24     Y     $ 211,187.4640294
 10178094 11/23/2005       24     Y     $ 208,000.0040294
 10178103 08/25/2005       24     Y     $ 75,718.20 40294
 10178109 08/03/2005       24     Y     $ 299,403.7940294
 10178193 07/28/2005       36     Y     $ 251,167.8840294
 10178265 08/09/2005       24     Y     $ 222,065.6240294
 10178493 08/29/2005       24     Y     $ 135,487.9440294
 10178642 09/26/2005       24     Y     $ 46,531.88 40293
 10178701 08/10/2005       24     Y     $ 103,598.8940294
 10178749 08/04/2005       12     Y     $ 322,240.0040294
 10178812 09/23/2005       24     Y     $ 39,128.24 40293
 10178843 08/11/2005       30     Y     $ 162,422.9640294
 10178895 07/24/2005       36     Y     $ 747,219.4840294
 10179249 08/22/2005       36     Y     $ 65,767.69 40294
 10179541 08/22/2005       36     Y     $ 222,624.4440294
 10179818 11/15/2005       24     Y     $ 113,565.4540294
 10180105 07/26/2005       24     Y     $ 362,049.9840294
 10180219 08/15/2005       24     Y     $ 86,703.49 40294
 10180227 08/09/2005       24     Y     $ 195,484.0240294
 10180355 08/29/2005       24     Y     $ 81,406.48 40294
 10180426 10/31/2005       24     Y     $ 217,693.1840294
 10180521 08/05/2005       36     Y     $ 199,139.2340294
 10180642 11/11/2005       24     Y     $ 148,000.0040294
 10181420 11/01/2005       24     Y     $ 159,999.9940294
 10181994 11/16/2005       24     Y     $ 223,563.8140294
 10182366 11/03/2005       24     Y     $ 76,422.02 40294
 10182548 11/17/2005       24     Y     $ 49,431.28 40294
 10182776 11/21/2005       24     Y     $ 181,717.7040294
 10184532 11/21/2005       24     Y     $ 175,533.9340294
 10184718 11/21/2005       24     Y     $ 292,000.0040294
 10184772 11/30/2005       24     Y     $ 164,720.5940294
 10185532 11/22/2005       24     Y     $ 322,998.9940294
 10185846 11/30/2005       24     Y     $ 71,903.04 40294
 10185910 11/17/2005       12     Y     $ 93,876.60 40294
 10185952 11/17/2005       12     Y     $ 131,798.5040294
 10188344 11/23/2005       24     Y     $ 179,775.4640294
 10188348 11/28/2005       12     Y     $ 320,000.0040294
 10188638 11/29/2005       12     Y     $ 299,585.7340294
 10193965 09/20/2005       24     Y     $ 66,120.30 40294
 10193985 09/25/2005       36     Y     $ 467,500.0040294
 10194219 09/23/2005       36     Y     $ 223,790.6540293
 10194435 09/14/2005       36     Y     $ 67,829.15 40293
 10195349 10/04/2005       24     Y     $ 50,875.08 40296
 10203815 08/12/2005       12     Y     $ 123,200.0040294
 10208200 08/02/2005       24     Y     $ 75,733.14 40294
 10208232 11/02/2005       24     Y     $ 259,594.1540294
 10208298 10/14/2005       36     Y     $ 194,533.2340294
 10208300 08/29/2005       24     Y     $ 112,150.1140294
 10208316 10/24/2005       24     Y     $ 113,192.0340294
 10208324 10/07/2005       24     Y     $ 96,987.36 40294
 10208328 09/16/2005       24     Y     $ 88,000.00 40294
 10208342 09/26/2005       36     Y     $ 259,942.8840294
 10208378 10/26/2005       24     Y     $ 210,806.6940294
 10208402 11/16/2005       24     Y     $ 217,842.0740294
 10208434 10/12/2005       24     Y     $ 183,227.1840294
 10208468 09/30/2005       24     Y     $ 198,000.0040294
 10208520 10/03/2005       24     Y     $ 121,812.6840294
 10208524 10/07/2005       24     Y     $ 345,529.9040294
 10208530 09/27/2005       24     Y     $ 259,990.0740294
 10208532 10/12/2005       24     Y     $ 142,752.2440294
 10208534 10/21/2005       24     Y     $ 216,996.7340294
 10208548 10/14/2005       24     Y     $ 51,913.14 40294
 10208580 10/27/2005       36     Y     $ 144,677.1240294
 10208582 10/19/2005       36     Y     $ 100,352.0040294
 10208588 10/04/2005       24     Y     $ 266,663.8640294
 10208590 10/21/2005       24     Y     $ 107,692.7040294
 10208630 11/09/2005       24     Y     $ 114,947.1740294
 10208656 10/12/2005       24     Y     $ 220,479.2840294
 10208660 10/11/2005       24     Y     $ 269,046.4040294
 10208688 10/26/2005       24     Y     $ 235,581.7140294
 10208712 10/20/2005       24     Y     $ 103,126.2440294
 10208730 10/06/2005       24     Y     $ 157,100.3740294
 10208742 10/07/2005       36     Y     $ 233,420.7940294
 10208774 10/25/2005       24     Y     $ 155,332.6740294
 10208794 11/04/2005       24     Y     $ 178,206.9640294
 10208796 10/31/2005       24     Y     $ 98,702.29 40294
 10208808 10/10/2005       24     Y     $ 395,100.0040294
 10208816 10/10/2005       36     Y     $ 249,300.0040294
 10208842 10/21/2005       36     Y     $ 279,681.9540294
 10208914 10/10/2005       12     Y     $ 242,396.4840294
 10208922 11/10/2005       24     Y     $ 105,147.5940294
 10208940 10/24/2005       24     Y     $ 179,656.0840294
 10209010 11/07/2005       24     Y     $ 265,641.1340294
 10209016 10/18/2005       36     Y     $ 202,860.2040294
 10209056 11/01/2005       24     Y     $ 71,011.40 40294
 10209098 10/19/2005       36     Y     $ 114,639.2940294
 10209126 10/24/2005       24     Y     $ 167,988.6740294
 10209194 10/24/2005       24     Y     $ 381,439.7340294
 10209224 10/28/2005       24     Y     $ 202,664.0740294
 10209276 10/21/2005       24     Y     $ 175,077.6940294
 10209280 10/20/2005       24     Y     $ 156,340.9040294
 10209312 09/30/2005       24     Y     $ 199,262.3940294
 10209428 11/01/2005       24     Y     $ 154,715.7040294
 10209494 10/24/2005       24     Y     $ 177,006.6440294
 10209504 10/26/2005       24     Y     $ 403,765.7640294
 10209520 10/28/2005       36     Y     $ 124,690.2240294
 10209534 10/28/2005       24     Y     $ 116,579.7340294
 10209544 11/07/2005       24     Y     $ 168,829.5340294
 10209548 11/04/2005       36     Y     $ 219,897.5640294
 10209558 11/15/2005       24     Y     $ 94,807.09 40294
 10209560 10/24/2005       24     Y     $ 179,476.9740294
 10209572 10/24/2005       24     Y     $ 300,737.9640294
 10209608 10/24/2005       24     Y     $ 155,364.1640294
 10209620 10/28/2005       24     Y     $ 130,021.2240294
 10209638 10/28/2005       24     Y     $ 89,761.26 40294
 10209742 11/03/2005       24     Y     $ 90,150.81 40294
 10209804 11/07/2005       24     Y     $ 297,000.0040294
 10209824 11/18/2005       24     Y     $ 253,824.0040294
 10209830 10/26/2005       24     Y     $ 107,732.3140294
 10209920 11/04/2005       36     Y     $ 522,488.1440294
 10209960 11/04/2005       24     Y     $ 189,563.1640294
 10210022 11/07/2005       36     Y     $ 75,840.93 40294
 10210078 10/27/2005       24     Y     $ 341,514.8140294
 10210176 11/07/2005       36     Y     $ 193,584.8240294
 10210422 11/08/2005       24     Y     $ 88,157.56 40294
 10210428 11/09/2005       36     Y     $ 77,271.15 40294
 10210452 11/10/2005       24     Y     $ 213,765.0440294
 10210460 11/07/2005       24     Y     $ 66,517.09 40294
 10210666 11/08/2005       24     Y     $ 93,469.82 40294
 10210728 11/15/2005       24     Y     $ 77,313.14 40294
 10210928 11/08/2005       24     Y     $ 188,751.8540294
 10210944 11/11/2005       24     Y     $ 374,924.4140294
 10210966 11/08/2005       24     Y     $ 359,280.0740294
 10211018 11/08/2005       24     Y     $ 99,831.06 40294
 10211126 11/08/2005       36     Y     $ 332,323.8240294
 10211178 11/09/2005       12     Y     $ 149,809.5840293
 10211246 11/10/2005       24     Y     $ 213,750.0040294
 10211258 11/17/2005       24     Y     $ 60,218.95 40294
 10211344 11/16/2005       24     Y     $ 71,903.44 40294
 10211386 11/08/2005       24     Y     $ 171,711.1140294
 10211442 11/10/2005       24     Y     $ 60,581.15 40294
 10211444 11/10/2005       24     Y     $ 224,619.7540294
 10211500 11/11/2005       24     Y     $ 71,109.65 40294
 10211566 11/16/2005       24     Y     $ 93,445.13 40294
 10211594 11/17/2005       12     Y     $ 76,372.11 40294
 10211913 09/28/2005       12     Y     $ 49,871.16 40296
 10214816 12/01/2005       24     Y     $ 54,337.17 40294
 10214982 12/01/2005       12     Y     $ 70,347.75 40294
 10215315 10/17/2005       24     Y     $ 133,981.1840296
 10215338 12/02/2005       24     Y     $ 214,322.4140294
 10216403 09/29/2005       12     Y     $ 258,173.2440296
 10218921 10/17/2005       24     Y     $ 119,000.0040294
 10219966 12/05/2005       24     Y     $ 53,916.99 40294
 10220058 11/21/2005       36     Y     $ 133,954.0040294
 10220090 09/30/2005       24     Y     $ 166,009.9140294
 10220254 11/23/2005       24     Y     $ 69,175.67 40294
 10220464 11/21/2005       24     Y     $ 121,322.3240294
 10220472 11/29/2005       24     Y     $ 148,952.8240294
 10221677 10/24/2005       24     Y     $ 141,266.5740296
 10223116 12/02/2005       24     Y     $ 212,321.4840294
 10224126 10/31/2005       36     Y     $ 122,822.2940293
 10224142 10/21/2005       36     Y     $ 170,508.8240293
 10224150 11/15/2005       24     Y     $ 188,000.0040294
 10224152 10/06/2005       36     Y     $ 144,616.9340293
 10224160 11/21/2005       36     Y     $ 273,981.1340293
 10224162 11/17/2005       24     Y     $ 99,682.38 40294
 10224172 10/14/2005       36     Y     $ 80,194.40 40293
 10224174 11/02/2005       24     Y     $ 123,290.7640294
 10224188 11/18/2005       24     Y     $ 125,849.9240294
 10224198 10/14/2005       24     Y     $ 131,325.9740293
 10224199 10/25/2005       24     Y     $ 147,935.6440296
 10224200 10/26/2005       24     Y     $ 128,967.1240294
 10224218 10/18/2005       36     Y     $ 150,067.2940293
 10224230 10/26/2005       36     Y     $ 118,548.1040293
 10224232 09/23/2005       36     Y     $ 105,073.0140293
 10224236 10/25/2005       36     Y     $ 143,669.2740293
 10224242 09/15/2005       36     Y     $ 84,698.44 40293
 10224246 10/24/2005       36     Y     $ 159,570.0340293
 10224260 10/21/2005       36     Y     $ 199,213.2040293
 10224266 11/08/2005       24     Y     $ 80,100.00 40294
 10224278 11/18/2005       36     Y     $ 199,207.3840293
 10224282 09/30/2005       36     Y     $ 187,494.7540293
 10224284 09/26/2005       36     Y     $ 90,492.24 40293
 10224290 10/24/2005       24     Y     $ 150,730.6740294
 10224292 10/07/2005       36     Y     $ 170,540.4640293
 10224314 11/15/2005       36     Y     $ 151,649.0140293
 10224322 10/21/2005       36     Y     $ 163,056.3340293
 10224328 09/22/2005       24     Y     $ 135,049.3940294
 10224330 11/14/2005       36     Y     $ 208,465.0740293
 10224332 11/01/2005       36     Y     $ 82,140.66 40293
 10224368 09/28/2005       36     Y     $ 63,797.47 40293
 10224388 10/26/2005       36     Y     $ 170,794.9440293
 10224390 10/14/2005       36     Y     $ 201,945.1140293
 10224418 11/04/2005       36     Y     $ 94,872.75 40293
 10224436 10/24/2005       36     Y     $ 143,694.6540293
 10224444 10/06/2005       36     Y     $ 199,332.7940293
 10224446 10/13/2005       36     Y     $ 466,717.6940293
 10224448 11/02/2005       36     Y     $ 163,644.7740293
 10224452 10/17/2005       36     Y     $ 120,687.2140293
 10224978 10/25/2005       24     Y     $ 67,926.42 40293
 10224982 10/26/2005       24     Y     $ 46,953.51 40293
 10225000 10/28/2005       24     Y     $ 53,949.41 40293
 10225008 11/02/2005       24     Y     $ 47,397.73 40293
 10225018 10/31/2005       36     Y     $ 90,529.99 40293
 10225022 10/27/2005       24     Y     $ 85,902.01 40293
 10225026 11/02/2005       24     Y     $ 52,762.09 40293
 10225034 11/01/2005       24     Y     $ 93,931.17 40293
 10225042 11/03/2005       24     Y     $ 83,539.98 40293
 10225046 11/09/2005       24     Y     $ 22,983.49 40293
 10225050 11/10/2005       24     Y     $ 36,973.44 40293
 10225054 11/04/2005       24     Y     $ 135,400.7940293
 10225058 11/02/2005       24     Y     $ 77,596.59 40293
 10225072 11/01/2005       24     Y     $ 123,901.0140293
 10225074 11/06/2005       24     Y     $ 278,124.2740294
 10225078 11/08/2005       24     Y     $ 70,955.89 40293
 10225082 11/15/2005       24     Y     $ 31,977.03 40293
 10225090 11/10/2005       12     Y     $ 159,600.0040294
 10225096 11/09/2005       36     Y     $ 419,678.1540293
 10225102 11/11/2005       24     Y     $ 82,940.53 40293
 10225108 11/10/2005       24     Y     $ 84,937.76 40293
 10225116 11/14/2005       36     Y     $ 196,485.8740293
 10225122 11/01/2005       24     Y     $ 42,769.34 40293
 10225130 11/16/2005       24     Y     $ 114,901.0440293
 10225146 11/21/2005       12     Y     $ 25,985.94 40293
 10225152 11/22/2005       24     Y     $ 22,186.51 40293
 10225156 11/22/2005       24     Y     $ 27,983.72 40293
 10225160 11/22/2005       24     Y     $ 41,965.01 40293
 10225164 11/23/2005       36     Y     $ 288,000.0040293
 10225172 11/15/2005       24     Y     $ 68,753.32 40293
 10225176 11/03/2005       36     Y     $ 555,740.6540293
 10225178 11/29/2005       24     Y     $ 33,497.23 40293
 10225180 11/23/2005       24     Y     $ 30,980.95 40293
 10225190 11/29/2005       24     Y     $ 53,949.42 40294
 10225196 11/30/2005       24     Y     $ 35,392.78 40293
 10225210 11/22/2005       24     Y     $ 67,955.83 40293
 10225220 11/28/2005       24     Y     $ 53,944.17 40293
 10225226 11/29/2005       24     Y     $ 70,343.80 40293
 10225528 09/26/2005       36     Y     $ 93,711.57 40293
 10225556 09/27/2005       36     Y     $ 162,631.6540293
 10225578 11/14/2005       36     Y     $ 149,788.6540293
 10225580 10/12/2005       36     Y     $ 172,945.9940293
 10225586 09/14/2005       36     Y     $ 188,223.5340293
 10225606 11/09/2005       36     Y     $ 144,125.2640293
 10225634 11/04/2005       36     Y     $ 114,486.8240293
 10225662 09/13/2005       36     Y     $ 160,275.8840293
 10225690 11/18/2005       24     Y     $ 119,000.0040294
 10225700 11/04/2005       24     Y     $ 130,949.9640293
 10226092 11/10/2005       24     Y     $ 55,304.66 40296
 10226248 11/02/2005       24     Y     $ 61,584.21 40294
 10227115 10/19/2005       24     Y     $ 235,470.1740296
 10229275 10/13/2005       24     Y     $ 106,085.3440294
 10229648 09/14/2005       36     Y     $ 56,596.23 40293
 10229650 11/11/2005       36     Y     $ 110,950.6940293
 10229658 11/22/2005       24     Y     $ 148,307.4940294
 10229668 11/17/2005       36     Y     $ 83,607.65 40293
 10229682 11/10/2005       36     Y     $ 68,906.69 40293
 10229684 11/25/2005       36     Y     $ 59,349.12 40293
 10229690 11/10/2005       24     Y     $ 85,383.11 40294
 10229692 11/10/2005       24     Y     $ 65,479.23 40293
 10229698 11/08/2005       24     Y     $ 68,700.83 40294
 10229700 11/18/2005       36     Y     $ 162,458.8140293
 10229722 11/19/2005       24     Y     $ 50,331.81 40294
 10229724 11/11/2005       36     Y     $ 58,084.55 40293
 10229738 11/16/2005       24     Y     $ 134,805.4540294
 10229754 11/22/2005       24     Y     $ 136,606.2640294
 10229792 11/23/2005       24     Y     $ 44,956.01 40294
 10229806 11/11/2005       36     Y     $ 99,161.16 40293
 10229826 11/16/2005       36     Y     $ 316,813.1740293
 10229836 11/18/2005       36     Y     $ 81,635.65 40293
 10229850 11/18/2005       36     Y     $ 71,696.12 40293
 10229854 11/16/2005       24     Y     $ 55,725.31 40294
 10229856 11/22/2005       24     Y     $ 162,688.5840293
 10229880 11/25/2005       24     Y     $ 64,941.66 40293
 10229884 11/19/2005       24     Y     $ 113,838.5640294
 10229942 11/15/2005       36     Y     $ 59,824.32 40293
 10229950 11/15/2005       36     Y     $ 39,621.85 40293
 10229954 11/15/2005       24     Y     $ 64,491.15 40294
 10229972 12/01/2005       36     Y     $ 199,730.1640293
 10229976 11/18/2005       36     Y     $ 101,575.0240294
 10229992 11/18/2005       36     Y     $ 49,951.59 40293
 10229996 11/30/2005       24     Y     $ 51,706.31 40293
 10229998 11/18/2005       36     Y     $ 39,945.31 40293
 10230000 11/21/2005       24     Y     $ 72,743.08 40294
 10230010 11/26/2005       36     Y     $ 39,955.66 40293
 10230012 11/23/2005       24     Y     $ 115,881.7440294
 10230014 11/29/2005       24     Y     $ 39,820.77 40293
 10230020 11/29/2005       24     Y     $ 51,295.98 40294
 10230028 11/29/2005       36     Y     $ 55,188.42 40293
 10230036 11/30/2005       36     Y     $ 116,816.9040293
 10230113 10/28/2005       24     Y     $ 96,992.87 40296
 10230326 12/07/2005       24     Y     $ 119,000.0040294
 10232271 10/31/2005       12     Y     $ 165,961.0740296
 10232643 10/28/2005       24     Y     $ 98,883.80 40295
 10233662 12/01/2005       24     Y     $ 21,582.76 40293
 10233676 12/01/2005       36     Y     $ 62,030.90 40293
 10233678 11/28/2005       36     Y     $ 145,079.6340293
 10233682 11/23/2005       36     Y     $ 76,410.36 40293
 10233684 11/16/2005       36     Y     $ 89,460.06 40293
 10233686 11/16/2005       36     Y     $ 22,383.02 40293
 10233690 11/25/2005       36     Y     $ 66,318.09 40293
 10233692 11/25/2005       36     Y     $ 16,588.74 40293
 10233696 12/02/2005       36     Y     $ 74,901.55 40293
 10233698 11/18/2005       36     Y     $ 44,853.67 40293
 10233702 11/14/2005       36     Y     $ 74,740.16 40293
 10233704 11/23/2005       36     Y     $ 95,893.97 40293
 10233706 11/21/2005       24     Y     $ 105,175.3440293
 10233710 11/10/2005       36     Y     $ 453,071.8940293
 10233712 11/10/2005       36     Y     $ 56,726.32 40293
 10233714 12/06/2005       36     Y     $ 87,948.15 40293
 10233720 12/05/2005       36     Y     $ 148,656.5940293
 10233722 12/02/2005       36     Y     $ 143,030.3140293
 10233724 12/02/2005       36     Y     $ 35,777.01 40293
 10233726 11/30/2005       36     Y     $ 220,874.6540293
 10233734 11/09/2005       36     Y     $ 61,709.46 40293
 10233748 11/14/2005       36     Y     $ 138,478.8140293
 10233750 11/14/2005       36     Y     $ 34,649.46 40293
 10233756 11/29/2005       36     Y     $ 95,879.88 40293
 10235692 11/08/2005       24     Y     $ 36,776.31 40293
 10235700 11/23/2005       24     Y     $ 26,180.73 40293
 10235708 10/19/2005       24     Y     $ 135,705.4140293
 10235720 11/23/2005       24     Y     $ 18,983.42 40293
 10235730 12/01/2005       24     Y     $ 71,033.39 40294
 10235746 09/09/2005       24     Y     $ 55,736.35 40294
 10235750 11/04/2005       24     Y     $ 134,715.6040294
 10235758 12/02/2005       24     Y     $ 35,580.64 40293
 10235768 12/01/2005       24     Y     $ 52,345.44 40293
 10235774 11/28/2005       12     Y     $ 81,498.41 40294
 10235798 12/01/2005       24     Y     $ 25,564.48 40293
 10235802 11/16/2005       24     Y     $ 43,967.64 40293
 10235806 11/30/2005       24     Y     $ 40,371.05 40293
 10235822 11/17/2005       24     Y     $ 12,387.34 40293
 10235828 11/28/2005       24     Y     $ 26,742.77 40293
 10235838 11/16/2005       24     Y     $ 45,270.84 40293
 10235842 11/22/2005       24     Y     $ 49,951.18 40293
 10235852 11/23/2005       24     Y     $ 25,983.26 40293
 10235876 12/02/2005       24     Y     $ 13,190.30 40293
 10235892 11/23/2005       24     Y     $ 29,982.23 40293
 10235908 11/30/2005       24     Y     $ 38,194.06 40293
 10235912 11/25/2005       24     Y     $ 30,781.27 40293
 10235924 11/14/2005       24     Y     $ 22,378.50 40293
 10235928 11/28/2005       24     Y     $ 18,589.31 40293
 10235938 11/17/2005       24     Y     $ 34,960.01 40293
 10235962 11/10/2005       24     Y     $ 30,757.84 40293
 10235996 11/18/2005       24     Y     $ 32,780.10 40293
 10236036 11/16/2005       24     Y     $ 32,727.53 40293
 10236044 11/17/2005       24     Y     $ 33,278.51 40293
 10236056 11/30/2005       24     Y     $ 38,973.55 40293
 10236068 12/06/2005       24     Y     $ 84,042.54 40294
 10236096 11/28/2005       24     Y     $ 76,355.85 40294
 10236110 12/01/2005       24     Y     $ 45,772.10 40293
 10236134 11/18/2005       24     Y     $ 59,282.42 40293
 10236148 11/23/2005       24     Y     $ 74,932.38 40294
 10236162 11/18/2005       24     Y     $ 18,985.63 40293
 10236178 11/10/2005       24     Y     $ 37,375.98 40293
 10236182 12/02/2005       24     Y     $ 14,291.30 40293
 10236190 12/02/2005       24     Y     $ 14,970.91 40293
 10236194 12/02/2005       36     Y     $ 135,604.2740294
 10236196 12/01/2005       24     Y     $ 147,112.7740294
 10236206 11/30/2005       24     Y     $ 65,282.21 40293
 10236222 11/14/2005       24     Y     $ 29,580.95 40293
 10236226 11/22/2005       24     Y     $ 33,575.93 40293
 10236398 12/05/2005       24     Y     $ 51,967.68 40293
 10236444 11/29/2005       24     Y     $ 50,352.79 40294
 10236646 12/08/2005       24     Y     $ 86,751.34 40294
 10238158 12/07/2005       24     Y     $ 30,690.46 40293
 10238164 12/07/2005       24     Y     $ 49,947.89 40293
 10238172 12/09/2005       24     Y     $ 148,367.2340294
 10238176 12/12/2005       24     Y     $ 28,591.33 40293
 10238190 12/14/2005       36     Y     $ 15,295.62 40293
 10238194 12/14/2005       24     Y     $ 18,854.30 40293
 10238206 12/09/2005       24     Y     $ 50,376.08 40294
 10238210 12/12/2005       24     Y     $ 39,872.94 40293
 10238228 12/08/2005       24     Y     $ 26,790.95 40293
 10238244 12/14/2005       36     Y     $ 40,984.53 40293
 10238246 12/08/2005       24     Y     $ 98,290.01 40294
 10238250 12/07/2005       24     Y     $ 13,559.76 40293
 10238252 11/18/2005       24     Y     $ 29,985.00 40293
 10238260 12/09/2005       24     Y     $ 24,585.01 40293
 10238264 12/12/2005       24     Y     $ 34,037.28 40293
 10238266 12/14/2005       24     Y     $ 35,189.06 40293
 10238962 12/12/2005       24     Y     $ 164,661.5540294
 10239272 12/07/2005       12     Y     $ 154,483.2740294
 10239594 10/31/2005       24     Y     $ 91,108.02 40293
 10239604 11/21/2005       24     Y     $ 166,259.4340294
 10239610 11/04/2005       24     Y     $ 70,115.16 40293
 10239620 11/11/2005       24     Y     $ 146,139.2440294
 10239624 10/26/2005       24     Y     $ 172,795.2140294
 10239626 10/25/2005       24     Y     $ 194,411.4040294
 10239628 10/28/2005       24     Y     $ 83,454.65 40294
 10239630 11/14/2005       24     Y     $ 61,902.97 40294
 10239634 11/23/2005       24     Y     $ 64,034.53 40294
 10239636 10/27/2005       24     Y     $ 147,652.2740294
 10239640 10/24/2005       24     Y     $ 139,184.3440294
 10239644 12/12/2005       24     Y     $ 162,365.4340294
 10239646 10/28/2005       12     Y     $ 179,093.6640294
 10239652 11/23/2005       24     Y     $ 154,660.5440294
 10239654 10/31/2005       24     Y     $ 55,936.00 40294
 10239662 10/31/2005       24     Y     $ 118,619.5140294
 10239666 11/25/2005       24     Y     $ 103,500.0040294
 10239670 11/30/2005       36     Y     $ 72,756.17 40293
 10239678 11/21/2005       24     Y     $ 249,359.1640294
 10239680 11/15/2005       24     Y     $ 74,029.84 40294
 10239682 11/22/2005       24     Y     $ 305,443.6440294
 10239684 11/18/2005       12     Y     $ 87,177.11 40294
 10239690 11/30/2005       24     Y     $ 85,444.24 40294
 10239692 12/08/2005       24     Y     $ 296,810.6240294
 10239694 11/17/2005       24     Y     $ 111,884.6340294
 10239700 11/18/2005       24     Y     $ 337,500.0040294
 10239702 11/18/2005       24     Y     $ 77,826.24 40294
 10239704 11/22/2005       24     Y     $ 82,547.00 40293
 10239710 11/16/2005       24     Y     $ 59,312.44 40294
 10239712 12/01/2005       36     Y     $ 146,583.2740294
 10239716 11/30/2005       24     Y     $ 111,530.7140294
 10239720 11/30/2005       24     Y     $ 93,431.02 40294
 10239724 12/02/2005       24     Y     $ 109,912.4740294
 10239726 11/30/2005       24     Y     $ 179,810.8840293
 10239734 11/30/2005       24     Y     $ 308,511.0540294
 10239752 11/30/2005       24     Y     $ 113,803.0540294
 10239772 12/14/2005       12     Y     $ 83,945.05 40294
 10239802 12/15/2005       24     Y     $ 102,000.0040294
 10239812 12/13/2005       24     Y     $ 234,797.6740294
 10240084 12/15/2005       24     Y     $ 292,000.0040294
 10240412 12/09/2005       24     Y     $ 190,876.9640294
 10245208 12/13/2005       24     Y     $ 122,927.3840294
 10245252 12/16/2005       24     Y     $ 364,399.0540294
 10245260 11/30/2005       36     Y     $ 71,822.98 40293
 10245262 12/15/2005       24     Y     $ 162,354.0940294
 10245266 12/16/2005       24     Y     $ 156,659.8240294
 10245268 11/29/2005       24     Y     $ 104,839.7140294
 10245270 12/02/2005       24     Y     $ 85,387.76 40294
 10245272 12/08/2005       12     Y     $ 222,763.1940294
 10245274 11/30/2005       24     Y     $ 185,379.3240294
 10245276 11/17/2005       24     Y     $ 214,637.7140294
 10245280 12/14/2005       24     Y     $ 108,232.6840294
 10245282 12/15/2005       24     Y     $ 126,184.2240294
 10245290 11/30/2005       24     Y     $ 55,985.26 40294
 10245294 12/05/2005       24     Y     $ 170,893.7240294
 10247466 12/20/2005       12     Y     $ 84,960.35 40293
 10247472 12/21/2005       12     Y     $ 65,038.51 40294
 10247608 10/17/2005       24     Y     $ 168,226.0140294
 10247610 11/23/2005       36     Y     $ 125,124.3240294
 10247614 10/18/2005       24     Y     $ 148,387.8340294
 10247620 10/25/2005       12     Y     $ 97,872.42 40294
 10247624 10/14/2005       24     Y     $ 197,560.7740294
 10247626 11/16/2005       24     Y     $ 49,945.72 40294
 10247628 10/28/2005       24     Y     $ 174,331.4140294
 10247632 10/28/2005       24     Y     $ 155,629.0540294
 10247634 10/14/2005       12     Y     $ 244,286.0940294
 10247636 10/13/2005       24     Y     $ 132,474.7340294
 10247644 12/05/2005       24     Y     $ 49,941.35 40294
 10247648 11/30/2005       24     Y     $ 271,017.8240294
 10247650 10/28/2005       24     Y     $ 251,637.7140294
 10247656 11/30/2005       24     Y     $ 163,786.8840294
 10247664 12/05/2005       24     Y     $ 203,050.0040294
 10247672 10/19/2005       24     Y     $ 135,698.3240294
 10247676 10/26/2005       24     Y     $ 83,818.28 40294
 10247698 10/19/2005       12     Y     $ 140,471.7440294
 10247702 10/31/2005       24     Y     $ 162,855.6840294
 10247704 10/28/2005       12     Y     $ 207,561.1440294
 10247706 10/31/2005       24     Y     $ 164,997.6240294
 10247708 12/06/2005       24     Y     $ 83,778.52 40294
 10247712 10/24/2005       24     Y     $ 72,945.76 40294
 10247716 10/28/2005       24     Y     $ 99,792.18 40294
 10247718 10/31/2005       24     Y     $ 100,846.2240294
 10247720 11/11/2005       24     Y     $ 101,330.6340294
 10247724 10/24/2005       24     Y     $ 200,457.7940294
 10247730 11/07/2005       24     Y     $ 134,948.6940294
 10247732 10/28/2005       24     Y     $ 126,931.6240294
 10247734 11/01/2005       24     Y     $ 154,838.1740294
 10247744 11/23/2005       24     Y     $ 137,816.0740294
 10247748 11/22/2005       24     Y     $ 172,412.6840294
 10247756 11/23/2005       36     Y     $ 108,282.3540294
 10247760 12/02/2005       24     Y     $ 98,350.82 40294
 10247762 11/16/2005       36     Y     $ 284,638.9840294
 10247770 11/30/2005       36     Y     $ 103,064.0340294
 10247774 11/09/2005       24     Y     $ 91,912.43 40294
 10247778 11/29/2005       24     Y     $ 127,978.0740294
 10247782 12/06/2005       24     Y     $ 191,908.9840294
 10247788 11/04/2005       24     Y     $ 99,263.93 40294
 10247800 11/21/2005       24     Y     $ 113,092.2440294
 10247802 11/29/2005       24     Y     $ 108,900.9140294
 10247806 12/13/2005       24     Y     $ 191,794.0740294
 10247812 11/18/2005       24     Y     $ 145,446.0440294
 10247816 11/29/2005       24     Y     $ 154,148.6240294
 10247818 11/21/2005       24     Y     $ 159,812.3440294
 10247828 11/21/2005       36     Y     $ 172,058.1540294
 10247830 12/13/2005       24     Y     $ 62,376.76 40294
 10247836 11/28/2005       24     Y     $ 139,848.0540294
 10247840 11/23/2005       24     Y     $ 80,021.71 40294
 10247842 11/16/2005       24     Y     $ 71,913.33 40294
 10247848 12/13/2005       24     Y     $ 135,924.5440294
 10247850 11/23/2005       24     Y     $ 105,901.7440294
 10247852 12/13/2005       24     Y     $ 62,261.67 40294
 10247864 12/02/2005       24     Y     $ 183,824.8640294
 10247866 12/13/2005       24     Y     $ 307,046.4940294
 10247870 11/18/2005       24     Y     $ 115,839.0040294
 10247872 12/02/2005       36     Y     $ 121,461.0040294
 10247876 11/23/2005       24     Y     $ 163,847.9740294
 10247882 11/30/2005       24     Y     $ 110,220.5740294
 10247890 11/28/2005       24     Y     $ 156,150.0040294
 10247896 11/22/2005       24     Y     $ 150,236.7840294
 10247898 11/17/2005       24     Y     $ 60,000.00 40294
 10247902 11/17/2005       24     Y     $ 88,695.84 40294
 10247906 11/30/2005       24     Y     $ 196,636.3740294
 10247908 12/06/2005       24     Y     $ 130,447.2940294
 10247914 12/09/2005       24     Y     $ 109,600.0040294
 10247916 11/22/2005       24     Y     $ 112,683.8140294
 10247926 11/28/2005       24     Y     $ 71,130.41 40294
 10247936 11/30/2005       24     Y     $ 66,028.25 40294
 10247938 11/22/2005       24     Y     $ 107,092.4440294
 10247944 12/07/2005       24     Y     $ 129,130.1540294
 10247954 12/14/2005       24     Y     $ 102,347.4640294
 10247956 12/02/2005       24     Y     $ 91,160.80 40294
 10247958 11/28/2005       24     Y     $ 128,271.1740294
 10247960 11/22/2005       24     Y     $ 139,831.5040294
 10247962 12/05/2005       24     Y     $ 50,314.32 40294
 10247964 11/18/2005       24     Y     $ 103,375.4440294
 10247966 11/22/2005       24     Y     $ 120,672.2740294
 10247968 11/28/2005       24     Y     $ 105,509.6040294
 10247972 12/02/2005       24     Y     $ 103,854.1940294
 10247974 11/21/2005       24     Y     $ 62,328.66 40294
 10247976 11/30/2005       24     Y     $ 87,728.75 40294
 10247978 11/28/2005       24     Y     $ 57,547.44 40294
 10247982 12/07/2005       24     Y     $ 98,354.57 40294
 10247984 12/16/2005       24     Y     $ 75,200.00 40294
 10247986 12/09/2005       24     Y     $ 58,370.81 40294
 10247990 12/01/2005       24     Y     $ 101,145.6940294
 10247994 11/22/2005       24     Y     $ 51,830.81 40294
 10248000 12/08/2005       24     Y     $ 68,768.24 40294
 10248004 11/16/2005       24     Y     $ 165,600.0040294
 10248006 12/01/2005       24     Y     $ 69,533.73 40294
 10248010 12/16/2005       24     Y     $ 97,958.23 40294
 10248014 12/13/2005       24     Y     $ 91,200.00 40294
 10248016 12/16/2005       24     Y     $ 61,172.48 40294
 10248018 11/23/2005       24     Y     $ 106,735.9840294
 10248020 12/01/2005       24     Y     $ 216,000.0040294
 10248026 12/13/2005       24     Y     $ 125,938.6740294
 10248028 11/30/2005       24     Y     $ 116,885.6340294
 10248036 11/22/2005       24     Y     $ 76,689.59 40294
 10248038 12/05/2005       24     Y     $ 112,000.0040294
 10248040 11/30/2005       24     Y     $ 123,762.0040294
 10248056 11/29/2005       24     Y     $ 106,315.9640294
 10248058 12/02/2005       24     Y     $ 215,794.3940294
 10248062 12/08/2005       24     Y     $ 67,421.71 40294
 10248078 12/14/2005       24     Y     $ 107,947.4340294
 10248080 12/05/2005       24     Y     $ 159,989.3040294
 10248088 12/01/2005       24     Y     $ 144,335.9240294
 10248091 11/02/2005       24     Y     $ 256,052.3940294
 10248092 12/02/2005       24     Y     $ 172,743.9140294
 10248094 12/21/2005       24     Y     $ 63,062.16 40294
 10248100 12/07/2005       24     Y     $ 103,898.3540294
 10248106 11/30/2005       24     Y     $ 111,890.5340294
 10248108 12/07/2005       24     Y     $ 115,200.0040294
 10248110 11/30/2005       24     Y     $ 83,937.14 40294
 10248118 12/16/2005       24     Y     $ 98,913.94 40294
 10248128 12/09/2005       24     Y     $ 52,718.36 40294
 10248132 12/08/2005       24     Y     $ 91,958.64 40294
 10248136 12/13/2005       24     Y     $ 135,932.0440294
 10248140 12/06/2005       24     Y     $ 150,324.8440294
 10248148 12/08/2005       24     Y     $ 307,733.5640294
 10248150 12/09/2005       24     Y     $ 51,975.99 40294
 10248156 12/13/2005       24     Y     $ 81,247.08 40294
 10248158 12/08/2005       24     Y     $ 54,374.21 40294
 10248160 12/20/2005       12     Y     $ 104,752.8840294
 10248164 12/13/2005       24     Y     $ 88,581.76 40294
 10248166 12/08/2005       24     Y     $ 108,631.3840294
 10248170 12/15/2005       24     Y     $ 92,758.28 40294
 10248176 12/16/2005       24     Y     $ 139,120.3240294
 10248180 12/16/2005       24     Y     $ 129,400.0040294
 10248184 12/06/2005       24     Y     $ 219,751.4440294
 10248186 12/05/2005       24     Y     $ 145,837.3940294
 10248192 12/12/2005       24     Y     $ 76,761.41 40294
 10248202 12/13/2005       24     Y     $ 116,849.9140294
 10248204 12/06/2005       24     Y     $ 127,200.0040294
 10248206 12/02/2005       24     Y     $ 67,949.11 40294
 10248208 12/09/2005       24     Y     $ 151,896.4440294
 10248216 12/16/2005       24     Y     $ 118,455.8640294
 10248226 12/15/2005       24     Y     $ 111,856.0140294
 10248236 12/09/2005       24     Y     $ 279,908.5240294
 10248244 12/09/2005       24     Y     $ 100,000.0040294
 10248246 12/09/2005       24     Y     $ 180,611.5840294
 10248256 12/16/2005       24     Y     $ 110,351.4240294
 10248264 12/09/2005       12     Y     $ 239,312.7540294
 10248270 12/15/2005       24     Y     $ 77,570.14 40294
 10248274 12/09/2005       24     Y     $ 151,900.0040294
 10248276 12/16/2005       24     Y     $ 146,646.5340294
 10248278 12/20/2005       24     Y     $ 87,956.94 40294
 10248280 12/14/2005       24     Y     $ 128,090.5340294
 10248284 12/14/2005       24     Y     $ 89,540.49 40294
 10248290 12/16/2005       36     Y     $ 107,749.9740294
 10248292 12/15/2005       24     Y     $ 108,746.7640294
 10248296 12/20/2005       24     Y     $ 133,684.5540294
 10248298 12/21/2005       24     Y     $ 109,959.9140294
 10248302 12/21/2005       24     Y     $ 100,068.1840294
 10248306 12/21/2005       24     Y     $ 122,800.0040294
 10248484 12/21/2005       24     Y     $ 79,806.23 40294
 10248494 12/19/2005       24     Y     $ 256,340.5740294
 10249245 10/12/2005       12     Y     $ 94,894.61 40293
 10249610 12/21/2005       24     Y     $ 150,000.0040294
 10251178 12/23/2005       24     Y     $ 127,911.9140294
 10251240 12/23/2005       24     Y     $ 155,895.1140294
 10251868 12/23/2005       36     Y     $ 76,777.28 40293
 10251876 12/23/2005       12     Y     $ 147,183.1040294
 10251910 12/28/2005       24     Y     $ 168,861.2040294
 10255662 12/29/2005       24     Y     $ 160,477.8340294
 10255664 12/20/2005       24     Y     $ 64,949.04 40294
 10255666 12/20/2005       24     Y     $ 129,974.7940294
 10255670 12/22/2005       24     Y     $ 249,844.6140294
 10255672 12/22/2005       24     Y     $ 157,903.7940294
 10255674 12/15/2005       24     Y     $ 152,874.3440294
 10255678 12/13/2005       24     Y     $ 183,841.5840294
 10255680 12/23/2005       24     Y     $ 114,914.2240294
 10257368 08/25/2005       24     Y     $ 87,302.19 40294
 10257376 12/09/2005       24     Y     $ 148,060.0040294
 10257379 11/03/2005       24     Y     $ 197,726.5840294
 10257380 09/14/2005       24     Y     $ 25,873.28 40293
 10257382 09/14/2005       24     Y     $ 104,834.4740293
 10257386 09/16/2005       24     Y     $ 170,429.3740294
 10257388 08/26/2005       24     Y     $ 160,910.0040294
 10257392 09/22/2005       36     Y     $ 46,927.44 40293
 10257394 09/20/2005       24     Y     $ 69,819.58 40294
 10257396 09/21/2005       24     Y     $ 71,883.44 40293
 10257404 11/09/2005       36     Y     $ 190,617.9940293
 10257406 10/20/2005       36     Y     $ 25,512.76 40293
 10257412 10/31/2005       24     Y     $ 26,841.84 40293
 10257414 09/23/2005       24     Y     $ 261,696.8740294
 10257416 10/21/2005       36     Y     $ 34,370.10 40293
 10257420 10/20/2005       24     Y     $ 40,951.21 40293
 10257424 09/23/2005       24     Y     $ 244,238.1140294
 10257426 10/17/2005       24     Y     $ 99,868.50 40293
 10257432 10/27/2005       24     Y     $ 18,659.51 40293
 10257434 09/27/2005       24     Y     $ 45,931.26 40293
 10257438 10/25/2005       24     Y     $ 55,935.57 40293
 10257440 10/28/2005       24     Y     $ 39,515.61 40293
 10257442 11/03/2005       24     Y     $ 36,413.42 40293
 10257446 09/20/2005       24     Y     $ 224,481.8540294
 10257448 10/21/2005       36     Y     $ 32,962.39 40293
 10257450 09/20/2005       24     Y     $ 56,807.50 40293
 10257454 10/13/2005       24     Y     $ 26,704.39 40293
 10257460 09/20/2005       36     Y     $ 18,315.46 40293
 10257462 12/13/2005       24     Y     $ 199,756.1240294
 10257464 11/01/2005       24     Y     $ 280,969.5540294
 10257466 10/28/2005       24     Y     $ 28,507.57 40293
 10257472 10/21/2005       24     Y     $ 112,886.9540293
 10257480 10/24/2005       12     Y     $ 18,232.97 40293
 10257484 12/14/2005       24     Y     $ 139,100.0040294
 10257486 10/25/2005       24     Y     $ 46,955.48 40293
 10257488 10/21/2005       36     Y     $ 26,817.48 40293
 10257490 10/25/2005       36     Y     $ 49,944.22 40293
 10257496 10/20/2005       36     Y     $ 19,530.97 40293
 10257498 10/20/2005       24     Y     $ 46,846.33 40293
 10257500 12/01/2005       24     Y     $ 164,243.0340294
 10257506 10/26/2005       36     Y     $ 21,319.24 40293
 10257508 10/21/2005       24     Y     $ 21,901.59 40293
 10257512 10/28/2005       12     Y     $ 73,925.15 40293
 10257514 10/21/2005       24     Y     $ 42,807.20 40293
 10257516 10/27/2005       24     Y     $ 29,792.07 40293
 10257518 12/01/2005       24     Y     $ 16,963.55 40293
 10257520 10/21/2005       36     Y     $ 53,921.08 40293
 10257532 10/26/2005       12     Y     $ 115,077.1140294
 10257534 10/24/2005       12     Y     $ 13,114.51 40293
 10257540 11/30/2005       24     Y     $ 116,100.0040294
 10257542 11/07/2005       24     Y     $ 211,101.4540294
 10257544 10/28/2005       24     Y     $ 17,538.84 40293
 10257548 10/21/2005       24     Y     $ 73,917.46 40293
 10257550 10/04/2005       24     Y     $ 213,520.1240294
 10257554 12/22/2005       24     Y     $ 76,746.33 40294
 10257556 12/06/2005       24     Y     $ 147,140.7140294
 10257558 12/01/2005       24     Y     $ 497,188.0740294
 10257560 11/04/2005       24     Y     $ 18,141.57 40293
 10257562 11/01/2005       36     Y     $ 23,950.16 40293
 10257568 10/21/2005       24     Y     $ 48,348.86 40293
 10257572 12/13/2005       24     Y     $ 61,570.33 40294
 10257574 12/02/2005       24     Y     $ 170,904.6340294
 10257580 10/19/2005       36     Y     $ 149,670.5640293
 10257582 11/15/2005       36     Y     $ 43,719.30 40293
 10257592 10/26/2005       24     Y     $ 43,951.43 40293
 10257598 11/17/2005       24     Y     $ 149,722.7440294
 10257600 10/19/2005       24     Y     $ 74,917.23 40293
 10257602 10/27/2005       24     Y     $ 187,502.0540294
 10257604 10/20/2005       24     Y     $ 54,937.98 40293
 10257608 12/01/2005       24     Y     $ 224,965.0840294
 10257620 11/15/2005       36     Y     $ 50,962.25 40293
 10257624 10/28/2005       36     Y     $ 18,931.78 40293
 10257626 10/25/2005       24     Y     $ 36,604.03 40293
 10257628 12/08/2005       24     Y     $ 335,190.0040294
 10257630 10/24/2005       24     Y     $ 15,444.71 40293
 10257632 10/28/2005       24     Y     $ 38,923.36 40293
 10257634 11/02/2005       24     Y     $ 46,965.58 40293
 10257636 12/13/2005       24     Y     $ 98,540.88 40294
 10257638 10/21/2005       36     Y     $ 24,317.95 40293
 10257640 10/27/2005       24     Y     $ 40,883.60 40293
 10257644 11/15/2005       36     Y     $ 23,941.66 40293
 10257648 12/02/2005       24     Y     $ 269,600.0040294
 10257650 12/13/2005       24     Y     $ 98,945.35 40294
 10257664 10/21/2005       24     Y     $ 69,726.24 40293
 10257666 11/17/2005       24     Y     $ 31,075.96 40293
 10257668 12/01/2005       24     Y     $ 54,372.95 40294
 10257674 10/24/2005       24     Y     $ 20,927.48 40293
 10257676 10/31/2005       36     Y     $ 40,756.89 40293
 10257680 10/19/2005       24     Y     $ 29,969.99 40293
 10257682 10/24/2005       36     Y     $ 44,951.94 40293
 10257684 10/26/2005       36     Y     $ 55,940.84 40293
 10257686 10/28/2005       24     Y     $ 30,657.57 40293
 10257688 10/24/2005       36     Y     $ 151,610.9240293
 10257690 11/29/2005       12     Y     $ 31,874.52 40293
 10257692 10/28/2005       24     Y     $ 35,563.60 40293
 10257696 11/23/2005       24     Y     $ 246,226.8640294
 10257700 11/09/2005       12     Y     $ 52,965.81 40293
 10257702 11/04/2005       36     Y     $ 74,308.60 40293
 10257706 10/18/2005       36     Y     $ 28,830.70 40293
 10257716 11/29/2005       24     Y     $ 149,830.3240294
 10257718 10/28/2005       36     Y     $ 110,274.9340293
 10257720 10/26/2005       36     Y     $ 67,850.64 40293
 10257722 10/27/2005       36     Y     $ 26,229.73 40293
 10257724 10/13/2005       24     Y     $ 53,942.96 40293
 10257726 11/01/2005       24     Y     $ 109,905.6840293
 10257728 10/27/2005       24     Y     $ 52,432.70 40293
 10257736 12/07/2005       24     Y     $ 134,400.0040294
 10257738 11/09/2005       36     Y     $ 20,489.67 40293
 10257742 10/21/2005       36     Y     $ 446,733.2740293
 10257744 11/08/2005       24     Y     $ 57,636.83 40293
 10257748 12/02/2005       24     Y     $ 98,933.43 40294
 10257756 10/26/2005       24     Y     $ 14,901.95 40293
 10257764 10/21/2005       36     Y     $ 62,868.39 40293
 10257766 11/10/2005       24     Y     $ 53,962.95 40293
 10257770 12/23/2005       24     Y     $ 62,709.16 40294
 10257776 11/03/2005       24     Y     $ 184,651.3940294
 10257778 11/02/2005       36     Y     $ 29,604.03 40293
 10257780 12/19/2005       24     Y     $ 71,957.27 40294
 10257784 10/26/2005       36     Y     $ 32,363.07 40293
 10257786 10/19/2005       24     Y     $ 51,750.94 40293
 10257790 10/21/2005       24     Y     $ 69,887.97 40294
 10257794 11/21/2005       36     Y     $ 81,480.90 40293
 10257796 10/25/2005       36     Y     $ 28,710.59 40293
 10257800 11/04/2005       24     Y     $ 21,902.17 40293
 10257802 12/08/2005       24     Y     $ 123,176.1040294
 10257804 12/20/2005       12     Y     $ 147,885.6840294
 10257810 10/24/2005       36     Y     $ 22,625.27 40293
 10257814 10/18/2005       36     Y     $ 48,941.68 40293
 10257820 12/07/2005       24     Y     $ 118,742.1740294
 10257822 11/10/2005       36     Y     $ 305,530.2140293
 10257824 12/20/2005       24     Y     $ 263,774.9140294
 10257826 10/17/2005       24     Y     $ 51,338.83 40293
 10257830 12/12/2005       24     Y     $ 112,136.7740294
 10257832 10/28/2005       24     Y     $ 18,659.51 40293
 10257834 11/11/2005       24     Y     $ 92,893.69 40294
 10257836 10/31/2005       36     Y     $ 54,956.35 40293
 10257838 12/14/2005       12     Y     $ 84,558.38 40294
 10257840 12/09/2005       36     Y     $ 119,918.2440294
 10257842 10/28/2005       36     Y     $ 19,536.65 40293
 10257844 12/13/2005       36     Y     $ 99,936.88 40293
 10257850 12/20/2005       12     Y     $ 55,865.07 40294
 10257852 10/21/2005       36     Y     $ 57,028.94 40293
 10257856 10/24/2005       24     Y     $ 57,745.24 40293
 10257860 10/27/2005       36     Y     $ 27,241.17 40293
 10257864 11/08/2005       36     Y     $ 26,204.56 40293
 10257866 11/03/2005       24     Y     $ 44,775.90 40293
 10257868 11/21/2005       24     Y     $ 473,730.0040294
 10257870 10/31/2005       24     Y     $ 36,757.14 40293
 10257872 12/08/2005       24     Y     $ 284,765.9340294
 10257876 11/17/2005       36     Y     $ 95,894.51 40293
 10257880 12/12/2005       24     Y     $ 418,400.0040294
 10257884 10/21/2005       24     Y     $ 135,505.1240294
 10257888 11/09/2005       36     Y     $ 326,395.5740294
 10257890 11/01/2005       24     Y     $ 28,938.64 40293
 10257892 12/09/2005       24     Y     $ 219,846.2840294
 10257896 10/27/2005       36     Y     $ 25,405.39 40293
 10257900 11/10/2005       12     Y     $ 161,691.7640294
 10257904 11/23/2005       24     Y     $ 45,971.10 40293
 10257906 12/01/2005       24     Y     $ 335,767.5940294
 10257908 12/07/2005       24     Y     $ 124,888.0940294
 10257916 11/04/2005       24     Y     $ 66,921.97 40293
 10257918 10/27/2005       24     Y     $ 47,145.04 40293
 10257924 11/10/2005       36     Y     $ 38,776.14 40293
 10257926 10/28/2005       36     Y     $ 25,418.68 40293
 10257928 10/25/2005       36     Y     $ 20,939.01 40293
 10257934 12/08/2005       24     Y     $ 71,214.95 40294
 10257936 10/24/2005       36     Y     $ 39,968.25 40293
 10257938 12/28/2005       24     Y     $ 103,913.9040294
 10257940 12/08/2005       24     Y     $ 201,150.6140294
 10257944 11/02/2005       24     Y     $ 259,714.8940294
 10257946 11/07/2005       24     Y     $ 42,965.67 40293
 10257952 10/21/2005       36     Y     $ 152,617.8040293
 10257960 12/08/2005       24     Y     $ 59,568.44 40294
 10257962 12/21/2005       24     Y     $ 176,574.0240294
 10257964 11/01/2005       24     Y     $ 29,605.29 40293
 10257966 12/21/2005       24     Y     $ 138,400.0040294
 10257972 10/26/2005       36     Y     $ 27,918.72 40293
 10257974 12/05/2005       24     Y     $ 123,431.1240294
 10257982 11/28/2005       36     Y     $ 35,237.85 40293
 10257988 12/14/2005       24     Y     $ 131,894.9640294
 10257994 12/07/2005       24     Y     $ 299,756.5040294
 10257996 11/18/2005       12     Y     $ 14,035.04 40293
 10257998 11/23/2005       24     Y     $ 29,499.26 40293
 10258002 10/24/2005       24     Y     $ 67,944.03 40293
 10258008 10/31/2005       36     Y     $ 123,348.2840293
 10258010 11/08/2005       36     Y     $ 23,705.45 40293
 10258014 12/08/2005       24     Y     $ 111,914.3540294
 10258016 12/08/2005       24     Y     $ 100,737.6640294
 10258018 11/23/2005       24     Y     $ 131,997.5040294
 10258022 12/13/2005       24     Y     $ 135,911.4940294
 10258024 10/26/2005       24     Y     $ 24,719.86 40293
 10258028 10/26/2005       36     Y     $ 33,169.91 40293
 10258030 12/14/2005       24     Y     $ 169,885.7040294
 10258034 12/05/2005       24     Y     $ 246,200.0140294
 10258038 11/07/2005       24     Y     $ 106,039.8940294
 10258048 10/27/2005       24     Y     $ 74,939.14 40293
 10258054 12/15/2005       24     Y     $ 407,678.5440294
 10258056 12/02/2005       24     Y     $ 114,929.6140294
 10258068 11/16/2005       24     Y     $ 220,893.3140294
 10258074 12/05/2005       24     Y     $ 247,316.3240294
 10258078 11/08/2005       24     Y     $ 124,667.3640294
 10258080 12/16/2005       12     Y     $ 142,692.9540294
 10258084 11/22/2005       24     Y     $ 179,667.2840294
 10258086 12/01/2005       24     Y     $ 128,155.7740294
 10258088 10/28/2005       24     Y     $ 45,946.42 40293
 10258092 11/16/2005       24     Y     $ 25,916.84 40293
 10258094 11/03/2005       36     Y     $ 40,372.88 40293
 10258096 12/06/2005       24     Y     $ 127,500.0040294
 10258098 11/30/2005       24     Y     $ 169,868.6940294
 10258100 11/03/2005       24     Y     $ 371,181.5040294
 10258104 10/26/2005       24     Y     $ 33,640.77 40293
 10258106 10/31/2005       24     Y     $ 85,425.24 40294
 10258112 11/10/2005       24     Y     $ 50,960.28 40293
 10258122 12/15/2005       24     Y     $ 103,909.5840294
 10258124 11/04/2005       24     Y     $ 199,677.5740294
 10258126 11/09/2005       24     Y     $ 47,969.83 40293
 10258130 11/09/2005       24     Y     $ 307,597.7240294
 10258138 11/21/2005       12     Y     $ 43,485.51 40293
 10258140 12/08/2005       24     Y     $ 107,939.7640294
 10258142 11/10/2005       24     Y     $ 235,572.1340294
 10258146 11/09/2005       12     Y     $ 174,667.0340294
 10258148 11/21/2005       24     Y     $ 52,971.47 40293
 10258152 12/08/2005       24     Y     $ 157,500.0040294
 10258154 10/28/2005       36     Y     $ 32,547.22 40293
 10258156 11/25/2005       24     Y     $ 142,736.9540294
 10258160 12/07/2005       24     Y     $ 234,000.0040294
 10258162 11/11/2005       24     Y     $ 163,673.5640294
 10258174 12/13/2005       24     Y     $ 142,880.0040294
 10258182 12/21/2005       24     Y     $ 118,069.0940294
 10258190 12/05/2005       24     Y     $ 183,449.2040294
 10258192 11/15/2005       24     Y     $ 130,311.4440294
 10258196 11/03/2005       24     Y     $ 31,180.39 40293
 10258198 11/01/2005       24     Y     $ 55,357.19 40293
 10258200 11/23/2005       24     Y     $ 223,525.6440294
 10258208 11/30/2005       24     Y     $ 171,700.0040294
 10258212 12/06/2005       24     Y     $ 263,783.6040294
 10258216 12/13/2005       24     Y     $ 164,389.4040294
 10258218 12/08/2005       24     Y     $ 378,529.9340294
 10258228 12/13/2005       24     Y     $ 159,877.6440294
 10258234 11/04/2005       24     Y     $ 40,968.32 40293
 10258236 11/30/2005       24     Y     $ 207,000.0040294
 10258240 11/30/2005       24     Y     $ 417,933.7740294
 10258242 11/17/2005       24     Y     $ 72,951.55 40293
 10258244 11/09/2005       24     Y     $ 344,343.5940294
 10258246 12/02/2005       24     Y     $ 208,000.0040294
 10258248 11/07/2005       24     Y     $ 39,178.67 40293
 10258252 12/08/2005       24     Y     $ 65,563.03 40294
 10258256 12/09/2005       24     Y     $ 263,789.9240294
 10258258 12/05/2005       24     Y     $ 59,961.74 40294
 10258260 11/30/2005       36     Y     $ 59,905.10 40293
 10258264 12/13/2005       24     Y     $ 140,226.6040294
 10258266 11/08/2005       24     Y     $ 264,305.7840294
 10258268 11/18/2005       36     Y     $ 107,850.8740293
 10258270 12/20/2005       24     Y     $ 217,351.9540294
 10258274 11/09/2005       24     Y     $ 118,567.8140294
 10258276 12/05/2005       24     Y     $ 127,900.1640294
 10258280 12/13/2005       24     Y     $ 108,931.2040294
 10258282 11/22/2005       36     Y     $ 38,579.21 40293
 10258284 12/07/2005       24     Y     $ 355,748.7440294
 10258290 11/14/2005       24     Y     $ 62,962.11 40293
 10258292 11/11/2005       24     Y     $ 279,467.2640294
 10258294 11/28/2005       24     Y     $ 59,935.56 40294
 10258298 11/04/2005       24     Y     $ 139,340.5440294
 10258300 11/11/2005       24     Y     $ 176,772.6340294
 10258302 12/06/2005       24     Y     $ 136,000.0040294
 10258306 11/22/2005       24     Y     $ 33,966.17 40293
 10258308 11/23/2005       24     Y     $ 233,567.4740294
 10258312 12/12/2005       24     Y     $ 103,119.0940294
 10258314 12/02/2005       12     Y     $ 174,847.8440294
 10258318 12/14/2005       24     Y     $ 112,921.8440294
 10258326 12/09/2005       24     Y     $ 126,702.0640294
 10258332 12/12/2005       24     Y     $ 206,242.1640294
 10258334 12/14/2005       24     Y     $ 154,738.4840294
 10258336 12/06/2005       24     Y     $ 154,889.4940294
 10258338 11/18/2005       24     Y     $ 91,829.94 40294
 10258340 11/03/2005       24     Y     $ 37,176.11 40293
 10258344 11/11/2005       24     Y     $ 209,208.8140294
 10258348 12/15/2005       24     Y     $ 283,293.7740294
 10258354 12/09/2005       24     Y     $ 157,392.1540294
 10258356 11/28/2005       24     Y     $ 32,979.26 40293
 10258358 11/14/2005       24     Y     $ 24,547.27 40293
 10258366 11/18/2005       24     Y     $ 216,353.2240294
 10258368 12/20/2005       24     Y     $ 149,887.5540294
 10258374 11/16/2005       24     Y     $ 142,304.2140294
 10258382 12/07/2005       24     Y     $ 174,864.8340294
 10258384 11/17/2005       36     Y     $ 65,178.29 40293
 10258386 12/01/2005       24     Y     $ 129,109.7240294
 10258396 12/14/2005       24     Y     $ 317,600.0040294
 10258402 12/23/2005       24     Y     $ 145,876.7440294
 10258404 11/28/2005       24     Y     $ 22,924.15 40293
 10258408 11/15/2005       24     Y     $ 31,375.73 40293
 10258410 12/06/2005       24     Y     $ 149,884.1440294
 10258414 11/15/2005       24     Y     $ 106,800.2940294
 10258416 11/30/2005       24     Y     $ 123,912.4740294
 10258426 12/15/2005       24     Y     $ 134,400.0040294
 10258428 11/21/2005       24     Y     $ 48,962.13 40293
 10258430 12/13/2005       24     Y     $ 170,898.6340294
 10258434 12/08/2005       24     Y     $ 191,801.3240294
 10258436 11/07/2005       24     Y     $ 43,187.84 40293
 10258438 11/23/2005       36     Y     $ 20,955.56 40293
 10258446 12/16/2005       24     Y     $ 265,802.5840294
 10258450 11/08/2005       36     Y     $ 212,613.3240293
 10258452 12/15/2005       24     Y     $ 206,637.0640294
 10258454 11/21/2005       36     Y     $ 199,626.7240294
 10258456 12/15/2005       24     Y     $ 130,390.9040294
 10258458 12/14/2005       24     Y     $ 100,643.7440294
 10258462 11/09/2005       36     Y     $ 180,655.6240294
 10258464 11/30/2005       24     Y     $ 25,138.75 40293
 10258466 11/11/2005       24     Y     $ 49,470.23 40293
 10258472 11/22/2005       24     Y     $ 248,000.0040294
 10258474 12/16/2005       24     Y     $ 142,418.8540294
 10258478 12/15/2005       24     Y     $ 49,971.53 40294
 10258480 12/27/2005       24     Y     $ 78,950.64 40294
 10258484 11/18/2005       36     Y     $ 175,261.2940293
 10258488 11/18/2005       24     Y     $ 104,955.3940293
 10258490 12/08/2005       24     Y     $ 161,877.3440294
 10258494 12/19/2005       24     Y     $ 279,788.0040294
 10258500 12/22/2005       24     Y     $ 607,500.0040294
 10258502 11/29/2005       36     Y     $ 55,955.77 40293
 10258504 11/11/2005       24     Y     $ 34,413.32 40293
 10258508 12/16/2005       24     Y     $ 51,567.76 40294
 10258516 11/10/2005       36     Y     $ 33,180.24 40293
 10258518 12/06/2005       24     Y     $ 131,893.9140294
 10258520 11/23/2005       36     Y     $ 210,602.3840293
 10258522 12/01/2005       24     Y     $ 187,833.3240294
 10258524 12/07/2005       24     Y     $ 235,012.8440294
 10258526 12/02/2005       24     Y     $ 186,859.8240294
 10258528 12/02/2005       24     Y     $ 234,840.7140294
 10258532 12/06/2005       24     Y     $ 134,355.3040294
 10258534 12/20/2005       24     Y     $ 183,853.5840294
 10258536 12/13/2005       24     Y     $ 243,200.0040294
 10258540 11/11/2005       24     Y     $ 71,562.32 40293
 10258542 12/17/2005       24     Y     $ 136,673.1740294
 10258546 12/08/2005       24     Y     $ 449,682.3940294
 10258556 12/02/2005       24     Y     $ 149,291.3240294
 10258560 11/18/2005       24     Y     $ 30,181.01 40293
 10258564 12/08/2005       24     Y     $ 73,552.10 40294
 10258566 12/13/2005       24     Y     $ 159,492.6940294
 10258574 11/11/2005       24     Y     $ 179,660.7940294
 10258582 12/06/2005       24     Y     $ 212,000.0040294
 10258584 11/28/2005       24     Y     $ 250,786.1640294
 10258588 12/15/2005       12     Y     $ 94,684.59 40294
 10258590 12/09/2005       24     Y     $ 128,800.0040294
 10258592 12/22/2005       24     Y     $ 159,204.4840294
 10258598 11/14/2005       24     Y     $ 100,640.6840294
 10258600 12/02/2005       24     Y     $ 241,785.4440294
 10258602 12/21/2005       24     Y     $ 197,875.0240294
 10258604 11/23/2005       24     Y     $ 399,919.5140294
 10258612 12/16/2005       24     Y     $ 213,630.7840294
 10258614 12/07/2005       12     Y     $ 306,000.0040294
 10258618 12/15/2005       36     Y     $ 108,088.5940293
 10258620 12/01/2005       24     Y     $ 196,946.2440294
 10258622 11/30/2005       12     Y     $ 43,367.16 40293
 10258626 12/15/2005       12     Y     $ 65,557.30 40294
 10258628 12/13/2005       24     Y     $ 207,840.9340294
 10258632 12/02/2005       24     Y     $ 98,800.00 40294
 10258634 11/22/2005       36     Y     $ 16,967.70 40293
 10258642 12/07/2005       24     Y     $ 266,217.5940294
 10258644 12/12/2005       24     Y     $ 111,513.8040294
 10258648 12/14/2005       24     Y     $ 206,885.7440294
 10258650 12/02/2005       24     Y     $ 159,000.0040294
 10258654 11/30/2005       24     Y     $ 259,786.4540294
 10258656 11/16/2005       24     Y     $ 144,338.2240294
 10258664 11/23/2005       24     Y     $ 329,518.3840294
 10258668 11/16/2005       24     Y     $ 71,029.78 40294
 10258670 12/09/2005       24     Y     $ 191,847.2140294
 10258676 11/23/2005       12     Y     $ 46,346.16 40293
 10258682 12/01/2005       24     Y     $ 113,772.0440294
 10258684 12/05/2005       24     Y     $ 497,249.9940294
 10258686 12/21/2005       24     Y     $ 208,640.0040294
 10258688 11/18/2005       24     Y     $ 324,450.2640294
 10258690 12/12/2005       24     Y     $ 114,914.6540294
 10258692 11/30/2005       24     Y     $ 200,000.0040294
 10258698 12/01/2005       24     Y     $ 248,000.0040294
 10258700 12/20/2005       24     Y     $ 344,000.0040294
 10258702 11/10/2005       24     Y     $ 179,667.2840294
 10258704 12/02/2005       24     Y     $ 366,997.3240294
 10258706 11/23/2005       36     Y     $ 177,474.2540294
 10258708 12/09/2005       24     Y     $ 354,128.9840294
 10258712 12/09/2005       12     Y     $ 153,640.3840294
 10258714 12/28/2005       24     Y     $ 104,206.1840294
 10258716 12/09/2005       24     Y     $ 169,897.0140294
 10258718 12/20/2005       24     Y     $ 164,872.5540294
 10258724 12/16/2005       24     Y     $ 149,046.8340294
 10258726 12/02/2005       24     Y     $ 142,322.2140294
 10258728 11/18/2005       24     Y     $ 102,920.3840293
 10258730 12/12/2005       24     Y     $ 130,422.5540294
 10258732 12/02/2005       24     Y     $ 103,848.2240294
 10258734 12/02/2005       36     Y     $ 25,944.99 40293
 10258736 11/15/2005       24     Y     $ 152,819.6440294
 10258738 11/28/2005       36     Y     $ 74,656.12 40293
 10258742 12/07/2005       24     Y     $ 177,201.1240294
 10258750 11/30/2005       24     Y     $ 207,857.5740294
 10258752 12/13/2005       36     Y     $ 103,925.1040294
 10258756 12/14/2005       24     Y     $ 296,310.0040294
 10258764 11/11/2005       24     Y     $ 149,772.1640294
 10258766 12/08/2005       24     Y     $ 101,524.5940294
 10258770 12/09/2005       24     Y     $ 167,884.9640294
 10258772 11/17/2005       36     Y     $ 274,074.6740293
 10258774 11/15/2005       24     Y     $ 60,960.37 40293
 10258780 12/01/2005       24     Y     $ 171,556.4640294
 10258784 12/07/2005       24     Y     $ 113,922.7240294
 10258786 12/07/2005       24     Y     $ 239,842.2040294
 10258788 11/22/2005       24     Y     $ 164,716.7640294
 10258792 12/12/2005       24     Y     $ 164,688.2940294
 10258794 12/05/2005       12     Y     $ 119,906.3840294
 10258796 12/22/2005       24     Y     $ 212,000.0040294
 10258798 11/29/2005       36     Y     $ 113,887.4040293
 10258800 11/18/2005       24     Y     $ 14,935.23 40293
 10258804 12/09/2005       24     Y     $ 135,914.1640294
 10258806 12/14/2005       24     Y     $ 63,865.81 40294
 10258808 12/15/2005       24     Y     $ 102,400.0040294
 10258810 11/22/2005       24     Y     $ 49,850.16 40293
 10258814 12/14/2005       24     Y     $ 149,490.0740294
 10258816 12/13/2005       24     Y     $ 127,911.4640294
 10258824 12/05/2005       24     Y     $ 207,000.0040294
 10258826 12/15/2005       24     Y     $ 343,753.1840294
 10258828 11/29/2005       24     Y     $ 379,200.0040294
 10258830 12/05/2005       24     Y     $ 178,271.5240294
 10258832 12/07/2005       24     Y     $ 143,003.8340294
 10258834 11/22/2005       24     Y     $ 93,366.22 40294
 10258836 12/05/2005       24     Y     $ 219,856.8240294
 10258842 12/08/2005       24     Y     $ 399,691.0440294
 10258844 12/21/2005       24     Y     $ 183,907.5640294
 10258850 12/01/2005       24     Y     $ 404,739.0940294
 10258852 11/14/2005       24     Y     $ 378,564.1440294
 10258854 12/08/2005       24     Y     $ 209,180.0840294
 10258856 12/16/2005       24     Y     $ 84,936.66 40294
 10258858 12/14/2005       12     Y     $ 169,482.3740294
 10258860 12/06/2005       24     Y     $ 244,000.0040294
 10258862 11/18/2005       36     Y     $ 26,934.39 40293
 10258866 12/15/2005       24     Y     $ 100,730.9840294
 10258868 12/15/2005       24     Y     $ 138,915.7940294
 10258870 11/23/2005       24     Y     $ 241,952.4040294
 10258876 11/18/2005       24     Y     $ 267,693.6640294
 10258880 12/16/2005       24     Y     $ 199,834.4340294
 10258882 12/15/2005       24     Y     $ 108,715.9640294
 10258884 12/05/2005       24     Y     $ 251,811.0940294
 10258886 11/16/2005       24     Y     $ 68,855.73 40293
 10258890 12/15/2005       24     Y     $ 149,898.3240294
 10258892 12/19/2005       24     Y     $ 70,236.09 40294
 10258894 12/09/2005       24     Y     $ 285,763.2440294
 10258896 12/05/2005       24     Y     $ 180,000.0040294
 10258898 12/07/2005       24     Y     $ 142,299.4940294
 10258900 12/08/2005       24     Y     $ 231,600.0040294
 10258904 12/20/2005       24     Y     $ 69,037.28 40294
 10258906 12/12/2005       24     Y     $ 172,658.0740294
 10258908 12/08/2005       24     Y     $ 183,857.8740294
 10258910 12/07/2005       24     Y     $ 212,599.8440294
 10258912 12/09/2005       24     Y     $ 64,137.69 40294
 10258914 12/12/2005       36     Y     $ 95,134.15 40294
 10258916 12/07/2005       24     Y     $ 399,706.1040294
 10258918 12/05/2005       24     Y     $ 179,500.0040294
 10258922 12/05/2005       24     Y     $ 200,500.0040294
 10258926 11/22/2005       24     Y     $ 25,737.30 40293
 10258928 11/30/2005       24     Y     $ 17,645.48 40293
 10258930 12/02/2005       24     Y     $ 119,904.5140294
 10258932 11/30/2005       36     Y     $ 27,347.23 40293
 10258934 12/09/2005       24     Y     $ 202,853.8140294
 10258942 11/30/2005       24     Y     $ 24,947.81 40293
 10258944 12/02/2005       24     Y     $ 164,589.2640294
 10258946 12/07/2005       24     Y     $ 152,000.0040294
 10258948 12/19/2005       24     Y     $ 87,937.26 40294
 10258950 12/09/2005       24     Y     $ 184,862.7040294
 10258952 12/05/2005       24     Y     $ 121,500.0040294
 10258956 11/23/2005       36     Y     $ 45,572.26 40293
 10258960 12/21/2005       24     Y     $ 144,400.0540294
 10258964 12/02/2005       24     Y     $ 170,865.2740294
 10258972 12/01/2005       24     Y     $ 153,720.1140294
 10258974 12/08/2005       24     Y     $ 308,000.0040294
 10258976 12/13/2005       24     Y     $ 373,787.0440294
 10258978 12/07/2005       24     Y     $ 56,672.11 40294
 10258980 12/05/2005       24     Y     $ 99,917.22 40294
 10258982 12/27/2005       24     Y     $ 67,953.90 40294
 10258984 12/12/2005       24     Y     $ 212,264.2840294
 10258986 12/08/2005       24     Y     $ 88,868.30 40294
 10258988 11/18/2005       12     Y     $ 62,662.72 40293
 10258992 12/20/2005       12     Y     $ 270,959.5540294
 10258994 12/06/2005       24     Y     $ 114,929.6140294
 10258996 12/06/2005       24     Y     $ 234,241.1140294
 10258998 11/29/2005       24     Y     $ 56,942.18 40293
 10259002 12/05/2005       24     Y     $ 166,387.1440294
 10259004 12/07/2005       24     Y     $ 125,939.9540294
 10259006 12/14/2005       24     Y     $ 114,665.6840294
 10259008 12/08/2005       24     Y     $ 191,119.0440294
 10259010 11/17/2005       24     Y     $ 325,397.4340294
 10259014 12/15/2005       24     Y     $ 177,191.4840294
 10259016 12/14/2005       24     Y     $ 147,900.4840294
 10259020 12/12/2005       24     Y     $ 106,185.6240294
 10259022 12/08/2005       24     Y     $ 132,698.4440294
 10259024 12/07/2005       24     Y     $ 109,939.2840294
 10259028 12/02/2005       24     Y     $ 202,569.9740294
 10259030 12/07/2005       24     Y     $ 224,811.8940294
 10259032 12/09/2005       12     Y     $ 199,865.8040294
 10259034 12/27/2005       24     Y     $ 180,000.0040294
 10259038 12/01/2005       24     Y     $ 305,000.0040294
 10259040 12/22/2005       36     Y     $ 122,343.4940293
 10259042 12/09/2005       24     Y     $ 244,635.4140294
 10259044 12/13/2005       24     Y     $ 86,940.04 40294
 10259046 12/02/2005       24     Y     $ 111,923.3040294
 10259048 12/15/2005       24     Y     $ 213,767.4840294
 10259052 11/29/2005       24     Y     $ 178,593.9340294
 10259054 11/30/2005       24     Y     $ 325,995.4840294
 10259062 12/02/2005       24     Y     $ 129,906.3840294
 10259064 12/07/2005       24     Y     $ 194,400.0040294
 10259070 12/16/2005       24     Y     $ 378,000.0040294
 10259078 12/19/2005       24     Y     $ 69,548.34 40294
 10259082 12/12/2005       24     Y     $ 179,002.2540294
 10259084 12/08/2005       24     Y     $ 289,778.2340294
 10259090 12/23/2005       24     Y     $ 126,287.9340294
 10259092 11/17/2005       24     Y     $ 38,975.48 40293
 10259096 12/02/2005       24     Y     $ 176,355.0340294
 10259098 12/20/2005       24     Y     $ 212,633.9940294
 10259102 12/13/2005       24     Y     $ 163,869.5040294
 10259104 12/14/2005       24     Y     $ 165,474.6140294
 10259108 12/06/2005       24     Y     $ 284,827.3440294
 10259112 12/19/2005       24     Y     $ 121,270.8340294
 10259118 12/15/2005       24     Y     $ 141,255.0940294
 10259120 12/09/2005       24     Y     $ 181,145.4240294
 10259122 12/19/2005       24     Y     $ 138,607.8740294
 10259124 12/12/2005       24     Y     $ 148,680.0040294
 10259128 12/15/2005       24     Y     $ 135,077.7040294
 10259132 12/07/2005       24     Y     $ 233,417.7640294
 10259136 12/12/2005       12     Y     $ 375,623.8140294
 10259140 12/12/2005       24     Y     $ 146,016.8640294
 10259142 12/19/2005       24     Y     $ 136,421.4640294
 10259148 12/08/2005       24     Y     $ 265,302.9640294
 10259150 11/17/2005       24     Y     $ 326,488.2740294
 10259152 12/22/2005       24     Y     $ 76,458.64 40294
 10259156 12/20/2005       24     Y     $ 83,648.77 40294
 10259158 12/02/2005       24     Y     $ 243,200.0040294
 10259160 12/02/2005       24     Y     $ 189,857.5740294
 10259164 12/08/2005       36     Y     $ 145,894.8540294
 10259166 12/07/2005       24     Y     $ 180,400.3740294
 10259168 12/14/2005       24     Y     $ 71,491.22 40294
 10259170 12/16/2005       24     Y     $ 85,441.45 40294
 10259172 11/23/2005       24     Y     $ 43,699.98 40293
 10259174 12/07/2005       24     Y     $ 233,862.5540294
 10259180 12/21/2005       24     Y     $ 67,957.07 40294
 10259182 12/14/2005       24     Y     $ 428,000.0040294
 10259184 12/01/2005       12     Y     $ 189,839.2440294
 10259190 12/01/2005       24     Y     $ 192,000.0040294
 10259200 12/09/2005       36     Y     $ 117,606.0940294
 10259202 12/14/2005       24     Y     $ 149,888.6740294
 10259206 12/16/2005       24     Y     $ 216,480.1540294
 10259208 12/13/2005       24     Y     $ 114,667.3640294
 10259212 12/07/2005       24     Y     $ 263,340.3740294
 10259220 12/08/2005       12     Y     $ 200,730.3840294
 10259224 12/13/2005       24     Y     $ 328,048.3040294
 10259228 12/13/2005       24     Y     $ 137,494.7740294
 10259230 12/14/2005       12     Y     $ 150,000.0040294
 10259232 12/15/2005       24     Y     $ 169,640.2640294
 10259236 12/12/2005       24     Y     $ 294,500.0040294
 10259244 12/07/2005       24     Y     $ 254,818.2040294
 10259246 12/09/2005       24     Y     $ 159,796.4840294
 10259252 12/20/2005       24     Y     $ 301,756.0940294
 10259254 12/05/2005       12     Y     $ 57,955.64 40293
 10259256 12/14/2005       24     Y     $ 199,822.6840294
 10259258 11/23/2005       24     Y     $ 185,350.0640294
 10259262 12/05/2005       24     Y     $ 210,400.0040294
 10259264 12/02/2005       24     Y     $ 131,891.5840294
 10259266 12/16/2005       24     Y     $ 55,963.92 40294
 10259268 11/28/2005       24     Y     $ 191,684.3040294
 10259270 12/08/2005       24     Y     $ 175,892.2740294
 10259272 12/05/2005       12     Y     $ 96,232.71 40294
 10259276 12/16/2005       24     Y     $ 223,810.8840294
 10259284 12/09/2005       24     Y     $ 89,191.32 40294
 10259286 12/01/2005       24     Y     $ 220,804.0640294
 10259288 12/20/2005       24     Y     $ 303,738.2640294
 10259290 12/22/2005       24     Y     $ 263,796.0940294
 10259292 12/15/2005       24     Y     $ 113,917.9040294
 10259296 11/22/2005       36     Y     $ 23,145.42 40293
 10259298 12/15/2005       24     Y     $ 120,239.1040294
 10259302 12/14/2005       24     Y     $ 248,800.0040294
 10259304 12/09/2005       24     Y     $ 389,657.5840294
 10259306 12/19/2005       24     Y     $ 299,761.2740294
 10259308 12/07/2005       24     Y     $ 153,488.2640294
 10259310 12/23/2005       24     Y     $ 317,547.6740294
 10259316 12/09/2005       24     Y     $ 118,930.8240294
 10259318 12/14/2005       36     Y     $ 116,926.8940294
 10259320 12/13/2005       24     Y     $ 280,000.0040294
 10259324 12/06/2005       24     Y     $ 179,892.0740294
 10259326 12/02/2005       36     Y     $ 154,069.8140294
 10259328 12/02/2005       12     Y     $ 155,700.0040294
 10259330 12/16/2005       24     Y     $ 172,000.0040294
 10259334 12/15/2005       24     Y     $ 135,886.3040294
 10259338 12/02/2005       24     Y     $ 227,309.8140294
 10259340 12/01/2005       24     Y     $ 144,000.0040294
 10259342 12/06/2005       24     Y     $ 233,500.0040294
 10259344 12/02/2005       24     Y     $ 128,000.0040294
 10259346 12/15/2005       24     Y     $ 445,969.7740294
 10259348 12/19/2005       24     Y     $ 218,317.3340294
 10259350 12/12/2005       24     Y     $ 100,931.5440294
 10259352 12/20/2005       24     Y     $ 100,736.3740294
 10259354 12/09/2005       24     Y     $ 232,590.6340294
 10259356 12/19/2005       36     Y     $ 102,354.6940293
 10259358 12/01/2005       24     Y     $ 303,753.2640294
 10259360 12/14/2005       24     Y     $ 263,241.4440294
 10259362 12/14/2005       12     Y     $ 122,417.6440294
 10259364 12/16/2005       24     Y     $ 358,868.9140294
 10259366 12/06/2005       24     Y     $ 199,861.6640294
 10259368 12/14/2005       24     Y     $ 157,890.7140294
 10259370 12/13/2005       24     Y     $ 139,391.1740294
 10259372 11/28/2005       24     Y     $ 43,872.40 40293
 10259374 12/08/2005       24     Y     $ 139,500.0040294
 10259376 12/05/2005       24     Y     $ 121,600.0040294
 10259380 12/05/2005       12     Y     $ 165,613.8640294
 10259382 12/06/2005       24     Y     $ 206,348.2740294
 10259386 12/05/2005       36     Y     $ 73,863.26 40293
 10259388 12/16/2005       24     Y     $ 224,831.3340294
 10259390 12/16/2005       24     Y     $ 440,000.0040294
 10259396 12/16/2005       24     Y     $ 203,868.5840294
 10259398 12/21/2005       24     Y     $ 171,070.3740294
 10259404 12/19/2005       12     Y     $ 284,808.3740294
 10259410 12/05/2005       24     Y     $ 211,200.0040294
 10259418 12/20/2005       24     Y     $ 112,000.0040294
 10259422 12/20/2005       24     Y     $ 75,150.05 40294
 10259424 12/19/2005       24     Y     $ 112,016.4040294
 10259426 12/05/2005       24     Y     $ 232,721.6040294
 10259428 12/09/2005       24     Y     $ 327,779.4640294
 10259430 12/16/2005       12     Y     $ 229,600.0040294
 10259432 11/30/2005       24     Y     $ 115,358.6240294
 10259434 12/28/2005       24     Y     $ 195,207.9040294
 10259436 12/08/2005       24     Y     $ 101,131.4040294
 10259438 11/28/2005       24     Y     $ 37,801.23 40293
 10259442 12/22/2005       36     Y     $ 141,600.0040294
 10259444 12/16/2005       24     Y     $ 304,894.8740294
 10259448 12/15/2005       24     Y     $ 178,868.4840294
 10259450 12/19/2005       12     Y     $ 150,887.7040294
 10259452 12/09/2005       24     Y     $ 281,723.8740294
 10259454 12/12/2005       24     Y     $ 189,391.5340294
 10259464 12/20/2005       24     Y     $ 83,945.88 40294
 10259466 11/30/2005       24     Y     $ 120,000.0040294
 10259468 12/05/2005       12     Y     $ 120,500.2640294
 10259472 12/22/2005       24     Y     $ 213,230.7840294
 10259478 12/08/2005       24     Y     $ 359,738.1340294
 10259480 12/14/2005       24     Y     $ 155,873.3840294
 10259482 12/28/2005       24     Y     $ 228,000.0040294
 10259484 12/09/2005       24     Y     $ 318,983.6340294
 10259486 12/15/2005       24     Y     $ 78,348.86 40294
 10259488 12/21/2005       24     Y     $ 83,137.62 40294
 10259490 12/15/2005       24     Y     $ 217,600.0040294
 10259494 12/16/2005       24     Y     $ 347,746.8540294
 10259496 12/16/2005       24     Y     $ 174,964.7540294
 10259510 12/12/2005       24     Y     $ 158,862.2640294
 10259512 12/22/2005       24     Y     $ 229,413.6440294
 10259516 12/15/2005       36     Y     $ 103,429.1240294
 10259518 12/09/2005       24     Y     $ 56,968.80 40294
 10259520 12/15/2005       24     Y     $ 71,362.20 40294
 10259522 12/02/2005       24     Y     $ 161,000.0040294
 10259524 12/14/2005       24     Y     $ 375,691.7940294
 10259528 11/30/2005       24     Y     $ 109,923.9140294
 10259530 12/13/2005       36     Y     $ 125,915.2840294
 10259536 12/01/2005       12     Y     $ 198,841.6540294
 10259538 11/29/2005       24     Y     $ 184,848.0640294
 10259542 12/12/2005       24     Y     $ 71,952.17 40294
 10259544 12/07/2005       24     Y     $ 94,457.74 40294
 10259548 11/30/2005       24     Y     $ 268,000.0040294
 10259554 12/22/2005       24     Y     $ 113,516.5240294
 10259556 12/14/2005       24     Y     $ 101,934.2940294
 10259562 12/12/2005       24     Y     $ 49,968.76 40294
 10259564 12/19/2005       24     Y     $ 174,112.0240294
 10259566 12/01/2005       24     Y     $ 79,747.53 40294
 10259568 12/06/2005       24     Y     $ 151,870.4040294
 10259570 12/16/2005       24     Y     $ 197,871.1340294
 10259574 12/15/2005       24     Y     $ 215,841.2940294
 10259576 12/16/2005       24     Y     $ 356,000.0040294
 10259580 12/09/2005       24     Y     $ 131,903.0140294
 10259582 12/02/2005       24     Y     $ 71,951.68 40294
 10259586 12/07/2005       24     Y     $ 202,842.5740294
 10259588 12/06/2005       12     Y     $ 121,795.6740294
 10259592 12/01/2005       24     Y     $ 418,201.6440294
 10259594 12/09/2005       24     Y     $ 211,854.8440294
 10259596 12/02/2005       24     Y     $ 99,920.42 40294
 10259598 12/07/2005       24     Y     $ 175,000.0040294
 10259600 12/05/2005       24     Y     $ 80,708.13 40294
 10259602 12/05/2005       12     Y     $ 302,200.0040294
 10259606 12/13/2005       24     Y     $ 489,578.1140294
 10259608 12/08/2005       24     Y     $ 199,843.9740294
 10259610 12/17/2005       12     Y     $ 231,144.4840294
 10259612 12/16/2005       24     Y     $ 112,000.0040294
 10259614 12/15/2005       24     Y     $ 116,432.2840294
 10259620 12/02/2005       12     Y     $ 134,216.0940294
 10259624 12/09/2005       24     Y     $ 59,162.63 40294
 10259626 12/09/2005       24     Y     $ 123,236.0840294
 10259632 12/14/2005       24     Y     $ 105,917.6340294
 10259634 11/29/2005       24     Y     $ 196,088.2840294
 10259638 11/28/2005       24     Y     $ 108,912.9840293
 10259640 12/16/2005       24     Y     $ 188,000.0040294
 10259644 12/16/2005       24     Y     $ 106,311.9140294
 10259646 12/15/2005       24     Y     $ 139,885.0140294
 10259650 12/23/2005       24     Y     $ 58,860.07 40294
 10259654 12/12/2005       24     Y     $ 151,094.3040294
 10259656 12/16/2005       24     Y     $ 51,272.83 40294
 10259658 12/13/2005       24     Y     $ 253,620.8640294
 10259660 12/02/2005       24     Y     $ 134,466.7940294
 10259662 12/16/2005       12     Y     $ 174,882.3440294
 10259664 12/02/2005       24     Y     $ 251,839.3040294
 10259666 12/22/2005       24     Y     $ 302,680.7840294
 10259670 12/07/2005       24     Y     $ 104,649.0140294
 10259672 12/12/2005       24     Y     $ 115,931.8640294
 10259674 12/16/2005       24     Y     $ 185,851.9940294
 10259676 12/09/2005       24     Y     $ 184,855.6840294
 10259678 12/08/2005       24     Y     $ 86,354.26 40294
 10259680 12/01/2005       12     Y     $ 241,081.3540294
 10259682 12/06/2005       36     Y     $ 212,348.4940294
 10259686 12/19/2005       24     Y     $ 176,800.0040294
 10259690 12/01/2005       24     Y     $ 148,658.9540294
 10259694 12/16/2005       24     Y     $ 269,778.2440294
 10259698 12/15/2005       24     Y     $ 140,000.0040294
 10259700 12/08/2005       24     Y     $ 421,824.0040294
 10259702 12/15/2005       24     Y     $ 215,874.4340294
 10259704 12/13/2005       24     Y     $ 155,444.5640294
 10259706 12/06/2005       24     Y     $ 100,400.0040294
 10259708 12/19/2005       24     Y     $ 205,295.0040294
 10259710 12/05/2005       24     Y     $ 202,384.6940294
 10259714 12/15/2005       24     Y     $ 292,000.0040294
 10259716 12/02/2005       24     Y     $ 119,927.3040294
 10259718 12/14/2005       24     Y     $ 312,199.9940294
 10259720 12/09/2005       24     Y     $ 199,500.0040294
 10259722 12/09/2005       24     Y     $ 147,483.7040294
 10259726 12/07/2005       24     Y     $ 167,852.4940294
 10259734 11/30/2005       24     Y     $ 444,635.2340294
 10259736 12/02/2005       24     Y     $ 139,593.1640294
 10259738 12/02/2005       24     Y     $ 211,994.5740294
 10259740 12/15/2005       24     Y     $ 488,750.0040294
 10259744 12/16/2005       24     Y     $ 155,600.7140294
 10259748 12/13/2005       24     Y     $ 149,894.1340294
 10259750 12/08/2005       12     Y     $ 196,867.5440294
 10259754 12/06/2005       36     Y     $ 224,804.3740294
 10259758 12/06/2005       24     Y     $ 168,000.0040294
 10259762 11/30/2005       24     Y     $ 189,890.6840294
 10259766 12/05/2005       24     Y     $ 180,920.8640294
 10259770 12/09/2005       12     Y     $ 139,406.2140294
 10259772 12/15/2005       24     Y     $ 187,847.4140294
 10259774 12/09/2005       24     Y     $ 187,200.0040294
 10259776 12/14/2005       24     Y     $ 186,288.2340294
 10259778 12/16/2005       24     Y     $ 260,290.6440294
 10259780 12/08/2005       24     Y     $ 284,400.0040294
 10259784 12/02/2005       24     Y     $ 159,800.1240294
 10259786 12/16/2005       24     Y     $ 175,104.1040294
 10259794 12/05/2005       24     Y     $ 184,812.7440294
 10259796 12/08/2005       24     Y     $ 203,843.9940294
 10259798 12/19/2005       24     Y     $ 199,778.8940294
 10259800 12/06/2005       24     Y     $ 176,854.6340294
 10259802 12/05/2005       24     Y     $ 236,792.9240294
 10259804 12/05/2005       24     Y     $ 190,400.0040294
 10259806 12/14/2005       24     Y     $ 71,692.58 40294
 10259808 12/09/2005       24     Y     $ 117,513.5940294
 10259814 12/09/2005       24     Y     $ 176,000.0040294
 10259818 12/12/2005       24     Y     $ 291,392.3940294
 10259820 11/29/2005       24     Y     $ 178,640.5940294
 10259824 12/02/2005       24     Y     $ 129,538.8940294
 10259826 12/02/2005       24     Y     $ 118,750.0040294
 10259828 12/07/2005       24     Y     $ 237,797.0840294
 10259830 12/20/2005       24     Y     $ 92,945.37 40294
 10259832 11/30/2005       24     Y     $ 450,000.0040294
 10259836 11/30/2005       24     Y     $ 153,600.0040294
 10259838 12/23/2005       24     Y     $ 146,158.6340294
 10259842 12/02/2005       24     Y     $ 172,000.0040294
 10259844 12/02/2005       24     Y     $ 103,122.6440294
 10259848 12/15/2005       24     Y     $ 108,000.0040294
 10259852 12/08/2005       24     Y     $ 224,857.9840294
 10259854 12/01/2005       24     Y     $ 183,769.2840294
 10259858 12/09/2005       24     Y     $ 111,913.4940294
 10259860 12/12/2005       12     Y     $ 131,937.0940294
 10259862 12/12/2005       24     Y     $ 253,647.8240294
 10259864 12/15/2005       24     Y     $ 220,851.4140294
 10259866 12/05/2005       24     Y     $ 287,920.9240294
 10259868 12/01/2005       24     Y     $ 254,827.1640294
 10259870 12/06/2005       24     Y     $ 276,053.0440294
 10259874 12/01/2005       24     Y     $ 136,319.8840294
 10259876 12/01/2005       24     Y     $ 454,500.0040294
 10259878 12/12/2005       24     Y     $ 137,600.0040294
 10259880 12/02/2005       24     Y     $ 172,077.2340294
 10259882 12/01/2005       24     Y     $ 148,800.0040294
 10259884 12/12/2005       24     Y     $ 146,268.9340294
 10259886 12/14/2005       36     Y     $ 428,000.0040294
 10259888 12/01/2005       24     Y     $ 189,769.9640294
 10259892 12/28/2005       36     Y     $ 162,914.6140293
 10259896 12/16/2005       36     Y     $ 59,479.46 40293
 10259898 12/01/2005       24     Y     $ 101,941.3140294
 10259900 12/05/2005       24     Y     $ 206,938.1540294
 10259902 12/07/2005       24     Y     $ 172,799.4940294
 10259904 12/15/2005       24     Y     $ 232,540.0040294
 10259906 12/06/2005       24     Y     $ 179,884.0440294
 10259908 12/09/2005       12     Y     $ 140,508.4940294
 10259912 12/09/2005       24     Y     $ 131,400.0040294
 10259914 12/14/2005       24     Y     $ 127,400.5340294
 10259916 12/01/2005       24     Y     $ 59,960.55 40294
 10259920 12/08/2005       24     Y     $ 114,800.0040294
 10259924 12/02/2005       24     Y     $ 69,661.12 40294
 10259932 12/19/2005       24     Y     $ 166,407.1440294
 10259936 12/27/2005       24     Y     $ 163,076.4340294
 10259938 12/22/2005       12     Y     $ 199,853.0440294
 10259942 12/14/2005       24     Y     $ 159,682.5840294
 10259944 12/07/2005       24     Y     $ 125,328.5940294
 10259950 12/01/2005       12     Y     $ 336,000.0040294
 10259952 12/01/2005       24     Y     $ 66,460.12 40294
 10259954 11/30/2005       36     Y     $ 299,818.2540294
 10259958 12/20/2005       24     Y     $ 209,851.7840294
 10259960 12/09/2005       24     Y     $ 124,311.9740294
 10259962 12/01/2005       24     Y     $ 320,573.5740294
 10259964 12/08/2005       24     Y     $ 391,684.9640294
 10259966 12/16/2005       24     Y     $ 308,564.8740294
 10259968 12/14/2005       24     Y     $ 136,800.0040294
 10259970 12/13/2005       24     Y     $ 179,852.1640294
 10259972 12/19/2005       24     Y     $ 147,490.4540294
 10259974 12/12/2005       24     Y     $ 227,500.0040294
 10259976 12/12/2005       24     Y     $ 183,852.1340294
 10259980 12/15/2005       24     Y     $ 198,400.0040294
 10259982 11/29/2005       36     Y     $ 17,357.71 40293
 10259984 12/12/2005       24     Y     $ 136,900.3440294
 10259986 11/30/2005       24     Y     $ 131,907.7740294
 10259988 12/23/2005       24     Y     $ 105,904.1740294
 10259992 12/12/2005       24     Y     $ 190,222.0140294
 10259996 12/20/2005       24     Y     $ 131,001.1440294
 10259998 12/14/2005       24     Y     $ 76,446.54 40294
 10260000 12/21/2005       24     Y     $ 188,000.0040294
 10260004 12/16/2005       24     Y     $ 202,322.2140294
 10260006 12/08/2005       24     Y     $ 117,515.3140294
 10260008 12/09/2005       24     Y     $ 105,914.3440294
 10260010 12/20/2005       24     Y     $ 98,754.87 40294
 10260016 12/01/2005       24     Y     $ 200,000.0040294
 10260018 12/05/2005       24     Y     $ 193,471.4040294
 10260020 12/16/2005       24     Y     $ 145,497.2340294
 10260022 12/19/2005       24     Y     $ 178,401.2740294
 10260024 12/02/2005       24     Y     $ 234,839.0840294
 10260026 12/05/2005       24     Y     $ 179,843.4940294
 10260028 12/01/2005       24     Y     $ 96,424.45 40294
 10260030 12/21/2005       36     Y     $ 154,400.0040294
 10260032 12/19/2005       12     Y     $ 149,922.2340293
 10260034 12/08/2005       24     Y     $ 211,363.7440294
 10260040 12/09/2005       24     Y     $ 69,555.16 40294
 10260044 12/16/2005       24     Y     $ 235,830.0440294
 10260048 12/13/2005       24     Y     $ 147,890.1640294
 10260050 12/28/2005       12     Y     $ 205,412.3240294
 10260052 12/27/2005       24     Y     $ 116,800.0040294
 10260054 12/21/2005       12     Y     $ 191,780.3940294
 10260058 12/14/2005       24     Y     $ 220,000.0040294
 10260060 12/09/2005       24     Y     $ 184,248.8540294
 10260062 12/14/2005       24     Y     $ 335,745.6040294
 10260064 11/30/2005       24     Y     $ 287,825.5240294
 10260068 12/13/2005       24     Y     $ 204,750.0040294
 10260070 12/13/2005       36     Y     $ 145,000.0040293
 10260072 12/16/2005       24     Y     $ 219,872.1040294
 10260074 12/20/2005       24     Y     $ 71,958.14 40294
 10260076 12/19/2005       24     Y     $ 452,000.0040294
 10260078 12/15/2005       24     Y     $ 192,408.3640294
 10260080 12/02/2005       24     Y     $ 280,071.2940294
 10260082 12/21/2005       24     Y     $ 84,549.27 40294
 10260084 12/22/2005       24     Y     $ 152,908.2640294
 10260086 12/22/2005       24     Y     $ 105,926.3140294
 10260090 12/13/2005       24     Y     $ 135,893.9140294
 10260100 12/23/2005       24     Y     $ 234,800.0040294
 10260102 12/16/2005       24     Y     $ 313,600.0040294
 10260104 12/09/2005       24     Y     $ 91,941.33 40294
 10260106 12/13/2005       24     Y     $ 107,037.1640294
 10260108 12/08/2005       24     Y     $ 371,660.4240294
 10260112 12/09/2005       24     Y     $ 168,000.0040294
 10260114 12/09/2005       24     Y     $ 178,381.4440294
 10260118 12/20/2005       24     Y     $ 387,662.6540294
 10260120 12/01/2005       24     Y     $ 157,634.0940294
 10260122 12/12/2005       24     Y     $ 137,600.0040294
 10260124 12/13/2005       24     Y     $ 230,147.0940294
 10260126 12/14/2005       24     Y     $ 161,383.6940294
 10260128 12/06/2005       24     Y     $ 203,888.5640294
 10260130 12/19/2005       24     Y     $ 127,913.2340294
 10260132 12/05/2005       24     Y     $ 245,862.3940294
 10260134 12/12/2005       24     Y     $ 535,098.5840294
 10260136 12/20/2005       24     Y     $ 220,813.4140294
 10260142 12/08/2005       24     Y     $ 160,000.0040294
 10260144 12/19/2005       24     Y     $ 212,000.0040294
 10260146 12/19/2005       12     Y     $ 223,846.6240294
 10260150 12/22/2005       24     Y     $ 77,540.06 40294
 10260152 12/05/2005       24     Y     $ 95,948.10 40294
 10260156 12/28/2005       24     Y     $ 167,200.0040294
 10260170 12/15/2005       24     Y     $ 199,851.5740294
 10260172 12/09/2005       24     Y     $ 227,544.0840294
 10260174 11/30/2005       24     Y     $ 201,000.0040294
 10260176 12/15/2005       24     Y     $ 203,867.2340294
 10260178 12/06/2005       24     Y     $ 222,837.7840294
 10260188 12/02/2005       24     Y     $ 224,856.5340294
 10260190 12/21/2005       24     Y     $ 172,000.0040294
 10260192 12/09/2005       24     Y     $ 224,855.0540294
 10260194 12/28/2005       24     Y     $ 101,453.2540294
 10260196 12/22/2005       24     Y     $ 119,401.8540294
 10260198 12/13/2005       24     Y     $ 211,857.7440294
 10260200 12/21/2005       24     Y     $ 122,313.6140294
 10260202 12/02/2005       24     Y     $ 194,216.4340294
 10260204 12/28/2005       24     Y     $ 328,187.4040294
 10260208 12/09/2005       24     Y     $ 107,909.7140294
 10260210 12/14/2005       36     Y     $ 79,954.45 40293
 10260214 12/20/2005       24     Y     $ 103,933.6840294
 10260216 12/08/2005       24     Y     $ 224,000.0040294
 10260218 12/22/2005       24     Y     $ 428,000.0040294
 10260220 12/21/2005       24     Y     $ 93,445.65 40294
 10260226 12/21/2005       24     Y     $ 131,100.0040294
 10260228 12/20/2005       24     Y     $ 99,913.48 40294
 10260234 12/09/2005       24     Y     $ 180,000.0040294
 10260236 12/07/2005       24     Y     $ 191,960.0040294
 10260238 12/21/2005       24     Y     $ 194,224.2540294
 10260240 12/07/2005       24     Y     $ 89,934.53 40294
 10260244 12/15/2005       24     Y     $ 259,839.2240294
 10260248 12/15/2005       24     Y     $ 123,166.4540294
 10260250 12/19/2005       24     Y     $ 111,923.3040294
 10260252 12/09/2005       36     Y     $ 337,236.7140293
 10260254 12/09/2005       24     Y     $ 100,284.6840294
 10260258 11/30/2005       24     Y     $ 184,000.0040294
 10260262 12/13/2005       24     Y     $ 236,101.4740294
 10260264 12/19/2005       24     Y     $ 360,000.0040294
 10260268 12/08/2005       24     Y     $ 341,600.0040294
 10260270 12/09/2005       24     Y     $ 168,583.3140294
 10260272 12/21/2005       24     Y     $ 143,895.2540294
 10260278 12/20/2005       24     Y     $ 127,107.4740294
 10260282 12/07/2005       24     Y     $ 144,697.8040294
 10260284 12/21/2005       24     Y     $ 155,869.5840294
 10260286 12/12/2005       24     Y     $ 188,846.6040294
 10260288 12/02/2005       24     Y     $ 128,216.4940294
 10260290 12/21/2005       24     Y     $ 165,457.4240294
 10260292 12/13/2005       24     Y     $ 289,742.8840294
 10260294 12/21/2005       24     Y     $ 217,430.2540294
 10260298 12/12/2005       24     Y     $ 134,887.5840294
 10260300 12/09/2005       24     Y     $ 192,000.0040294
 10260302 12/06/2005       24     Y     $ 123,885.9540294
 10260310 12/09/2005       24     Y     $ 169,889.3540294
 10260312 12/23/2005       24     Y     $ 99,057.43 40294
 10260320 12/06/2005       24     Y     $ 163,800.0040294
 10260324 12/15/2005       24     Y     $ 100,640.6440294
 10260326 12/22/2005       24     Y     $ 238,656.1340294
 10260328 12/16/2005       24     Y     $ 296,000.0040294
 10260330 12/14/2005       24     Y     $ 127,895.0840294
 10260334 12/06/2005       24     Y     $ 134,900.8140294
 10260338 12/15/2005       24     Y     $ 202,354.1740294
 10260340 12/14/2005       24     Y     $ 306,000.0040294
 10260342 12/02/2005       24     Y     $ 26,936.49 40293
 10260346 12/09/2005       36     Y     $ 79,948.46 40293
 10260348 12/23/2005       24     Y     $ 59,961.74 40294
 10260350 12/07/2005       24     Y     $ 237,387.9540294
 10260352 12/22/2005       24     Y     $ 123,916.8040294
 10260354 12/15/2005       24     Y     $ 141,491.7140294
 10260358 12/22/2005       12     Y     $ 227,027.9840294
 10260360 12/09/2005       12     Y     $ 252,000.0040294
 10260362 12/23/2005       24     Y     $ 136,300.7840294
 10260366 12/13/2005       24     Y     $ 123,907.0440294
 10260368 12/14/2005       24     Y     $ 275,773.7640294
 10260370 12/14/2005       24     Y     $ 139,999.9940294
 10260372 12/07/2005       24     Y     $ 107,921.4340294
 10260384 12/21/2005       24     Y     $ 463,638.0340294
 10260386 12/16/2005       24     Y     $ 97,448.34 40294
 10260388 12/12/2005       24     Y     $ 254,881.0340294
 10260392 12/20/2005       24     Y     $ 81,451.63 40294
 10260394 12/21/2005       24     Y     $ 99,933.57 40294
 10260396 12/13/2005       24     Y     $ 254,851.7640294
 10260400 12/13/2005       24     Y     $ 407,447.8840294
 10260404 12/15/2005       24     Y     $ 286,105.9440294
 10260412 12/22/2005       24     Y     $ 65,962.02 40294
 10260416 12/07/2005       24     Y     $ 300,000.0040294
 10260418 12/15/2005       36     Y     $ 246,299.9340294
 10260420 12/08/2005       24     Y     $ 179,850.9940294
 10260422 12/12/2005       24     Y     $ 357,762.2140294
 10260424 12/15/2005       24     Y     $ 259,780.4940294
 10260426 12/22/2005       24     Y     $ 86,352.70 40294
 10260428 12/19/2005       24     Y     $ 499,584.3440294
 10260430 12/05/2005       24     Y     $ 258,805.8540294
 10260436 12/13/2005       24     Y     $ 293,250.0040294
 10260440 12/05/2005       24     Y     $ 260,000.0040294
 10260442 12/12/2005       24     Y     $ 225,000.0040294
 10260444 12/08/2005       24     Y     $ 173,600.0040294
 10260450 12/19/2005       24     Y     $ 210,751.1440294
 10260452 12/07/2005       24     Y     $ 149,879.4540294
 10260454 12/27/2005       24     Y     $ 57,956.51 40294
 10260458 12/27/2005       24     Y     $ 95,932.24 40294
 10260466 12/19/2005       24     Y     $ 50,371.30 40294
 10260472 12/16/2005       36     Y     $ 192,851.0140293
 10260478 12/19/2005       24     Y     $ 103,652.1240294
 10260480 12/15/2005       24     Y     $ 140,525.5740294
 10260482 12/21/2005       24     Y     $ 230,320.0040294
 10260484 12/22/2005       24     Y     $ 217,600.0040294
 10260488 12/13/2005       24     Y     $ 336,000.0040294
 10260490 12/21/2005       36     Y     $ 202,000.0040293
 10260492 12/08/2005       24     Y     $ 275,271.9340294
 10260494 12/08/2005       24     Y     $ 54,968.67 40294
 10260496 12/14/2005       24     Y     $ 419,691.4040294
 10260498 12/06/2005       24     Y     $ 139,905.8740294
 10260500 12/14/2005       24     Y     $ 211,868.9040294
 10260504 12/15/2005       24     Y     $ 195,067.6840294
 10260506 12/16/2005       24     Y     $ 417,144.0440294
 10260508 12/14/2005       24     Y     $ 314,816.8840294
 10260510 12/20/2005       24     Y     $ 244,614.6540294
 10260512 12/13/2005       24     Y     $ 163,056.7140294
 10260514 12/09/2005       24     Y     $ 119,910.0440294
 10260518 12/19/2005       24     Y     $ 87,707.73 40294
 10260520 12/14/2005       24     Y     $ 119,914.4440294
 10260522 12/08/2005       24     Y     $ 178,892.4440294
 10260524 12/09/2005       36     Y     $ 228,200.0040293
 10260528 12/21/2005       24     Y     $ 79,857.70 40294
 10260530 12/20/2005       24     Y     $ 171,863.1340294
 10260534 12/20/2005       24     Y     $ 253,650.0040294
 10260538 12/21/2005       24     Y     $ 121,500.3240294
 10260540 12/28/2005       24     Y     $ 139,909.8140294
 10260542 12/08/2005       24     Y     $ 111,974.8140294
 10260544 12/20/2005       36     Y     $ 106,207.7740293
 10260550 12/16/2005       24     Y     $ 111,935.5640294
 10260554 12/13/2005       24     Y     $ 156,656.7840294
 10260556 12/07/2005       24     Y     $ 272,769.5140294
 10260558 12/06/2005       24     Y     $ 128,800.0040294
 10260560 12/16/2005       24     Y     $ 80,941.67 40294
 10260564 12/21/2005       24     Y     $ 70,976.87 40294
 10260566 12/07/2005       12     Y     $ 361,000.0040294
 10260572 12/07/2005       24     Y     $ 234,303.9640294
 10260574 12/06/2005       24     Y     $ 188,568.1540294
 10260576 12/13/2005       24     Y     $ 188,000.0040294
 10260578 12/15/2005       24     Y     $ 215,852.1040294
 10260582 12/20/2005       24     Y     $ 280,583.1140294
 10260584 12/21/2005       24     Y     $ 147,999.9940294
 10260586 12/06/2005       24     Y     $ 95,850.92 40294
 10260592 12/19/2005       24     Y     $ 164,000.0040294
 10260594 12/16/2005       24     Y     $ 300,000.0040294
 10260596 12/15/2005       24     Y     $ 211,863.4340294
 10260600 12/05/2005       24     Y     $ 220,308.2840294
 10260602 12/16/2005       24     Y     $ 156,690.4440294
 10260606 12/14/2005       24     Y     $ 184,394.9440294
 10260608 12/14/2005       24     Y     $ 103,928.7940294
 10260610 12/08/2005       24     Y     $ 394,273.3440294
 10260612 12/20/2005       12     Y     $ 301,536.6040293
 10260614 12/19/2005       24     Y     $ 65,956.60 40294
 10260616 12/07/2005       24     Y     $ 119,921.1040294
 10260620 12/21/2005       24     Y     $ 131,889.1040294
 10260626 12/08/2005       24     Y     $ 109,914.1840294
 10260628 12/14/2005       24     Y     $ 431,652.8240294
 10260630 12/13/2005       24     Y     $ 194,337.4040294
 10260632 12/16/2005       24     Y     $ 135,919.2940294
 10260634 12/13/2005       24     Y     $ 110,452.6640294
 10260636 12/22/2005       24     Y     $ 100,676.7040294
 10260640 12/05/2005       24     Y     $ 179,164.7340294
 10260650 12/09/2005       24     Y     $ 193,406.8140294
 10260652 12/07/2005       24     Y     $ 169,888.2240294
 10260654 12/15/2005       24     Y     $ 83,640.56 40294
 10260656 12/16/2005       24     Y     $ 116,931.2740294
 10260658 12/22/2005       24     Y     $ 85,535.19 40294
 10260660 12/07/2005       24     Y     $ 157,358.9940294
 10260662 12/27/2005       24     Y     $ 279,777.1940294
 10260664 12/07/2005       24     Y     $ 291,899.6440294
 10260666 12/16/2005       24     Y     $ 164,000.0040294
 10260670 12/22/2005       24     Y     $ 157,372.1640294
 10260674 12/12/2005       24     Y     $ 209,570.3240294
 10260676 12/22/2005       36     Y     $ 185,175.0340294
 10260678 12/13/2005       24     Y     $ 129,900.5840294
 10260680 12/22/2005       24     Y     $ 71,872.71 40294
 10260696 12/20/2005       24     Y     $ 184,000.0040294
 10260698 12/12/2005       24     Y     $ 327,799.2440294
 10260702 12/20/2005       24     Y     $ 155,614.9540294
 10260704 12/15/2005       24     Y     $ 160,876.8840294
 10260706 12/16/2005       24     Y     $ 139,405.4440294
 10260712 12/09/2005       24     Y     $ 165,600.0040294
 10260714 12/13/2005       24     Y     $ 224,000.0040294
 10260716 12/14/2005       24     Y     $ 279,783.7340294
 10260718 12/09/2005       24     Y     $ 81,851.09 40294
 10260720 12/09/2005       24     Y     $ 157,134.4540294
 10260722 12/22/2005       12     Y     $ 159,796.4840294
 10260726 12/08/2005       24     Y     $ 99,921.21 40294
 10260728 12/09/2005       24     Y     $ 119,642.3540294
 10260732 12/12/2005       24     Y     $ 136,940.0440294
 10260736 12/15/2005       24     Y     $ 196,800.0040294
 10260738 12/23/2005       12     Y     $ 104,721.4340294
 10260740 12/22/2005       36     Y     $ 132,917.7540294
 10260744 12/16/2005       24     Y     $ 203,834.4240294
 10260746 12/13/2005       24     Y     $ 166,263.6040294
 10260750 12/23/2005       24     Y     $ 108,800.0040294
 10260758 12/15/2005       24     Y     $ 103,927.3340294
 10260764 12/20/2005       12     Y     $ 207,856.1340294
 10260772 12/07/2005       24     Y     $ 121,415.1040294
 10260774 12/27/2005       12     Y     $ 131,840.0040294
 10260776 12/14/2005       12     Y     $ 257,997.8540294
 10260778 12/07/2005       24     Y     $ 156,664.2040294
 10260782 12/16/2005       24     Y     $ 207,900.0040294
 10260784 12/13/2005       24     Y     $ 337,222.8140294
 10260786 12/14/2005       24     Y     $ 86,891.51 40294
 10260788 12/21/2005       24     Y     $ 185,095.1340294
 10260792 12/15/2005       24     Y     $ 118,911.6840294
 10260794 12/09/2005       24     Y     $ 225,000.0040294
 10260796 12/14/2005       24     Y     $ 97,130.70 40294
 10260798 12/21/2005       24     Y     $ 243,000.0040294
 10260802 12/14/2005       24     Y     $ 125,916.3140294
 10260804 12/15/2005       24     Y     $ 140,800.0040294
 10260806 12/20/2005       24     Y     $ 220,000.0040294
 10260808 12/21/2005       24     Y     $ 124,040.0540294
 10260810 12/16/2005       24     Y     $ 199,861.6640294
 10260822 12/27/2005       24     Y     $ 99,130.68 40294
 10260824 12/13/2005       24     Y     $ 266,951.7340294
 10260826 12/09/2005       24     Y     $ 209,000.0040294
 10260828 12/22/2005       24     Y     $ 182,400.0040294
 10260830 12/16/2005       24     Y     $ 368,000.0040294
 10260832 12/13/2005       24     Y     $ 213,750.0040294
 10260836 12/13/2005       24     Y     $ 139,885.0140294
 10260840 12/16/2005       24     Y     $ 113,911.9440294
 10260842 12/15/2005       24     Y     $ 143,371.5240294
 10260852 12/22/2005       24     Y     $ 67,150.12 40294
 10260854 12/13/2005       24     Y     $ 299,806.7340294
 10260856 12/19/2005       24     Y     $ 91,938.08 40294
 10260858 12/19/2005       24     Y     $ 208,670.8840294
 10260864 12/22/2005       36     Y     $ 71,945.48 40294
 10260866 12/15/2005       24     Y     $ 99,932.76 40294
 10260868 12/16/2005       24     Y     $ 107,911.4740294
 10260878 12/16/2005       24     Y     $ 72,752.61 40294
 10260880 12/09/2005       24     Y     $ 175,897.6840294
 10260882 12/09/2005       24     Y     $ 135,091.3440294
 10260886 12/23/2005       24     Y     $ 137,493.7240294
 10260896 12/09/2005       12     Y     $ 187,000.4840294
 10260898 12/09/2005       24     Y     $ 206,202.4940294
 10260900 12/15/2005       24     Y     $ 115,030.1940294
 10260904 12/15/2005       24     Y     $ 355,059.1640294
 10260908 12/20/2005       24     Y     $ 335,681.1940294
 10260910 12/15/2005       24     Y     $ 81,538.83 40294
 10260912 12/28/2005       24     Y     $ 75,946.35 40294
 10260914 12/20/2005       24     Y     $ 115,400.0040294
 10260916 12/09/2005       24     Y     $ 228,000.0040294
 10260918 12/07/2005       24     Y     $ 184,000.0040294
 10260920 12/16/2005       24     Y     $ 224,000.0040294
 10260922 12/16/2005       24     Y     $ 210,000.0040294
 10260928 12/15/2005       24     Y     $ 192,000.0040294
 10260930 12/14/2005       24     Y     $ 290,400.0040294
 10260932 12/05/2005       24     Y     $ 220,000.0040294
 10260934 12/09/2005       24     Y     $ 225,000.0040294
 10260936 12/09/2005       24     Y     $ 106,188.8740294
 10260938 12/20/2005       24     Y     $ 198,400.0040294
 10260940 12/23/2005       24     Y     $ 53,976.06 40294
 10260942 12/16/2005       24     Y     $ 170,500.0040294
 10260944 12/21/2005       24     Y     $ 163,854.5940294
 10260946 12/09/2005       24     Y     $ 299,798.7040294
 10260950 12/16/2005       24     Y     $ 293,014.3240294
 10260952 12/13/2005       24     Y     $ 139,903.1640294
 10260954 12/08/2005       24     Y     $ 236,637.8540294
 10260956 12/09/2005       24     Y     $ 144,876.3740294
 10260958 12/22/2005       24     Y     $ 159,086.4940294
 10260962 12/13/2005       24     Y     $ 479,625.5540294
 10260966 12/13/2005       24     Y     $ 117,912.4240294
 10260972 12/28/2005       24     Y     $ 61,961.26 40294
 10260974 12/08/2005       24     Y     $ 107,933.2140294
 10260978 12/14/2005       24     Y     $ 174,872.0640294
 10260980 12/21/2005       24     Y     $ 112,713.7340294
 10260982 12/20/2005       24     Y     $ 74,951.19 40294
 10260986 12/13/2005       24     Y     $ 349,321.8040294
 10260990 12/07/2005       24     Y     $ 254,843.9240294
 10260998 12/20/2005       24     Y     $ 124,900.5340294
 10261000 12/08/2005       24     Y     $ 187,845.9040294
 10261006 12/08/2005       24     Y     $ 65,005.60 40294
 10261008 12/13/2005       24     Y     $ 157,582.9640294
 10261010 12/09/2005       24     Y     $ 310,250.0040294
 10261012 12/20/2005       12     Y     $ 202,354.9040294
 10261022 12/09/2005       24     Y     $ 80,740.63 40294
 10261024 12/09/2005       24     Y     $ 296,702.4340294
 10261028 12/15/2005       24     Y     $ 144,705.7540294
 10261036 12/14/2005       24     Y     $ 102,546.2440294
 10261038 12/19/2005       24     Y     $ 252,962.1240294
 10261040 12/20/2005       24     Y     $ 140,000.0040294
 10261042 12/09/2005       24     Y     $ 196,670.6040294
 10261044 12/22/2005       24     Y     $ 94,323.38 40294
 10261046 12/13/2005       24     Y     $ 272,995.2140294
 10261052 12/14/2005       24     Y     $ 89,957.56 40294
 10261054 12/15/2005       24     Y     $ 129,402.9240294
 10261056 12/22/2005       24     Y     $ 50,377.46 40294
 10261058 12/16/2005       36     Y     $ 183,875.2840294
 10261066 12/16/2005       24     Y     $ 366,958.5740294
 10261072 12/09/2005       24     Y     $ 107,844.5940294
 10261074 12/16/2005       24     Y     $ 294,212.2740294
 10261078 12/13/2005       12     Y     $ 113,930.2240294
 10261082 12/13/2005       12     Y     $ 500,000.0040294
 10261086 12/12/2005       24     Y     $ 101,980.8240294
 10261090 12/21/2005       36     Y     $ 67,956.63 40294
 10261094 12/16/2005       24     Y     $ 165,612.1140294
 10261098 12/15/2005       24     Y     $ 106,184.9740294
 10261100 12/13/2005       24     Y     $ 169,100.0040294
 10261102 12/28/2005       24     Y     $ 103,117.8840294
 10261104 12/13/2005       24     Y     $ 154,725.4440294
 10261108 12/23/2005       24     Y     $ 133,013.0240294
 10261114 12/15/2005       24     Y     $ 296,794.5740294
 10261118 12/20/2005       24     Y     $ 87,927.86 40294
 10261120 12/21/2005       24     Y     $ 181,872.8340294
 10261122 12/12/2005       24     Y     $ 134,000.0040294
 10261124 12/22/2005       12     Y     $ 269,780.8540294
 10261126 12/22/2005       24     Y     $ 61,560.71 40294
 10261128 12/19/2005       24     Y     $ 115,913.0440294
 10261136 12/14/2005       24     Y     $ 73,116.58 40294
 10261138 12/12/2005       24     Y     $ 455,712.1840294
 10261140 12/14/2005       24     Y     $ 159,200.0040294
 10261142 12/07/2005       24     Y     $ 265,775.4340294
 10261144 12/21/2005       24     Y     $ 189,456.4440294
 10261148 12/19/2005       36     Y     $ 161,411.5940293
 10261152 12/16/2005       24     Y     $ 110,433.0640294
 10261154 12/22/2005       24     Y     $ 97,795.99 40294
 10261156 12/12/2005       24     Y     $ 106,803.1440294
 10261158 12/16/2005       24     Y     $ 244,000.0040294
 10261166 12/23/2005       24     Y     $ 258,004.5340294
 10261170 12/09/2005       24     Y     $ 212,000.0040294
 10261184 12/15/2005       24     Y     $ 146,400.0040294
 10261190 12/14/2005       24     Y     $ 116,072.1940294
 10261192 12/14/2005       24     Y     $ 242,910.0040294
 10261196 12/15/2005       24     Y     $ 161,434.8240294
 10261200 12/10/2005       24     Y     $ 222,136.6640294
 10261202 12/09/2005       12     Y     $ 193,392.0840294
 10261206 12/21/2005       24     Y     $ 343,734.3040294
 10261208 12/16/2005       36     Y     $ 182,648.0840294
 10261212 12/28/2005       24     Y     $ 204,797.8940294
 10261216 12/22/2005       24     Y     $ 332,771.9840294
 10261220 12/19/2005       24     Y     $ 188,000.0040294
 10261222 12/20/2005       24     Y     $ 195,861.6640294
 10261224 12/14/2005       24     Y     $ 348,000.0040294
 10261226 12/20/2005       24     Y     $ 199,350.4540294
 10261228 12/15/2005       24     Y     $ 85,376.38 40294
 10261234 12/21/2005       24     Y     $ 180,000.0040294
 10261238 12/15/2005       24     Y     $ 191,841.4140294
 10261244 12/20/2005       24     Y     $ 66,463.60 40294
 10261246 12/21/2005       24     Y     $ 202,322.2140294
 10261256 12/27/2005       24     Y     $ 169,825.9840294
 10261258 12/16/2005       24     Y     $ 114,636.8540294
 10261262 12/13/2005       24     Y     $ 465,500.0040294
 10261264 12/14/2005       24     Y     $ 175,871.9740294
 10261266 12/13/2005       24     Y     $ 169,907.1440294
 10261270 12/20/2005       24     Y     $ 219,846.2840294
 10261272 12/09/2005       24     Y     $ 168,658.8840294
 10261274 12/19/2005       36     Y     $ 243,544.2140293
 10261278 12/14/2005       24     Y     $ 135,816.8140294
 10261280 12/14/2005       24     Y     $ 231,850.2040294
 10261284 12/23/2005       24     Y     $ 83,855.82 40294
 10261290 12/13/2005       24     Y     $ 145,282.1840294
 10261292 12/15/2005       24     Y     $ 171,072.9440294
 10261296 12/14/2005       24     Y     $ 73,489.21 40294
 10261298 12/20/2005       24     Y     $ 194,000.0040294
 10261300 12/16/2005       24     Y     $ 147,908.4840294
 10261306 12/21/2005       36     Y     $ 104,937.6840293
 10261312 12/13/2005       24     Y     $ 224,000.0040294
 10261314 12/19/2005       12     Y     $ 135,016.6740294
 10261316 12/21/2005       24     Y     $ 77,851.82 40294
 10261318 12/12/2005       24     Y     $ 203,911.6640294
 10261320 12/15/2005       24     Y     $ 129,908.2440294
 10261328 12/23/2005       24     Y     $ 79,952.03 40294
 10261332 12/13/2005       24     Y     $ 135,000.0040294
 10261334 12/14/2005       24     Y     $ 175,900.8140294
 10261336 12/19/2005       24     Y     $ 231,796.3140294
 10261338 12/15/2005       24     Y     $ 102,326.2540294
 10261340 12/14/2005       24     Y     $ 241,500.0040294
 10261346 12/15/2005       24     Y     $ 147,896.5940294
 10261348 12/21/2005       24     Y     $ 128,000.0040294
 10261350 12/09/2005       24     Y     $ 260,000.0040294
 10261354 12/21/2005       24     Y     $ 192,000.0040294
 10261358 12/22/2005       24     Y     $ 62,346.79 40294
 10261364 12/21/2005       12     Y     $ 187,723.7040294
 10261368 12/21/2005       24     Y     $ 182,617.0640294
 10261370 12/22/2005       24     Y     $ 392,000.0040294
 10261372 12/16/2005       24     Y     $ 98,946.48 40294
 10261376 12/16/2005       24     Y     $ 102,254.7540294
 10261378 12/28/2005       24     Y     $ 125,986.4340294
 10261384 12/21/2005       24     Y     $ 80,050.34 40294
 10261388 12/21/2005       24     Y     $ 264,797.3540294
 10261394 12/19/2005       24     Y     $ 240,000.0040294
 10261398 12/16/2005       24     Y     $ 171,999.9940294
 10261400 12/28/2005       12     Y     $ 70,350.31 40294
 10261402 12/16/2005       24     Y     $ 221,269.9540294
 10261404 12/22/2005       24     Y     $ 439,563.7340294
 10261406 12/22/2005       24     Y     $ 249,816.3140294
 10261410 12/20/2005       24     Y     $ 257,390.7340294
 10261412 12/21/2005       24     Y     $ 310,943.1040294
 10261414 12/20/2005       24     Y     $ 202,322.2140294
 10261416 12/21/2005       24     Y     $ 86,395.43 40294
 10261420 12/12/2005       24     Y     $ 107,167.9840294
 10261422 12/20/2005       24     Y     $ 125,590.4040294
 10261426 12/22/2005       24     Y     $ 197,892.9640294
 10261428 12/16/2005       24     Y     $ 256,326.1340294
 10261430 12/19/2005       24     Y     $ 216,134.4340294
 10261432 12/21/2005       24     Y     $ 199,817.4340294
 10261436 12/28/2005       24     Y     $ 118,316.4340294
 10261438 12/28/2005       24     Y     $ 190,249.9840294
 10261442 12/23/2005       24     Y     $ 107,844.3040294
 10261446 12/28/2005       24     Y     $ 65,466.18 40294
 10261450 12/27/2005       24     Y     $ 71,145.00 40294
 10261454 12/19/2005       24     Y     $ 101,932.2540294
 10261456 12/28/2005       24     Y     $ 95,051.49 40294
 10261460 12/19/2005       24     Y     $ 171,900.0040294
 10261462 12/23/2005       12     Y     $ 212,656.9240294
 10261464 12/19/2005       24     Y     $ 391,750.0340294
 10261466 12/20/2005       24     Y     $ 79,940.03 40294
 10261470 12/16/2005       24     Y     $ 128,254.7540294
 10261472 12/19/2005       24     Y     $ 161,382.5140294
 10261474 12/16/2005       24     Y     $ 74,960.70 40294
 10261478 12/28/2005       12     Y     $ 192,778.6040294
 10261480 12/20/2005       24     Y     $ 223,000.0040294
 10261482 12/23/2005       36     Y     $ 126,033.5440294
 10261484 12/29/2005       24     Y     $ 267,425.0040294
 10261486 12/14/2005       24     Y     $ 263,000.0040294
 10261488 12/14/2005       24     Y     $ 63,718.96 40294
 10261490 12/13/2005       24     Y     $ 220,000.0040294
 10261494 12/13/2005       24     Y     $ 219,823.1940294
 10261496 12/22/2005       24     Y     $ 167,169.4840294
 10261500 12/20/2005       24     Y     $ 100,000.0040294
 10261502 12/15/2005       24     Y     $ 131,092.4540294
 10261506 12/22/2005       24     Y     $ 166,787.3640294
 10261508 12/20/2005       24     Y     $ 99,930.12 40294
 10261510 12/19/2005       24     Y     $ 106,180.8440294
 10261512 12/19/2005       24     Y     $ 188,000.0040294
 10261514 12/16/2005       24     Y     $ 391,688.0740294
 10261520 12/16/2005       24     Y     $ 194,880.6540294
 10261522 12/23/2005       24     Y     $ 194,841.7340294
 10261524 12/20/2005       24     Y     $ 160,865.4040294
 10261526 12/13/2005       24     Y     $ 224,000.0040294
 10261530 12/14/2005       24     Y     $ 174,843.3340294
 10261534 12/28/2005       24     Y     $ 130,639.9240294
 10261536 12/21/2005       12     Y     $ 221,451.0140294
 10261548 12/20/2005       24     Y     $ 151,897.8040294
 10261550 12/16/2005       24     Y     $ 201,273.1340294
 10261552 12/19/2005       24     Y     $ 98,930.12 40294
 10261554 12/15/2005       24     Y     $ 282,150.0040294
 10261556 12/22/2005       24     Y     $ 121,417.9740294
 10261558 12/15/2005       24     Y     $ 143,888.7740294
 10261560 12/15/2005       24     Y     $ 187,865.7040294
 10261562 12/23/2005       24     Y     $ 222,400.0040294
 10261564 12/22/2005       24     Y     $ 227,861.8740294
 10261566 12/21/2005       24     Y     $ 52,215.99 40294
 10261568 12/21/2005       24     Y     $ 203,885.0340294
 10261574 12/20/2005       24     Y     $ 535,470.0040294
 10261580 12/21/2005       24     Y     $ 187,200.0040294
 10261590 12/16/2005       24     Y     $ 154,264.4340294
 10261594 12/22/2005       24     Y     $ 240,000.0040294
 10261598 12/20/2005       24     Y     $ 145,688.5040294
 10261600 12/22/2005       24     Y     $ 80,955.28 40294
 10261602 12/14/2005       24     Y     $ 132,921.0740294
 10261606 12/22/2005       36     Y     $ 151,910.7240293
 10261608 12/22/2005       24     Y     $ 182,660.2040294
 10261610 12/15/2005       24     Y     $ 171,200.0040294
 10261618 12/21/2005       24     Y     $ 215,855.0640294
 10261620 12/21/2005       24     Y     $ 109,924.6840294
 10261626 12/20/2005       24     Y     $ 79,162.65 40294
 10261628 12/23/2005       24     Y     $ 118,544.6540294
 10261634 12/22/2005       24     Y     $ 102,169.2840294
 10261638 12/20/2005       24     Y     $ 154,888.3840294
 10261648 12/15/2005       24     Y     $ 178,800.0040294
 10261656 12/16/2005       24     Y     $ 116,805.1240294
 10261658 12/16/2005       24     Y     $ 124,703.6040294
 10261662 12/16/2005       24     Y     $ 139,903.1640294
 10261666 12/21/2005       24     Y     $ 198,909.1140294
 10261670 12/19/2005       24     Y     $ 227,839.0840294
 10261672 12/14/2005       24     Y     $ 185,258.2240294
 10261676 12/28/2005       24     Y     $ 275,786.8240294
 10261678 12/21/2005       24     Y     $ 59,953.19 40294
 10261680 12/21/2005       24     Y     $ 159,518.1240294
 10261682 12/22/2005       24     Y     $ 199,784.4940294
 10261684 12/20/2005       24     Y     $ 147,891.2640294
 10261690 12/16/2005       24     Y     $ 81,549.54 40294
 10261692 12/14/2005       24     Y     $ 184,673.4640294
 10261696 12/19/2005       24     Y     $ 133,413.9940294
 10261698 12/16/2005       24     Y     $ 289,800.0040294
 10261700 12/14/2005       24     Y     $ 100,279.8840294
 10261702 12/15/2005       24     Y     $ 71,964.95 40294
 10261704 12/22/2005       24     Y     $ 219,881.0740294
 10261706 12/19/2005       24     Y     $ 345,000.0040294
 10261708 12/21/2005       24     Y     $ 129,903.0340294
 10261710 12/22/2005       24     Y     $ 192,203.4440294
 10261714 12/15/2005       24     Y     $ 325,113.3340294
 10261716 12/16/2005       24     Y     $ 123,898.1540294
 10261720 12/22/2005       24     Y     $ 148,411.8740294
 10261722 12/19/2005       24     Y     $ 164,904.7540294
 10261726 12/21/2005       24     Y     $ 91,933.74 40294
 10261730 12/28/2005       24     Y     $ 179,876.7540294
 10261736 12/16/2005       24     Y     $ 227,816.7640294
 10261738 12/15/2005       24     Y     $ 111,114.9640294
 10261740 12/22/2005       24     Y     $ 79,948.98 40294
 10261744 12/19/2005       24     Y     $ 156,000.0040294
 10261748 12/20/2005       24     Y     $ 113,336.7540294
 10261750 12/21/2005       24     Y     $ 123,411.9540294
 10261754 12/20/2005       24     Y     $ 255,838.4240294
 10261760 12/23/2005       24     Y     $ 139,227.9640294
 10261762 12/16/2005       24     Y     $ 305,733.9440294
 10261764 12/20/2005       24     Y     $ 55,758.16 40294
 10261766 12/19/2005       24     Y     $ 215,850.5940294
 10261768 12/20/2005       24     Y     $ 123,191.2740294
 10261774 12/23/2005       24     Y     $ 107,942.8240294
 10261776 12/16/2005       24     Y     $ 343,150.4040294
 10261778 12/22/2005       24     Y     $ 149,869.3240294
 10261782 12/20/2005       24     Y     $ 256,349.3440294
 10261784 12/20/2005       24     Y     $ 167,149.5440294
 10261790 12/15/2005       24     Y     $ 389,633.5040294
 10261792 12/15/2005       24     Y     $ 135,902.0640294
 10261794 12/20/2005       24     Y     $ 108,726.9940294
 10261796 12/23/2005       24     Y     $ 157,484.2040294
 10261802 12/28/2005       24     Y     $ 100,401.6140294
 10261808 12/20/2005       24     Y     $ 215,838.0840294
 10261812 12/23/2005       12     Y     $ 143,488.5340294
 10261818 12/20/2005       24     Y     $ 211,200.0040294
 10261822 12/21/2005       24     Y     $ 60,760.83 40294
 10261824 12/22/2005       24     Y     $ 95,921.15 40294
 10261830 12/16/2005       24     Y     $ 139,302.6040294
 10261832 12/22/2005       24     Y     $ 165,630.6440294
 10261834 12/15/2005       12     Y     $ 264,000.0040294
 10261836 12/19/2005       24     Y     $ 166,400.0040294
 10261838 12/15/2005       24     Y     $ 123,938.3640294
 10261844 12/20/2005       24     Y     $ 127,428.1640294
 10261846 12/21/2005       24     Y     $ 78,145.36 40294
 10261848 12/20/2005       24     Y     $ 183,200.0040294
 10261850 12/19/2005       24     Y     $ 317,600.0040294
 10261852 12/22/2005       36     Y     $ 108,715.9640294
 10261864 12/16/2005       24     Y     $ 130,393.0340294
 10261870 12/21/2005       24     Y     $ 175,875.7840294
 10261872 12/21/2005       24     Y     $ 161,859.8440294
 10261878 12/16/2005       24     Y     $ 99,920.42 40294
 10261880 12/22/2005       24     Y     $ 129,927.5040294
 10261882 12/20/2005       24     Y     $ 96,312.85 40294
 10261888 12/22/2005       24     Y     $ 226,361.8740294
 10261890 12/19/2005       24     Y     $ 49,971.22 40294
 10261892 12/16/2005       24     Y     $ 59,966.18 40294
 10261898 12/21/2005       24     Y     $ 69,670.14 40294
 10261906 12/20/2005       24     Y     $ 140,000.0040294
 10261912 12/22/2005       24     Y     $ 118,667.0340294
 10261918 12/20/2005       24     Y     $ 167,260.0540294
 10261920 12/21/2005       24     Y     $ 387,300.6240294
 10261922 12/20/2005       24     Y     $ 142,285.5540294
 10261924 12/21/2005       24     Y     $ 315,767.8240294
 10261926 12/16/2005       24     Y     $ 383,669.3840294
 10261930 12/19/2005       24     Y     $ 127,907.8240294
 10261932 12/19/2005       24     Y     $ 273,427.3040294
 10261934 12/22/2005       24     Y     $ 213,600.0040294
 10261936 12/19/2005       12     Y     $ 250,593.3440294
 10261938 12/19/2005       24     Y     $ 299,723.4840294
 10261940 12/22/2005       24     Y     $ 84,936.91 40294
 10261942 12/21/2005       24     Y     $ 299,029.0240294
 10261946 12/22/2005       24     Y     $ 185,960.1240294
 10261948 12/15/2005       24     Y     $ 253,607.8440294
 10261950 12/20/2005       24     Y     $ 131,906.8340294
 10261960 12/21/2005       24     Y     $ 208,840.1740294
 10261962 12/20/2005       24     Y     $ 97,516.79 40294
 10261964 12/22/2005       24     Y     $ 101,643.8640294
 10261966 12/20/2005       24     Y     $ 131,899.0540294
 10261968 12/19/2005       24     Y     $ 89,536.11 40294
 10261970 12/27/2005       36     Y     $ 191,817.8240294
 10261972 12/21/2005       24     Y     $ 383,712.1540294
 10261974 12/20/2005       24     Y     $ 384,671.7540294
 10261980 12/22/2005       24     Y     $ 155,200.0040294
 10261982 12/21/2005       24     Y     $ 59,176.73 40294
 10261986 12/19/2005       24     Y     $ 146,400.0040294
 10261992 12/28/2005       12     Y     $ 124,698.7040294
 10261998 12/20/2005       24     Y     $ 51,975.22 40294
 10262002 12/22/2005       24     Y     $ 170,400.0040294
 10262006 12/21/2005       12     Y     $ 119,900.6640294
 10262008 12/22/2005       24     Y     $ 138,039.5940294
 10262010 12/20/2005       24     Y     $ 237,835.3840294
 10262012 12/20/2005       24     Y     $ 113,121.7040294
 10262014 12/21/2005       24     Y     $ 103,115.2440294
 10262020 12/21/2005       24     Y     $ 118,090.6440294
 10262024 12/22/2005       24     Y     $ 137,586.0040294
 10262026 12/22/2005       24     Y     $ 62,014.66 40294
 10262028 12/20/2005       24     Y     $ 164,875.0740294
 10262034 12/22/2005       24     Y     $ 109,732.8040294
 10262036 12/28/2005       24     Y     $ 120,000.0040294
 10262038 12/19/2005       24     Y     $ 162,730.8740294
 10262040 12/20/2005       12     Y     $ 126,321.0240294
 10262048 12/22/2005       24     Y     $ 206,268.3840294
 10262050 12/22/2005       24     Y     $ 72,753.57 40294
 10262052 12/21/2005       24     Y     $ 116,163.7240294
 10262054 12/21/2005       24     Y     $ 373,711.1340294
 10262056 12/21/2005       24     Y     $ 60,320.93 40294
 10262062 12/20/2005       24     Y     $ 284,802.8740294
 10262064 12/27/2005       24     Y     $ 87,541.22 40294
 10262072 12/21/2005       24     Y     $ 107,117.1940294
 10262074 12/21/2005       24     Y     $ 126,315.1940294
 10262086 12/23/2005       24     Y     $ 79,012.32 40294
 10262088 12/21/2005       24     Y     $ 219,048.3740294
 10262090 12/22/2005       24     Y     $ 116,416.9440294
 10262092 12/21/2005       24     Y     $ 278,827.4740294
 10262094 12/21/2005       24     Y     $ 244,634.0640294
 10262096 12/22/2005       24     Y     $ 189,340.2640294
 10262098 12/23/2005       24     Y     $ 75,952.51 40294
 10262102 12/19/2005       24     Y     $ 83,938.89 40294
 10262104 12/23/2005       24     Y     $ 139,899.1740294
 10262106 12/22/2005       24     Y     $ 137,927.6140294
 10262108 12/22/2005       24     Y     $ 160,775.2940294
 10262116 12/27/2005       24     Y     $ 199,840.0640294
 10262120 12/22/2005       24     Y     $ 91,937.64 40294
 10262122 12/19/2005       24     Y     $ 122,400.0040294
 10262124 12/21/2005       24     Y     $ 101,924.3040294
 10262128 12/20/2005       24     Y     $ 199,843.9740294
 10262134 12/22/2005       24     Y     $ 224,806.2840294
 10262136 12/22/2005       36     Y     $ 116,928.3940293
 10262138 12/21/2005       24     Y     $ 72,580.34 40294
 10262140 12/27/2005       24     Y     $ 152,000.0040294
 10262142 12/28/2005       24     Y     $ 74,661.68 40294
 10262144 12/22/2005       24     Y     $ 123,920.9240294
 10262146 12/22/2005       24     Y     $ 99,945.14 40294
 10262148 12/21/2005       12     Y     $ 198,279.8040294
 10262150 12/20/2005       24     Y     $ 244,648.6240294
 10262152 12/27/2005       24     Y     $ 318,513.4440294
 10262162 12/22/2005       12     Y     $ 98,902.47 40294
 10262164 12/23/2005       36     Y     $ 170,126.1540293
 10262172 12/22/2005       24     Y     $ 83,928.50 40294
 10262176 12/23/2005       12     Y     $ 199,920.0040294
 10262180 12/22/2005       36     Y     $ 72,220.66 40293
 10262186 12/28/2005       36     Y     $ 89,946.03 40294
 10262188 12/23/2005       24     Y     $ 280,979.9640294
 10262198 12/28/2005       24     Y     $ 188,890.1340294
 10262232 12/06/2005       24     Y     $ 233,858.2440294
 10264595 11/09/2005       24     Y     $ 182,114.5640296
 10265997 11/08/2005       24     Y     $ 99,851.12 40294
 10267747 08/09/2005       24     Y     $ 132,455.5340294
 10267919 10/21/2005       24     Y     $ 193,024.3540294
 10268115 11/13/2005       24     Y     $ 59,973.46 40294
 10269833 10/07/2005       36     Y     $ 182,265.7740294
 10269847 09/02/2005       36     Y     $ 116,549.3140293
 10269879 09/14/2005       36     Y     $ 87,778.72 40293
 10269887 10/12/2005       24     Y     $ 135,743.4740293
 10273196 09/22/2005       24     Y     $ 253,600.0040294
 10273202 09/26/2005       24     Y     $ 177,923.0040294
 10273204 11/10/2005       24     Y     $ 175,612.6340294
 10273210 11/21/2005       36     Y     $ 112,798.5040294
 10273212 09/28/2005       24     Y     $ 144,470.3640294
 10273222 11/28/2005       24     Y     $ 52,640.23 40294
 10273224 10/19/2005       24     Y     $ 307,166.6340294
 10273230 10/18/2005       24     Y     $ 118,624.3640294
 10273232 10/19/2005       36     Y     $ 73,437.00 40293
 10273246 11/23/2005       24     Y     $ 164,691.1240294
 10273248 11/23/2005       24     Y     $ 149,383.4040294
 10273258 10/07/2005       24     Y     $ 120,000.0040294
 10273260 12/15/2005       36     Y     $ 130,385.9740293
 10273262 10/18/2005       24     Y     $ 162,766.9140294
 10273266 10/26/2005       36     Y     $ 51,000.80 40293
 10273268 10/26/2005       24     Y     $ 115,816.6540294
 10273272 10/21/2005       24     Y     $ 103,777.9040294
 10273278 10/18/2005       24     Y     $ 235,361.4440294
 10273280 10/21/2005       24     Y     $ 94,108.74 40294
 10273288 10/24/2005       24     Y     $ 93,332.62 40294
 10273292 10/31/2005       24     Y     $ 132,503.0640294
 10273294 10/21/2005       24     Y     $ 72,515.45 40294
 10273296 10/26/2005       36     Y     $ 186,700.0440294
 10273300 10/26/2005       24     Y     $ 79,344.33 40294
 10273304 11/02/2005       36     Y     $ 55,902.90 40294
 10273314 11/21/2005       24     Y     $ 424,320.2640294
 10273320 11/09/2005       24     Y     $ 146,562.8640294
 10273326 10/26/2005       24     Y     $ 91,713.69 40294
 10273332 11/07/2005       24     Y     $ 231,582.6540294
 10273338 11/08/2005       24     Y     $ 87,820.95 40294
 10273352 10/21/2005       24     Y     $ 94,888.17 40294
 10273354 12/02/2005       24     Y     $ 243,665.1840294
 10273356 11/23/2005       24     Y     $ 121,332.4040294
 10273358 10/28/2005       24     Y     $ 58,822.54 40294
 10273362 10/29/2005       36     Y     $ 98,790.68 40294
 10273364 10/27/2005       36     Y     $ 128,921.3240293
 10273368 11/10/2005       24     Y     $ 106,079.6040294
 10273370 11/29/2005       24     Y     $ 293,137.8040294
 10273372 11/17/2005       24     Y     $ 76,256.96 40294
 10273376 11/14/2005       24     Y     $ 78,669.05 40294
 10273378 11/21/2005       24     Y     $ 94,563.95 40294
 10273382 11/01/2005       24     Y     $ 69,422.35 40294
 10273384 11/18/2005       24     Y     $ 91,482.05 40294
 10273392 11/16/2005       24     Y     $ 174,784.5740294
 10273404 10/26/2005       36     Y     $ 104,686.5940293
 10273406 12/16/2005       24     Y     $ 152,850.7940294
 10273408 11/01/2005       24     Y     $ 52,640.06 40294
 10273410 12/07/2005       24     Y     $ 91,683.46 40294
 10273414 10/28/2005       24     Y     $ 178,963.3140294
 10273418 11/29/2005       24     Y     $ 93,482.39 40294
 10273422 11/01/2005       36     Y     $ 105,333.6040293
 10273424 10/31/2005       24     Y     $ 175,809.7440294
 10273426 11/01/2005       24     Y     $ 127,415.4640294
 10273428 12/09/2005       24     Y     $ 63,841.86 40294
 10273434 11/16/2005       24     Y     $ 329,905.7540294
 10273442 11/16/2005       24     Y     $ 157,247.0940294
 10273446 11/04/2005       24     Y     $ 148,243.9240294
 10273450 11/22/2005       24     Y     $ 50,328.72 40294
 10273454 11/17/2005       24     Y     $ 153,261.9940294
 10273460 11/07/2005       24     Y     $ 265,917.0440294
 10273470 11/25/2005       36     Y     $ 107,849.7940294
 10273476 11/16/2005       24     Y     $ 148,299.6440294
 10273490 11/15/2005       24     Y     $ 50,334.70 40294
 10273496 11/23/2005       36     Y     $ 84,854.93 40293
 10273502 12/01/2005       36     Y     $ 122,952.3740293
 10273504 11/08/2005       24     Y     $ 121,006.1440294
 10273508 11/09/2005       36     Y     $ 91,811.68 40293
 10273512 11/18/2005       24     Y     $ 211,494.8840294
 10273516 12/02/2005       36     Y     $ 59,973.85 40293
 10273526 11/15/2005       24     Y     $ 95,801.09 40294
 10273528 11/21/2005       24     Y     $ 64,747.44 40294
 10273534 11/11/2005       24     Y     $ 130,061.4240294
 10273544 11/18/2005       24     Y     $ 318,754.8340294
 10273548 11/23/2005       24     Y     $ 68,139.53 40294
 10273552 11/17/2005       36     Y     $ 148,395.6840293
 10273556 12/16/2005       36     Y     $ 219,836.7240293
 10273558 12/01/2005       24     Y     $ 128,567.1540294
 10273562 12/15/2005       24     Y     $ 139,508.9540294
 10273564 12/22/2005       24     Y     $ 111,758.9240294
 10273570 11/23/2005       24     Y     $ 279,532.1940294
 10273572 11/10/2005       24     Y     $ 82,685.22 40294
 10273574 11/17/2005       24     Y     $ 73,028.99 40294
 10273580 11/16/2005       24     Y     $ 150,183.0540294
 10273582 11/23/2005       36     Y     $ 54,292.84 40294
 10273592 11/30/2005       24     Y     $ 96,964.86 40294
 10273602 11/18/2005       24     Y     $ 91,879.59 40294
 10273604 11/15/2005       24     Y     $ 499,116.8740294
 10273606 12/12/2005       36     Y     $ 51,950.64 40293
 10273608 11/15/2005       24     Y     $ 158,952.3340294
 10273612 11/21/2005       24     Y     $ 192,020.6640294
 10273618 12/14/2005       24     Y     $ 171,763.9540294
 10273626 11/15/2005       24     Y     $ 62,915.00 40294
 10273628 12/02/2005       36     Y     $ 49,980.13 40293
 10273640 11/18/2005       24     Y     $ 79,887.60 40294
 10273644 11/15/2005       24     Y     $ 61,151.25 40293
 10273650 11/23/2005       24     Y     $ 245,240.8340294
 10273654 12/01/2005       24     Y     $ 278,748.9940294
 10273660 11/14/2005       36     Y     $ 61,509.13 40293
 10273664 12/09/2005       24     Y     $ 118,087.6740294
 10273668 11/15/2005       24     Y     $ 172,844.9440294
 10273670 12/02/2005       24     Y     $ 227,578.3840294
 10273678 11/23/2005       24     Y     $ 69,515.18 40294
 10273680 11/18/2005       24     Y     $ 109,413.0740294
 10273688 11/23/2005       24     Y     $ 368,445.1140294
 10273692 11/22/2005       24     Y     $ 103,403.2340294
 10273696 11/17/2005       24     Y     $ 79,380.54 40294
 10273698 11/21/2005       24     Y     $ 71,820.98 40294
 10273702 11/22/2005       24     Y     $ 93,353.23 40294
 10273704 11/30/2005       36     Y     $ 80,898.23 40293
 10273708 11/18/2005       24     Y     $ 277,065.7340294
 10273710 11/30/2005       24     Y     $ 71,262.27 40294
 10273712 12/01/2005       24     Y     $ 378,027.3740294
 10273716 12/06/2005       24     Y     $ 306,723.0640294
 10273718 11/23/2005       12     Y     $ 202,336.2540294
 10273722 12/01/2005       24     Y     $ 115,840.3040294
 10273724 11/30/2005       24     Y     $ 135,030.1340294
 10273732 11/23/2005       36     Y     $ 117,273.8840293
 10273744 11/21/2005       24     Y     $ 112,582.6440294
 10273748 11/23/2005       24     Y     $ 78,253.42 40294
 10273752 12/01/2005       36     Y     $ 95,329.99 40293
 10273760 11/28/2005       24     Y     $ 128,524.6040294
 10273762 11/21/2005       24     Y     $ 67,060.76 40294
 10273764 11/18/2005       24     Y     $ 93,471.65 40294
 10273766 11/22/2005       24     Y     $ 242,518.0240294
 10273770 11/18/2005       24     Y     $ 85,406.05 40294
 10273776 12/12/2005       24     Y     $ 69,642.77 40294
 10273778 11/28/2005       24     Y     $ 51,436.37 40294
 10273780 11/17/2005       24     Y     $ 128,085.9240294
 10273782 11/18/2005       24     Y     $ 83,645.13 40294
 10273788 11/18/2005       24     Y     $ 346,130.9540293
 10273790 11/30/2005       24     Y     $ 195,522.1740294
 10273794 11/25/2005       24     Y     $ 111,859.2740294
 10273796 12/06/2005       24     Y     $ 143,815.3340294
 10273798 12/09/2005       60     Y     $ 112,338.2140293
 10273804 12/08/2005       24     Y     $ 74,935.89 40294
 10273806 11/22/2005       24     Y     $ 178,240.0240294
 10273808 12/13/2005       24     Y     $ 65,952.37 40294
 10273810 11/30/2005       36     Y     $ 98,810.68 40293
 10273812 12/05/2005       24     Y     $ 74,521.85 40294
 10273814 11/23/2005       24     Y     $ 111,697.2840294
 10273816 11/21/2005       24     Y     $ 131,813.8240294
 10273822 11/22/2005       24     Y     $ 167,504.3340294
 10273832 11/29/2005       24     Y     $ 57,055.25 40294
 10273834 11/22/2005       24     Y     $ 299,630.7140294
 10273838 11/21/2005       24     Y     $ 132,728.1140294
 10273840 11/18/2005       24     Y     $ 226,723.4140294
 10273848 11/30/2005       24     Y     $ 73,103.62 40294
 10273850 11/21/2005       24     Y     $ 59,934.05 40294
 10273852 12/02/2005       24     Y     $ 259,239.2140294
 10273854 12/09/2005       24     Y     $ 148,669.0940294
 10273858 11/22/2005       24     Y     $ 78,253.23 40294
 10273860 12/02/2005       36     Y     $ 96,605.21 40293
 10273862 11/18/2005       24     Y     $ 149,701.5040294
 10273864 12/06/2005       24     Y     $ 105,427.7440294
 10273866 11/18/2005       24     Y     $ 151,010.0240294
 10273868 12/06/2005       24     Y     $ 71,060.18 40294
 10273872 12/01/2005       36     Y     $ 223,706.8540293
 10273874 11/30/2005       24     Y     $ 247,326.7240294
 10273882 11/18/2005       24     Y     $ 114,252.9640294
 10273884 12/14/2005       24     Y     $ 121,344.1940294
 10273886 12/02/2005       24     Y     $ 151,723.1740294
 10273888 11/23/2005       36     Y     $ 175,761.0940294
 10273890 11/28/2005       24     Y     $ 344,259.3440294
 10273896 11/30/2005       24     Y     $ 101,945.4340294
 10273898 12/06/2005       36     Y     $ 87,153.25 40293
 10273900 12/05/2005       24     Y     $ 127,338.1540294
 10273912 12/02/2005       24     Y     $ 178,850.0640294
 10273918 12/06/2005       24     Y     $ 97,403.48 40294
 10273924 12/05/2005       24     Y     $ 116,217.4740294
 10273926 11/30/2005       24     Y     $ 146,110.2740294
 10273934 11/28/2005       24     Y     $ 120,736.6340293
 10273936 11/23/2005       24     Y     $ 119,802.3140294
 10273940 12/08/2005       24     Y     $ 62,557.18 40294
 10273942 11/29/2005       24     Y     $ 251,760.8840294
 10273950 11/29/2005       24     Y     $ 161,742.8840294
 10273954 11/30/2005       36     Y     $ 49,966.38 40293
 10273958 11/30/2005       24     Y     $ 179,728.7640294
 10273962 11/18/2005       24     Y     $ 195,562.6340294
 10273964 11/30/2005       24     Y     $ 107,173.5340294
 10273966 11/30/2005       36     Y     $ 67,930.55 40293
 10273970 12/02/2005       24     Y     $ 67,904.45 40294
 10273974 11/30/2005       36     Y     $ 71,929.48 40293
 10273978 11/28/2005       24     Y     $ 69,478.38 40294
 10273980 12/15/2005       24     Y     $ 50,344.03 40294
 10273982 11/30/2005       24     Y     $ 95,073.37 40294
 10273986 12/06/2005       24     Y     $ 94,394.20 40294
 10273988 12/08/2005       36     Y     $ 133,600.8340293
 10273990 12/01/2005       24     Y     $ 96,675.86 40294
 10273992 11/30/2005       24     Y     $ 113,505.7740294
 10273994 12/01/2005       24     Y     $ 146,211.5040294
 10273998 12/05/2005       24     Y     $ 211,674.1140294
 10274000 11/25/2005       24     Y     $ 123,763.0940294
 10274004 11/30/2005       24     Y     $ 127,795.2740294
 10274006 11/30/2005       24     Y     $ 66,317.41 40294
 10274008 12/14/2005       24     Y     $ 191,419.6640294
 10274012 12/01/2005       24     Y     $ 193,369.9040294
 10274014 12/06/2005       36     Y     $ 121,440.2040293
 10274020 12/21/2005       24     Y     $ 57,697.83 40294
 10274022 12/05/2005       24     Y     $ 134,579.4940294
 10274024 12/06/2005       24     Y     $ 287,625.0440294
 10274028 12/07/2005       24     Y     $ 75,953.86 40294
 10274030 11/30/2005       24     Y     $ 108,401.7140294
 10274032 12/02/2005       24     Y     $ 55,193.32 40294
 10274036 12/09/2005       24     Y     $ 135,711.8940294
 10274038 12/02/2005       12     Y     $ 153,821.7840294
 10274042 12/07/2005       24     Y     $ 337,225.5340294
 10274046 12/14/2005       36     Y     $ 123,933.5240293
 10274048 11/30/2005       24     Y     $ 59,341.81 40294
 10274050 12/05/2005       24     Y     $ 97,959.26 40294
 10274054 11/30/2005       24     Y     $ 85,495.07 40294
 10274058 12/01/2005       24     Y     $ 198,721.5840294
 10274064 11/30/2005       24     Y     $ 119,793.1640294
 10274068 11/30/2005       24     Y     $ 127,739.5640294
 10274070 12/02/2005       24     Y     $ 74,323.93 40294
 10274072 12/06/2005       36     Y     $ 213,182.1040293
 10274074 12/02/2005       36     Y     $ 404,252.8440294
 10274076 12/07/2005       24     Y     $ 121,356.7540294
 10274080 12/06/2005       36     Y     $ 54,365.59 40293
 10274082 12/15/2005       24     Y     $ 103,528.1940294
 10274084 12/09/2005       24     Y     $ 122,246.2140294
 10274086 12/12/2005       24     Y     $ 130,217.1140294
 10274090 12/09/2005       24     Y     $ 103,060.7640294
 10274092 12/05/2005       24     Y     $ 166,844.6640294
 10274096 11/30/2005       24     Y     $ 148,962.6140294
 10274098 12/14/2005       24     Y     $ 165,531.1440294
 10274100 12/07/2005       24     Y     $ 136,533.6540294
 10274102 11/30/2005       36     Y     $ 76,311.38 40293
 10274104 12/05/2005       24     Y     $ 91,875.86 40294
 10274106 12/01/2005       24     Y     $ 161,879.5340294
 10274110 12/06/2005       36     Y     $ 89,890.33 40294
 10274112 12/01/2005       24     Y     $ 109,851.5840294
 10274114 12/06/2005       36     Y     $ 124,719.4340294
 10274116 12/06/2005       24     Y     $ 223,697.7740294
 10274120 11/30/2005       24     Y     $ 101,429.0640294
 10274122 11/30/2005       36     Y     $ 160,000.0040293
 10274124 12/08/2005       24     Y     $ 327,685.1540294
 10274126 12/06/2005       24     Y     $ 96,950.13 40294
 10274128 12/12/2005       24     Y     $ 408,936.7540294
 10274130 12/05/2005       24     Y     $ 71,528.51 40294
 10274132 12/01/2005       24     Y     $ 201,328.0040294
 10274134 11/30/2005       24     Y     $ 238,373.4840294
 10274138 12/05/2005       24     Y     $ 527,658.4640294
 10274140 11/30/2005       24     Y     $ 222,019.6240294
 10274142 12/01/2005       24     Y     $ 112,272.5840294
 10274144 11/29/2005       24     Y     $ 107,785.7740294
 10274148 12/01/2005       24     Y     $ 133,581.8240294
 10274150 12/02/2005       24     Y     $ 141,366.7240294
 10274152 12/06/2005       24     Y     $ 314,515.7840294
 10274154 12/03/2005       24     Y     $ 190,860.7940294
 10274158 12/09/2005       36     Y     $ 163,903.3440293
 10274160 12/09/2005       24     Y     $ 100,887.7540294
 10274162 12/01/2005       24     Y     $ 93,533.80 40294
 10274164 12/05/2005       24     Y     $ 149,702.8340294
 10274166 12/07/2005       24     Y     $ 206,672.1840294
 10274168 12/14/2005       24     Y     $ 75,897.44 40294
 10274172 11/30/2005       24     Y     $ 170,859.5640294
 10274174 12/01/2005       24     Y     $ 176,549.1140294
 10274176 11/30/2005       24     Y     $ 127,411.6340294
 10274178 12/09/2005       24     Y     $ 75,913.61 40294
 10274186 12/16/2005       24     Y     $ 167,754.3140294
 10274188 12/07/2005       24     Y     $ 127,508.8440294
 10274190 12/09/2005       36     Y     $ 83,614.49 40293
 10274194 12/01/2005       24     Y     $ 195,455.2540294
 10274196 12/13/2005       24     Y     $ 93,512.10 40294
 10274198 12/02/2005       24     Y     $ 80,060.09 40294
 10274200 11/29/2005       24     Y     $ 315,740.4640294
 10274202 12/02/2005       24     Y     $ 191,876.0540294
 10274204 11/30/2005       24     Y     $ 112,387.4840294
 10274206 12/02/2005       24     Y     $ 57,888.84 40294
 10274208 12/06/2005       36     Y     $ 82,763.29 40293
 10274210 12/15/2005       24     Y     $ 263,862.7440294
 10274216 12/02/2005       24     Y     $ 197,664.7140294
 10274220 12/02/2005       24     Y     $ 149,792.6440294
 10274222 12/07/2005       24     Y     $ 50,341.67 40294
 10274224 12/16/2005       24     Y     $ 76,464.98 40293
 10274226 12/02/2005       24     Y     $ 69,901.66 40294
 10274230 12/01/2005       24     Y     $ 102,237.8340294
 10274232 12/02/2005       24     Y     $ 79,257.17 40294
 10274236 12/07/2005       24     Y     $ 81,050.03 40294
 10274240 11/30/2005       24     Y     $ 74,291.20 40294
 10274244 12/01/2005       24     Y     $ 96,863.72 40294
 10274246 12/07/2005       24     Y     $ 109,718.3540294
 10274248 12/05/2005       24     Y     $ 217,565.0440294
 10274250 12/06/2005       24     Y     $ 203,733.0240294
 10274252 12/02/2005       24     Y     $ 125,368.1740294
 10274254 12/13/2005       36     Y     $ 70,488.50 40293
 10274260 11/30/2005       24     Y     $ 107,771.2040294
 10274262 12/06/2005       24     Y     $ 180,666.3540294
 10274264 12/02/2005       24     Y     $ 87,005.54 40294
 10274266 12/22/2005       24     Y     $ 165,485.9140294
 10274268 12/07/2005       24     Y     $ 112,643.4440294
 10274270 12/12/2005       24     Y     $ 215,692.2540294
 10274272 12/09/2005       24     Y     $ 95,934.13 40294
 10274278 12/02/2005       24     Y     $ 118,479.2940294
 10274280 12/02/2005       24     Y     $ 174,878.7040294
 10274282 12/08/2005       24     Y     $ 157,151.7640294
 10274290 12/09/2005       24     Y     $ 199,477.7640294
 10274294 12/08/2005       24     Y     $ 431,510.2840294
 10274300 12/07/2005       24     Y     $ 80,661.25 40294
 10274306 12/05/2005       24     Y     $ 129,421.8740294
 10274308 12/08/2005       24     Y     $ 146,476.0040294
 10274310 12/07/2005       24     Y     $ 154,682.3240294
 10274312 12/09/2005       24     Y     $ 124,380.1240294
 10274316 12/09/2005       24     Y     $ 98,910.91 40294
 10274318 12/07/2005       24     Y     $ 65,525.63 40294
 10274320 12/09/2005       24     Y     $ 95,931.83 40294
 10274326 12/12/2005       24     Y     $ 97,766.44 40294
 10274328 12/15/2005       24     Y     $ 223,680.8540294
 10274330 12/09/2005       24     Y     $ 107,835.6240294
 10274332 12/07/2005       24     Y     $ 220,313.4740294
 10274336 12/08/2005       24     Y     $ 179,849.2240294
 10274338 12/07/2005       24     Y     $ 125,830.0040294
 10274340 12/09/2005       24     Y     $ 130,303.0240294
 10274344 12/13/2005       24     Y     $ 65,117.22 40294
 10274348 12/09/2005       24     Y     $ 56,332.68 40294
 10274350 12/13/2005       24     Y     $ 80,449.08 40294
 10274352 12/05/2005       24     Y     $ 130,955.2540294
 10274356 12/16/2005       36     Y     $ 117,116.0740294
 10274360 12/06/2005       36     Y     $ 116,860.3340293
 10274362 12/06/2005       24     Y     $ 86,149.62 40294
 10274364 12/05/2005       24     Y     $ 183,756.7440294
 10274368 12/08/2005       24     Y     $ 119,043.3740294
 10274384 12/07/2005       24     Y     $ 200,864.8540294
 10274388 12/13/2005       24     Y     $ 197,056.2340294
 10274390 12/08/2005       24     Y     $ 184,898.5240294
 10274392 12/05/2005       24     Y     $ 98,982.14 40294
 10274396 12/16/2005       24     Y     $ 179,231.8740294
 10274398 12/09/2005       24     Y     $ 304,472.2940294
 10274402 12/21/2005       24     Y     $ 218,259.7340294
 10274404 12/15/2005       24     Y     $ 103,871.9740294
 10274410 12/15/2005       24     Y     $ 157,807.4840294
 10274414 12/09/2005       24     Y     $ 74,114.51 40294
 10274418 12/09/2005       24     Y     $ 108,630.4640294
 10274420 12/08/2005       24     Y     $ 130,066.0640294
 10274422 12/07/2005       24     Y     $ 59,931.10 40294
 10274424 12/14/2005       24     Y     $ 109,840.7440294
 10274426 12/09/2005       24     Y     $ 127,344.6340294
 10274428 12/19/2005       24     Y     $ 71,962.20 40294
 10274430 12/14/2005       24     Y     $ 170,003.0340294
 10274432 12/06/2005       24     Y     $ 74,291.42 40294
 10274436 12/12/2005       24     Y     $ 71,945.37 40294
 10274440 12/09/2005       24     Y     $ 111,923.9340294
 10274442 12/19/2005       24     Y     $ 99,920.26 40294
 10274444 12/15/2005       24     Y     $ 133,505.5140294
 10274446 12/08/2005       24     Y     $ 103,446.7840294
 10274450 12/08/2005       24     Y     $ 89,159.79 40294
 10274454 12/09/2005       24     Y     $ 96,191.27 40294
 10274456 12/15/2005       24     Y     $ 183,867.2340294
 10274460 12/13/2005       24     Y     $ 109,929.7140294
 10274462 12/19/2005       36     Y     $ 73,071.81 40293
 10274464 12/09/2005       24     Y     $ 262,660.0040294
 10274474 12/09/2005       36     Y     $ 63,720.50 40293
 10274480 12/14/2005       24     Y     $ 229,245.7140294
 10274482 12/16/2005       36     Y     $ 77,929.81 40293
 10274490 12/08/2005       24     Y     $ 84,714.29 40294
 10274494 12/16/2005       24     Y     $ 115,088.1440294
 10274496 12/13/2005       24     Y     $ 224,509.8140294
 10274498 12/08/2005       24     Y     $ 161,410.1140294
 10274500 12/15/2005       24     Y     $ 157,394.6440294
 10274502 12/14/2005       24     Y     $ 75,553.15 40294
 10274504 12/14/2005       24     Y     $ 82,304.06 40294
 10274506 12/13/2005       24     Y     $ 359,623.8040294
 10274508 12/12/2005       24     Y     $ 87,202.45 40294
 10274510 12/16/2005       24     Y     $ 125,356.6840294
 10274514 12/15/2005       24     Y     $ 93,698.11 40294
 10274516 12/15/2005       24     Y     $ 170,290.0040294
 10274518 12/15/2005       24     Y     $ 149,841.9040294
 10274520 12/13/2005       24     Y     $ 70,149.03 40294
 10274522 12/16/2005       24     Y     $ 107,775.8440294
 10274524 12/16/2005       24     Y     $ 202,319.6640294
 10274526 12/15/2005       24     Y     $ 62,332.13 40294
 10274532 12/13/2005       24     Y     $ 255,333.4040294
 10274534 12/15/2005       24     Y     $ 104,234.6740294
 10274538 12/13/2005       24     Y     $ 119,813.7040294
 10274542 12/20/2005       24     Y     $ 209,839.0840294
 10274544 12/13/2005       24     Y     $ 55,887.75 40294
 10274546 12/13/2005       24     Y     $ 157,298.0340294
 10274548 12/15/2005       24     Y     $ 155,885.1440294
 10274552 12/13/2005       24     Y     $ 227,563.1940294
 10274560 12/13/2005       12     Y     $ 77,505.45 40294
 10274562 12/15/2005       24     Y     $ 58,472.41 40294
 10274564 12/16/2005       24     Y     $ 128,708.3540294
 10274566 12/14/2005       24     Y     $ 78,167.14 40294
 10274568 12/13/2005       36     Y     $ 113,454.3040293
 10274570 12/16/2005       24     Y     $ 143,926.7440294
 10274572 12/19/2005       24     Y     $ 89,194.70 40294
 10274574 12/19/2005       24     Y     $ 54,366.29 40294
 10274576 12/14/2005       24     Y     $ 128,604.2940294
 10274578 12/16/2005       24     Y     $ 136,430.5540294
 10274580 12/16/2005       36     Y     $ 138,503.9340294
 10274582 12/15/2005       24     Y     $ 69,951.97 40294
 10274588 12/13/2005       24     Y     $ 161,748.9840294
 10274590 12/15/2005       24     Y     $ 138,900.3040294
 10274592 12/20/2005       24     Y     $ 162,392.9440294
 10274594 12/19/2005       36     Y     $ 65,650.19 40293
 10274598 12/16/2005       24     Y     $ 134,795.5640294
 10274602 12/16/2005       24     Y     $ 85,453.20 40294
 10274606 12/21/2005       24     Y     $ 143,812.3040294
 10274608 12/20/2005       24     Y     $ 188,885.9740294
 10274782 12/29/2005       12     Y     $ 76,000.00 40294
 10275210 12/30/2005       36     Y     $ 25,392.52 40293
 10275254 12/27/2005       36     Y     $ 26,990.89 40293
 10275300 12/28/2005       36     Y     $ 20,451.42 40293
 10275344 11/30/2005       36     Y     $ 31,749.78 40293
 10275351 11/09/2005       24     Y     $ 91,932.27 40293
 10275396 12/16/2005       36     Y     $ 25,266.07 40293
 10276171 11/15/2005       24     Y     $ 55,749.09 40296
 10276263 11/15/2005       24     Y     $ 300,734.1440294
 10278407 11/10/2005       24     Y     $ 87,665.58 40296
 10280481 11/21/2005        6     Y     $ 220,291.2240294
 10280994 12/16/2005       24     Y     $ 101,036.2140294
 10280996 12/29/2005       24     Y     $ 68,863.34 40294
 10281002 11/30/2005       24     Y     $ 126,910.1740294
 10281004 12/02/2005       24     Y     $ 111,916.8840294
 10281008 12/13/2005       24     Y     $ 80,712.73 40294
 10281010 12/08/2005       24     Y     $ 88,835.52 40294
 10281012 12/13/2005       24     Y     $ 89,944.12 40294
 10281018 12/27/2005       24     Y     $ 107,936.2440294
 10281024 12/07/2005       24     Y     $ 152,892.0140294
 10281028 12/22/2005       36     Y     $ 166,170.3540293
 10281032 12/16/2005       24     Y     $ 79,140.69 40294
 10281034 12/29/2005       24     Y     $ 105,534.3640294
 10281036 12/28/2005       24     Y     $ 100,650.4740294
 10281038 01/03/2006       24     Y     $ 81,555.43 40294
 10281040 12/30/2005       24     Y     $ 101,544.3840294
 10281042 12/30/2005       36     Y     $ 82,538.47 40293
 10281044 12/22/2005       36     Y     $ 120,178.4940294
 10281046 12/28/2005       24     Y     $ 81,787.81 40294
 10281147 11/23/2005       12     Y     $ 58,442.23 40294
 10281177 11/21/2005       24     Y     $ 71,298.88 40294
 10282344 08/25/2005       24     Y     $ 124,000.0040294
 10282350 11/14/2005       24     Y     $ 127,920.0040294
 10282354 10/12/2005       24     Y     $ 152,000.0040294
 10282358 10/28/2005       24     Y     $ 119,999.3240294
 10282362 11/17/2005       24     Y     $ 136,000.0040294
 10282366 11/04/2005       12     Y     $ 138,764.1740294
 10282368 11/11/2005       12     Y     $ 191,513.8540294
 10282370 11/09/2005       24     Y     $ 139,807.1740294
 10282376 11/11/2005       24     Y     $ 148,484.4840294
 10282378 11/10/2005       24     Y     $ 112,000.0040294
 10282380 11/17/2005       24     Y     $ 204,250.0040294
 10282386 11/17/2005       24     Y     $ 165,000.0040294
 10282388 12/12/2005       24     Y     $ 120,514.0240294
 10282390 11/30/2005       24     Y     $ 181,600.0040294
 10282392 11/23/2005       24     Y     $ 105,749.6440294
 10282394 12/12/2005       24     Y     $ 182,704.6240294
 10282398 12/03/2005       24     Y     $ 135,000.0040294
 10282404 12/09/2005       24     Y     $ 137,200.0040294
 10282406 12/12/2005       24     Y     $ 143,964.8640294
 10282408 12/08/2005       24     Y     $ 159,897.8140294
 10282410 12/08/2005       36     Y     $ 39,986.21 40293
 10282418 12/22/2005       24     Y     $ 136,800.0040294
 10282420 12/22/2005       24     Y     $ 151,183.1440294
 10282422 12/14/2005       24     Y     $ 172,000.0040294
 10282424 12/16/2005       24     Y     $ 129,463.8640294
 10282426 12/21/2005       24     Y     $ 169,484.8140294
 10282428 12/21/2005       24     Y     $ 42,382.22 40293
 10282432 12/20/2005       24     Y     $ 143,947.1140294
 10282436 12/21/2005       36     Y     $ 28,990.29 40293
 10282438 12/19/2005       24     Y     $ 104,359.0940294
 10282444 12/23/2005       24     Y     $ 199,832.8040294
 10282446 12/21/2005       24     Y     $ 131,948.2840294
 10282448 12/29/2005       24     Y     $ 137,863.9340294
 10282450 12/23/2005       24     Y     $ 130,453.6740294
 10282452 12/27/2005       36     Y     $ 200,509.6140293
 10282456 12/27/2005       12     Y     $ 53,578.70 40293
 10282458 12/27/2005       12     Y     $ 214,254.3840294
 10282460 12/29/2005       24     Y     $ 155,949.0040294
 10282462 11/15/2005       12     Y     $ 239,592.8040294
 10282464 12/05/2005       24     Y     $ 108,882.1740294
 10282466 12/09/2005       24     Y     $ 193,529.0940294
 10282468 12/14/2005       12     Y     $ 204,838.1640294
 10282472 12/09/2005       24     Y     $ 147,948.0440294
 10282474 12/14/2005       12     Y     $ 271,941.0340294
 10282476 12/23/2005       24     Y     $ 32,986.17 40293
 10282478 12/23/2005       24     Y     $ 131,910.3540294
 10282480 12/19/2005       24     Y     $ 140,264.0940294
 10282486 12/27/2005       12     Y     $ 205,824.3640294
 10282488 12/22/2005       24     Y     $ 144,000.0040294
 10282490 12/23/2005       24     Y     $ 292,338.5540294
 10282492 11/14/2005       36     Y     $ 370,781.5840293
 10282494 12/30/2005       24     Y     $ 276,602.6640294
 10282496 12/30/2005       24     Y     $ 69,179.98 40293
 10282498 10/13/2005       24     Y     $ 119,714.1040294
 10282504 11/04/2005       36     Y     $ 99,843.19 40293
 10282506 10/31/2005       36     Y     $ 231,941.6140294
 10282508 11/30/2005       24     Y     $ 208,000.0040294
 10282510 11/16/2005       36     Y     $ 238,126.0440293
 10282514 11/11/2005       36     Y     $ 175,692.5140294
 10282516 10/26/2005       36     Y     $ 81,798.78 40293
 10282518 12/08/2005       36     Y     $ 194,857.8740293
 10282520 10/28/2005       36     Y     $ 179,422.8540293
 10282522 11/22/2005       36     Y     $ 234,564.8040293
 10282523 11/22/2005       12     Y     $ 215,756.9240294
 10282526 11/10/2005       36     Y     $ 149,757.7140293
 10282530 11/30/2005       36     Y     $ 109,620.9040293
 10282532 11/18/2005       24     Y     $ 85,489.10 40294
 10282534 11/18/2005       36     Y     $ 313,159.4740293
 10282538 12/07/2005       24     Y     $ 170,885.0240294
 10282544 12/14/2005       24     Y     $ 127,905.9540294
 10282546 11/30/2005       36     Y     $ 213,599.1240293
 10282548 12/05/2005       24     Y     $ 273,437.3040294
 10282554 12/20/2005       12     Y     $ 112,721.9840294
 10282556 12/09/2005       24     Y     $ 288,875.0240294
 10282558 12/09/2005       24     Y     $ 197,838.9840294
 10282560 12/16/2005       36     Y     $ 299,746.7240294
 10282562 12/07/2005       24     Y     $ 323,763.8440294
 10282566 12/12/2005       36     Y     $ 233,850.4840293
 10282568 12/16/2005       24     Y     $ 99,931.39 40294
 10282570 12/23/2005       24     Y     $ 111,936.0940294
 10282574 12/15/2005       36     Y     $ 171,872.3540293
 10282582 12/16/2005       24     Y     $ 116,958.1940293
 10282584 12/16/2005       24     Y     $ 467,665.6740294
 10282586 12/13/2005       24     Y     $ 175,881.6740294
 10282588 12/22/2005       24     Y     $ 239,933.9940294
 10282590 12/22/2005       24     Y     $ 59,980.83 40293
 10282592 12/21/2005       24     Y     $ 246,370.6540294
 10282594 12/23/2005       24     Y     $ 239,828.9040294
 10282596 12/27/2005       24     Y     $ 26,989.27 40293
 10282598 12/27/2005       24     Y     $ 107,915.5840294
 10282600 12/30/2005       24     Y     $ 128,312.7940294
 10282602 12/30/2005       24     Y     $ 32,086.54 40293
 10282604 12/23/2005       24     Y     $ 126,279.2840294
 10282606 12/23/2005       24     Y     $ 31,567.46 40293
 10282608 12/30/2005       24     Y     $ 121,562.4640294
 10282612 12/29/2005       24     Y     $ 217,666.7040294
 10282614 12/30/2005       24     Y     $ 53,584.50 40293
 10282616 12/30/2005       24     Y     $ 214,242.1640294
 10282620 11/01/2005       36     Y     $ 179,553.8940293
 10282628 11/18/2005       36     Y     $ 155,687.7940293
 10282632 12/09/2005       24     Y     $ 182,583.5040294
 10282646 12/14/2005       24     Y     $ 106,400.0040294
 10282648 12/20/2005       24     Y     $ 149,964.9840294
 10282654 12/22/2005       36     Y     $ 90,738.95 40293
 10282656 12/30/2005       36     Y     $ 88,800.00 40294
 10282668 11/08/2005       24     Y     $ 247,833.4040293
 10282670 11/10/2005       24     Y     $ 98,247.24 40293
 10282674 12/16/2005       24     Y     $ 91,152.12 40294
 10282678 12/08/2005       24     Y     $ 111,823.6940294
 10282680 12/21/2005       24     Y     $ 101,926.4040294
 10282682 12/07/2005       24     Y     $ 80,733.64 40294
 10282684 12/08/2005       24     Y     $ 359,719.1740294
 10282686 12/13/2005       24     Y     $ 103,065.8740294
 10282688 12/06/2005       24     Y     $ 78,995.32 40293
 10282690 12/13/2005       24     Y     $ 130,298.0840294
 10282692 12/15/2005       24     Y     $ 142,073.1640294
 10282694 12/15/2005       36     Y     $ 35,528.30 40293
 10282696 12/19/2005       24     Y     $ 409,761.6640294
 10282698 12/26/2005       24     Y     $ 79,697.28 40293
 10282702 12/13/2005       24     Y     $ 108,800.0040294
 10282706 12/21/2005       24     Y     $ 87,970.82 40294
 10282708 12/23/2005       24     Y     $ 127,419.5340294
 10282710 12/23/2005       24     Y     $ 59,958.75 40294
 10282712 12/27/2005       24     Y     $ 97,437.19 40294
 10282714 12/28/2005       24     Y     $ 99,137.26 40294
 10282716 12/29/2005       24     Y     $ 29,490.13 40293
 10282718 12/29/2005       24     Y     $ 117,920.6640294
 10282724 12/30/2005       24     Y     $ 92,631.00 40294
 10282726 12/29/2005       24     Y     $ 181,094.5140294
 10282758 11/15/2005       36     Y     $ 76,704.49 40293
 10282760 11/18/2005       36     Y     $ 143,791.9440293
 10282764 12/30/2005       36     Y     $ 143,887.4440293
 10282766 11/30/2005       12     Y     $ 119,879.9740294
 10282768 12/20/2005       36     Y     $ 75,954.34 40294
 10282770 12/27/2005       24     Y     $ 218,220.6340294
 10282772 12/27/2005       24     Y     $ 51,575.93 40293
 10282774 12/30/2005       12     Y     $ 205,450.1440294
 10282782 11/22/2005       24     Y     $ 168,719.0240294
 10282790 12/21/2005       36     Y     $ 37,964.07 40293
 10282792 12/15/2005       24     Y     $ 145,497.0340294
 10282794 12/15/2005       24     Y     $ 36,385.53 40293
 10282796 01/05/2006       24     Y     $ 115,912.8740294
 10282798 01/05/2006       24     Y     $ 28,990.29 40293
 10282818 11/21/2005       24     Y     $ 330,491.2140293
 10282822 11/16/2005       24     Y     $ 279,520.2540294
 10282832 12/07/2005       24     Y     $ 251,823.5740294
 10282836 11/22/2005       24     Y     $ 166,500.0040294
 10282842 11/30/2005       24     Y     $ 103,920.0040294
 10282844 11/29/2005       24     Y     $ 115,000.0040294
 10282846 12/07/2005       24     Y     $ 315,755.4440294
 10282850 12/13/2005       24     Y     $ 84,962.16 40293
 10282851 11/03/2005       36     Y     $ 120,541.6540296
 10282853 11/17/2005       24     Y     $ 288,403.2140296
 10282902 12/01/2005       24     Y     $ 217,356.7040294
 10282908 09/30/2005       36     Y     $ 121,600.0040294
 10282910 12/27/2005       24     Y     $ 94,466.23 40294
 10282912 10/13/2005       24     Y     $ 135,799.8640294
 10282914 11/02/2005       36     Y     $ 127,589.4540293
 10282918 11/29/2005       36     Y     $ 238,178.2140293
 10282920 12/02/2005       24     Y     $ 95,195.66 40294
 10282922 11/08/2005       36     Y     $ 54,909.38 40293
 10282926 11/29/2005       24     Y     $ 109,600.0040294
 10282930 12/14/2005       36     Y     $ 77,955.12 40293
 10282934 12/26/2005       36     Y     $ 107,919.6940293
 10282936 12/09/2005       24     Y     $ 174,144.2240294
 10282938 12/09/2005       24     Y     $ 114,319.0940294
 10282940 12/08/2005       24     Y     $ 91,200.00 40294
 10282944 11/30/2005       36     Y     $ 140,000.0040294
 10282946 12/16/2005       24     Y     $ 123,919.9540294
 10282948 12/16/2005       24     Y     $ 117,778.1440294
 10282950 12/16/2005       36     Y     $ 29,450.58 40293
 10282952 12/21/2005       24     Y     $ 99,928.71 40294
 10282954 12/29/2005       36     Y     $ 143,890.7640294
 10282956 12/29/2005       36     Y     $ 24,488.57 40293
 10282962 12/12/2005       24     Y     $ 198,262.4940294
 10282964 12/23/2005       24     Y     $ 151,906.7840294
 10282966 12/23/2005       36     Y     $ 37,987.86 40293
 10282968 12/15/2005       24     Y     $ 93,054.11 40294
 10282970 12/14/2005       24     Y     $ 259,854.7040294
 10282972 12/12/2005       24     Y     $ 79,968.14 40294
 10282976 12/16/2005       24     Y     $ 399,762.1340294
 10282978 12/12/2005       24     Y     $ 235,412.5240294
 10282980 12/16/2005       24     Y     $ 254,925.4640294
 10282982 12/23/2005       36     Y     $ 96,728.01 40294
 10282984 12/23/2005       36     Y     $ 24,191.35 40293
 10282986 12/16/2005       24     Y     $ 119,927.9040294
 10282988 12/16/2005       36     Y     $ 29,988.08 40293
 10282992 12/21/2005       24     Y     $ 187,880.1240294
 10282994 12/22/2005       24     Y     $ 119,129.1140294
 10282996 12/22/2005       36     Y     $ 22,340.63 40293
 10283000 12/20/2005       24     Y     $ 151,895.7140294
 10283002 12/16/2005       24     Y     $ 166,362.1740294
 10283006 12/23/2005       24     Y     $ 104,442.2140294
 10283008 12/23/2005       36     Y     $ 26,116.65 40293
 10283010 12/27/2005       36     Y     $ 84,940.01 40293
 10283012 12/30/2005       24     Y     $ 121,404.2740294
 10283018 01/05/2006       36     Y     $ 86,265.96 40294
 10283020 01/05/2006       36     Y     $ 21,572.78 40293
 10283026 12/30/2005       24     Y     $ 165,178.5440294
 10283028 11/30/2005       24     Y     $ 188,720.0040294
 10283030 11/04/2005       24     Y     $ 188,400.0040294
 10283036 12/07/2005       24     Y     $ 155,200.0040294
 10283040 10/13/2005       24     Y     $ 84,564.26 40294
 10283042 12/30/2005       24     Y     $ 193,362.0540294
 10283044 10/31/2005       24     Y     $ 99,761.24 40294
 10283046 11/29/2005       36     Y     $ 337,600.0040293
 10283052 12/15/2005       24     Y     $ 137,750.0040294
 10283054 12/12/2005       24     Y     $ 109,188.4440294
 10283056 12/15/2005       24     Y     $ 56,969.83 40294
 10283058 12/16/2005       24     Y     $ 83,148.97 40294
 10283060 12/13/2005       36     Y     $ 20,293.51 40293
 10283062 12/13/2005       24     Y     $ 81,157.38 40294
 10283064 12/23/2005       24     Y     $ 103,886.3840294
 10283066 12/21/2005       24     Y     $ 153,558.9640294
 10283068 12/21/2005       36     Y     $ 38,388.89 40293
 10283070 12/22/2005       24     Y     $ 110,445.6540294
 10283075 11/14/2005       24     Y     $ 137,607.4040296
 10283082 12/30/2005       36     Y     $ 259,829.0640293
 10283088 12/14/2005       24     Y     $ 195,525.7040294
 10283090 12/14/2005       24     Y     $ 48,897.37 40293
 10283100 11/30/2005       24     Y     $ 158,760.7540293
 10283106 12/30/2005       24     Y     $ 169,067.3140294
 10283108 11/23/2005       24     Y     $ 166,535.8540293
 10283122 12/23/2005       24     Y     $ 201,450.0840294
 10283132 08/02/2005       24     Y     $ 230,000.0040294
 10283134 11/22/2005       24     Y     $ 278,833.0040294
 10283138 11/22/2005       24     Y     $ 144,000.0040294
 10283140 12/13/2005       24     Y     $ 204,250.0040294
 10283142 12/06/2005       36     Y     $ 246,000.0040294
 10283144 12/02/2005       24     Y     $ 149,498.3940294
 10283146 12/14/2005       24     Y     $ 200,318.7440294
 10283152 12/19/2005       24     Y     $ 153,630.0640294
 10283154 12/20/2005       36     Y     $ 44,783.99 40293
 10283156 12/20/2005       24     Y     $ 179,081.9440294
 10283158 12/21/2005       36     Y     $ 27,991.90 40293
 10283160 12/21/2005       24     Y     $ 112,000.0040294
 10283162 12/16/2005       36     Y     $ 74,962.25 40293
 10283166 12/13/2005       24     Y     $ 262,632.0840294
 10283168 11/17/2005       36     Y     $ 144,787.9740294
 10283174 12/22/2005       12     Y     $ 79,272.84 40294
 10283186 11/29/2005       36     Y     $ 336,000.0040293
 10283196 12/21/2005       36     Y     $ 188,000.0040294
 10283198 12/05/2005       24     Y     $ 139,422.5240294
 10283200 12/13/2005       36     Y     $ 135,956.7940293
 10283202 12/14/2005       24     Y     $ 22,387.61 40293
 10283204 12/14/2005       24     Y     $ 89,537.27 40294
 10283206 12/12/2005       24     Y     $ 160,000.0040294
 10283210 12/09/2005       36     Y     $ 95,943.50 40293
 10283212 01/03/2006       36     Y     $ 143,102.7440293
 10283216 12/27/2005       36     Y     $ 195,874.7740293
 10283218 12/27/2005       36     Y     $ 48,972.90 40293
 10283220 12/27/2005       24     Y     $ 106,132.2840294
 10283222 12/21/2005       24     Y     $ 166,426.8940294
 10283224 12/21/2005       24     Y     $ 41,536.83 40293
 10283226 12/19/2005       12     Y     $ 167,894.8340294
 10283228 12/19/2005       12     Y     $ 41,976.77 40293
 10283230 12/29/2005       36     Y     $ 45,000.00 40293
 10283234 12/19/2005       24     Y     $ 116,807.8040294
 10283236 12/19/2005       24     Y     $ 29,205.83 40293
 10283238 12/23/2005       24     Y     $ 108,727.5940294
 10283244 12/28/2005       24     Y     $ 24,866.24 40293
 10283246 12/28/2005       24     Y     $ 99,520.00 40294
 10283250 12/29/2005       24     Y     $ 31,926.27 40293
 10283252 12/29/2005       24     Y     $ 127,899.9540294
 10283254 12/28/2005       24     Y     $ 161,872.3640294
 10283260 01/05/2006       24     Y     $ 89,535.34 40294
 10283262 01/05/2006       24     Y     $ 22,387.53 40293
 10283264 11/09/2005       36     Y     $ 108,644.0640293
 10283266 11/18/2005       24     Y     $ 122,213.7140294
 10283270 11/17/2005       36     Y     $ 288,636.9040293
 10283272 12/08/2005       24     Y     $ 129,888.9440294
 10283274 12/02/2005       24     Y     $ 143,149.7340294
 10283278 12/20/2005       24     Y     $ 101,558.9540294
 10283282 12/28/2005       24     Y     $ 110,361.7940294
 10283284 12/20/2005       24     Y     $ 103,920.0040294
 10283286 12/22/2005       24     Y     $ 135,960.3640294
 10283288 12/28/2005       24     Y     $ 127,910.3840294
 10283294 12/30/2005       36     Y     $ 132,715.3240293
 10283298 12/29/2005       24     Y     $ 191,861.4540294
 10283302 11/28/2005       36     Y     $ 428,535.1940293
 10283304 11/01/2005       24     Y     $ 193,520.0040294
 10283306 11/07/2005       24     Y     $ 218,627.9840294
 10283308 12/29/2005       24     Y     $ 71,232.10 40294
 10283314 12/13/2005       24     Y     $ 267,832.2240294
 10283318 12/02/2005       36     Y     $ 305,000.0040294
 10283320 12/19/2005       24     Y     $ 316,578.2040294
 10283322 12/19/2005       36     Y     $ 300,550.5140294
 10283324 12/29/2005       24     Y     $ 152,387.9540294
 10283326 12/14/2005       24     Y     $ 319,909.3940294
 10283328 12/14/2005       36     Y     $ 79,974.44 40293
 10283330 12/30/2005       24     Y     $ 193,871.1540294
 10283332 12/29/2005       12     Y     $ 327,738.4840294
 10283334 12/29/2005       12     Y     $ 81,973.79 40293
 10283336 12/23/2005       24     Y     $ 134,908.5040294
 10283340 12/21/2005       24     Y     $ 134,220.3040294
 10283342 12/27/2005       36     Y     $ 49,973.80 40293
 10283344 12/28/2005       24     Y     $ 178,645.0140294
 10283346 12/30/2005       24     Y     $ 79,974.44 40293
 10283348 12/30/2005       24     Y     $ 319,908.0740294
 10283354 12/15/2005       24     Y     $ 139,901.1940294
 10283356 11/29/2005       24     Y     $ 228,800.0040294
 10283358 12/16/2005       36     Y     $ 309,748.3940293
 10283360 12/12/2005       36     Y     $ 207,087.2840294
 10283380 11/15/2005       36     Y     $ 129,792.0840293
 10283412 12/22/2005       36     Y     $ 28,191.07 40293
 10283436 12/23/2005       36     Y     $ 127,920.0440293
 10283610 10/07/2005       24     Y     $ 248,000.0040294
 10283612 10/28/2005       36     Y     $ 296,000.0040294
 10283613 11/16/2005       24     Y     $ 194,621.4540294
 10283616 11/14/2005       36     Y     $ 453,900.0040293
 10283618 11/29/2005       24     Y     $ 195,000.0040294
 10283624 12/27/2005       24     Y     $ 319,740.0040294
 10283626 12/20/2005       36     Y     $ 299,895.8740293
 10283628 12/01/2005       24     Y     $ 352,000.0040294
 10283634 12/19/2005       24     Y     $ 389,896.1140294
 10283636 12/20/2005       12     Y     $ 303,908.8040294
 10283638 12/20/2005       12     Y     $ 75,974.56 40293
 10283640 12/23/2005       24     Y     $ 188,000.0040294
 10283646 12/09/2005       36     Y     $ 105,526.0740294
 10283648 10/20/2005       24     Y     $ 245,149.5640294
 10283650 11/11/2005       24     Y     $ 98,400.00 40294
 10283652 11/14/2005       36     Y     $ 108,799.1240293
 10283654 11/21/2005       36     Y     $ 106,222.9940293
 10283656 12/16/2005       36     Y     $ 108,000.0040294
 10283658 11/16/2005       24     Y     $ 122,807.1440294
 10283660 11/16/2005       36     Y     $ 113,412.8640293
 10283662 11/14/2005       36     Y     $ 92,999.33 40294
 10283666 11/25/2005       36     Y     $ 77,870.11 40293
 10283670 11/17/2005       36     Y     $ 140,544.7540293
 10283672 11/18/2005       36     Y     $ 118,201.0740293
 10283674 12/20/2005       36     Y     $ 105,531.8340294
 10283678 12/15/2005       24     Y     $ 131,181.2440294
 10283682 12/14/2005       36     Y     $ 130,898.0140293
 10283686 12/15/2005       24     Y     $ 75,905.13 40294
 10283688 12/15/2005       24     Y     $ 18,979.93 40293
 10283690 12/15/2005       24     Y     $ 151,896.7640294
 10283692 12/15/2005       36     Y     $ 37,987.86 40293
 10283696 12/09/2005       36     Y     $ 158,303.8440294
 10283700 12/30/2005       36     Y     $ 131,884.1140293
 10283702 12/15/2005       36     Y     $ 112,424.3640294
 10283704 12/27/2005       36     Y     $ 49,861.55 40293
 10283706 12/19/2005       24     Y     $ 87,927.16 40294
 10283708 12/15/2005       24     Y     $ 363,031.1740294
 10283710 12/27/2005       36     Y     $ 89,538.52 40294
 10283712 12/27/2005       36     Y     $ 22,391.10 40293
 10283716 12/27/2005       24     Y     $ 79,936.21 40294
 10283718 12/22/2005       36     Y     $ 88,342.94 40294
 10283720 12/22/2005       36     Y     $ 22,092.94 40293
 10283722 12/30/2005       24     Y     $ 207,844.0840294
 10283728 12/21/2005       36     Y     $ 107,929.5740294
 10283730 12/21/2005       36     Y     $ 26,989.27 40293
 10283732 12/28/2005       24     Y     $ 127,413.7540294
 10283734 12/15/2005       36     Y     $ 119,916.1640294
 10283736 12/28/2005       24     Y     $ 76,453.65 40294
 10283738 12/22/2005       24     Y     $ 80,757.58 40294
 10283740 12/23/2005       24     Y     $ 131,115.3140294
 10283744 12/30/2005       36     Y     $ 91,742.06 40293
 10283758 12/20/2005       24     Y     $ 210,164.5240294
 10283762 12/16/2005       24     Y     $ 121,517.5840294
 10283764 12/13/2005       24     Y     $ 136,000.0040294
 10283766 12/22/2005       24     Y     $ 199,810.2440294
 10283768 12/28/2005       24     Y     $ 144,156.1240294
 10283772 12/05/2005       12     Y     $ 183,702.9840294
 10283774 11/30/2005       12     Y     $ 172,241.1040294
 10283780 12/05/2005       24     Y     $ 320,000.0040294
 10283784 11/29/2005       24     Y     $ 169,289.5340294
 10283792 12/19/2005       36     Y     $ 86,352.31 40293
 10283794 11/04/2005       36     Y     $ 155,755.8640293
 10283800 12/02/2005       24     Y     $ 88,645.15 40294
 10283804 10/14/2005       36     Y     $ 100,539.4540293
 10283810 12/02/2005       24     Y     $ 154,664.6040294
 10283814 12/23/2005       24     Y     $ 102,211.9240294
 10283816 12/30/2005       24     Y     $ 318,994.3740294
 10283818 12/14/2005       24     Y     $ 114,336.2040294
 10283820 11/22/2005       36     Y     $ 114,002.4140293
 10283824 11/30/2005       36     Y     $ 183,713.4740293
 10283828 12/16/2005       24     Y     $ 256,250.0040294
 10283830 12/08/2005       24     Y     $ 95,928.04 40294
 10283832 12/30/2005       24     Y     $ 178,283.8940294
 10283834 12/06/2005       24     Y     $ 158,001.2240294
 10283840 11/18/2005       36     Y     $ 303,257.2040293
 10283862 12/16/2005       24     Y     $ 119,925.7940294
 10283868 12/19/2005       12     Y     $ 153,000.0040294
 10283870 12/06/2005       24     Y     $ 114,400.0040294
 10283882 12/02/2005       36     Y     $ 75,834.33 40293
 10283886 12/01/2005       24     Y     $ 105,370.4040294
 10283888 12/27/2005       24     Y     $ 105,600.0040294
 10283894 11/22/2005       36     Y     $ 133,064.1540293
 10283896 12/16/2005       24     Y     $ 181,844.8340294
 10283900 12/06/2005       24     Y     $ 136,731.2840294
 10283902 11/30/2005       24     Y     $ 70,757.18 40293
 10283904 11/30/2005       24     Y     $ 81,882.70 40294
 10283906 11/22/2005       36     Y     $ 129,124.8940293
 10283912 12/16/2005       36     Y     $ 171,369.5040293
 10283914 11/03/2005       36     Y     $ 244,761.9040293
 10283918 12/15/2005       36     Y     $ 100,669.4340293
 10283920 12/08/2005       24     Y     $ 63,744.53 40294
 10283922 12/02/2005       36     Y     $ 159,674.6940293
 10283924 11/29/2005       24     Y     $ 206,959.0640294
 10283928 12/22/2005       24     Y     $ 397,622.3740294
 10283930 12/12/2005       24     Y     $ 117,200.0040294
 10283932 11/22/2005       24     Y     $ 159,337.6040294
 10283936 11/23/2005       36     Y     $ 99,841.16 40293
 10283950 11/22/2005       24     Y     $ 124,767.8340294
 10283952 12/14/2005       24     Y     $ 139,896.1040294
 10283954 10/06/2005       24     Y     $ 86,548.57 40294
 10283958 11/29/2005       36     Y     $ 146,500.0040294
 10283962 12/16/2005       24     Y     $ 169,600.0040294
 10283964 12/30/2005       36     Y     $ 215,809.4340293
 10283966 11/18/2005       36     Y     $ 76,361.25 40293
 10283968 12/05/2005       24     Y     $ 92,400.00 40294
 10283974 12/12/2005       24     Y     $ 114,903.8640294
 10283982 11/21/2005       24     Y     $ 167,079.5940294
 10283984 11/15/2005       24     Y     $ 149,018.5840294
 10283988 08/16/2005       24     Y     $ 89,106.30 40294
 10283990 11/18/2005       24     Y     $ 165,263.1140294
 10283992 11/14/2005       24     Y     $ 219,560.8840294
 10283996 12/05/2005       24     Y     $ 201,314.4840294
 10283998 11/18/2005       36     Y     $ 195,666.4740293
 10284004 11/30/2005       36     Y     $ 128,000.0040294
 10284006 12/23/2005       24     Y     $ 114,400.0040294
 10284012 12/14/2005       24     Y     $ 290,975.0940294
 10284016 12/15/2005       24     Y     $ 113,829.5740294
 10284020 12/21/2005       24     Y     $ 135,915.9040294
 10284024 11/28/2005       24     Y     $ 101,746.7640294
 10284028 11/23/2005       24     Y     $ 143,915.4240294
 10284030 09/30/2005       24     Y     $ 285,600.0040294
 10284032 11/14/2005       24     Y     $ 103,044.8040294
 10284034 12/06/2005       36     Y     $ 170,265.0840293
 10284040 12/06/2005       24     Y     $ 101,416.8040294
 10284042 12/30/2005       24     Y     $ 188,120.4640294
 10284048 12/21/2005       24     Y     $ 154,774.6340294
 10284056 11/28/2005       24     Y     $ 114,407.8240294
 10284062 12/06/2005       24     Y     $ 106,340.6640294
 10284064 11/18/2005       36     Y     $ 83,878.01 40293
 10284066 11/18/2005       24     Y     $ 124,332.0340294
 10284068 11/10/2005       12     Y     $ 306,105.0040294
 10284070 11/15/2005       24     Y     $ 91,847.24 40294
 10284076 11/30/2005       24     Y     $ 199,900.0040294
 10284088 12/28/2005       36     Y     $ 177,560.6840293
 10284090 10/31/2005       24     Y     $ 170,644.6440294
 10284092 10/31/2005       24     Y     $ 137,514.4440294
 10284094 12/05/2005       24     Y     $ 115,677.6740294
 10284102 12/14/2005       24     Y     $ 188,000.0040294
 10284108 12/13/2005       36     Y     $ 94,940.34 40293
 10284112 12/01/2005       24     Y     $ 107,024.4140294
 10284114 11/16/2005       24     Y     $ 180,000.0040294
 10284116 11/21/2005       24     Y     $ 153,420.7740294
 10284120 12/28/2005       24     Y     $ 120,700.7940294
 10284122 11/17/2005       24     Y     $ 130,550.0040294
 10284124 11/30/2005       24     Y     $ 71,591.74 40294
 10284130 11/07/2005       24     Y     $ 375,434.5340294
 10284134 12/09/2005       24     Y     $ 173,482.3340294
 10284140 12/15/2005       36     Y     $ 69,858.30 40293
 10284144 11/14/2005       24     Y     $ 60,917.86 40294
 10284148 12/06/2005       24     Y     $ 119,019.9340294
 10284150 12/19/2005       24     Y     $ 187,340.1440294
 10284158 12/19/2005       24     Y     $ 168,300.0040294
 10284162 12/29/2005       24     Y     $ 119,416.5040294
 10284951 11/22/2005       24     Y     $ 188,321.0940296
 10285007 11/23/2005       24     Y     $ 78,767.93 40296
 10285215 11/22/2005       24     Y     $ 256,000.0040294
 10285301 11/18/2005       24     Y     $ 130,959.9540296
 10285325 11/23/2005       24     Y     $ 274,610.5740294
 10286251 11/18/2005       12     Y     $ 85,324.75 40296
 10286313 11/17/2005       24     Y     $ 131,314.1340296
 10286315 11/23/2005       24     Y     $ 169,759.2640294
 10286341 11/23/2005       24     Y     $ 199,716.7940294
 10287212 12/20/2005       24     Y     $ 114,328.9640294
 10287214 12/30/2005       36     Y     $ 124,125.3840294
 10287216 12/21/2005       36     Y     $ 46,867.51 40293
 10287218 12/19/2005       24     Y     $ 259,810.8840294
 10287222 12/28/2005       24     Y     $ 174,726.5440294
 10287224 12/20/2005       24     Y     $ 116,903.5240294
 10287228 12/21/2005       36     Y     $ 130,439.2540294
 10287234 12/20/2005       24     Y     $ 58,472.45 40293
 10287236 12/22/2005       24     Y     $ 107,949.1840294
 10287238 12/21/2005       24     Y     $ 174,882.3440294
 10287240 12/21/2005       24     Y     $ 283,758.8240294
 10287248 12/28/2005       24     Y     $ 280,290.9940294
 10287250 12/20/2005       24     Y     $ 251,580.7440293
 10287252 12/22/2005       36     Y     $ 327,787.8440294
 10287256 12/22/2005       36     Y     $ 72,208.43 40294
 10287260 12/21/2005       24     Y     $ 161,905.0440294
 10287262 12/29/2005       24     Y     $ 244,710.0040294
 10287264 12/22/2005       24     Y     $ 99,923.98 40294
 10287453 11/18/2005       24     Y     $ 78,666.37 40296
 10287514 10/07/2005       24     Y     $ 112,000.0040294
 10287518 10/21/2005       24     Y     $ 115,668.6540294
 10287520 09/30/2005       24     Y     $ 337,500.0040294
 10287524 10/05/2005       36     Y     $ 222,400.0040294
 10287528 10/14/2005       36     Y     $ 304,000.0040294
 10287532 10/07/2005       24     Y     $ 208,000.0040294
 10287534 11/04/2005       24     Y     $ 375,960.0040294
 10287538 10/18/2005       24     Y     $ 137,600.0040294
 10287540 11/14/2005       24     Y     $ 62,249.83 40294
 10287542 10/26/2005       24     Y     $ 206,998.2240294
 10287544 11/15/2005       24     Y     $ 109,909.7340294
 10287546 10/24/2005       24     Y     $ 89,402.83 40294
 10287554 10/27/2005       36     Y     $ 172,000.0040294
 10287556 11/21/2005       24     Y     $ 184,000.0040294
 10287558 10/31/2005       24     Y     $ 131,660.4440294
 10287562 10/28/2005       24     Y     $ 191,974.5940294
 10287564 11/07/2005       24     Y     $ 87,784.02 40294
 10287568 11/01/2005       24     Y     $ 79,064.30 40294
 10287584 11/09/2005       24     Y     $ 79,120.62 40294
 10287586 11/16/2005       24     Y     $ 71,028.67 40294
 10287588 11/18/2005       24     Y     $ 150,400.0040294
 10287590 11/16/2005       24     Y     $ 193,265.6540294
 10287594 11/18/2005       24     Y     $ 336,000.0040294
 10287596 11/15/2005       24     Y     $ 88,946.36 40294
 10287600 11/23/2005       36     Y     $ 227,676.4640293
 10287604 12/09/2005       24     Y     $ 154,898.9240294
 10287606 12/07/2005       24     Y     $ 95,947.45 40294
 10287612 12/21/2005       24     Y     $ 85,047.99 40294
 10288498 12/27/2005       24     Y     $ 159,887.6540294
 10288506 12/29/2005       36     Y     $ 55,167.36 40293
 10288508 12/16/2005       24     Y     $ 80,713.12 40293
 10288514 12/20/2005       24     Y     $ 99,842.53 40294
 10288520 12/23/2005       24     Y     $ 75,198.26 40294
 10288524 12/23/2005       36     Y     $ 13,796.05 40293
 10288532 12/23/2005       24     Y     $ 106,326.5540294
 10288538 12/21/2005       36     Y     $ 58,878.77 40293
 10288540 12/23/2005       24     Y     $ 143,894.4140294
 10288548 12/16/2005       36     Y     $ 85,942.29 40293
 10288552 12/21/2005       24     Y     $ 76,444.63 40294
 10288556 12/19/2005       24     Y     $ 100,754.0140294
 10288558 12/19/2005       36     Y     $ 300,813.4840293
 10288586 12/27/2005       24     Y     $ 104,336.1040294
 10288604 01/06/2006       36     Y     $ 64,000.00 40293
 10288614 11/25/2005       24     Y     $ 76,856.43 40294
 10288618 12/21/2005       36     Y     $ 220,600.3940293
 10288624 12/15/2005       24     Y     $ 139,903.6540294
 10288626 12/15/2005       24     Y     $ 34,989.99 40293
 10288628 12/07/2005       36     Y     $ 53,473.01 40293
 10288632 12/09/2005       36     Y     $ 41,984.15 40293
 10288634 12/29/2005       36     Y     $ 76,961.03 40293
 10288636 12/20/2005       24     Y     $ 126,987.6440294
 10288644 12/30/2005       24     Y     $ 218,289.8340293
 10288646 12/16/2005       24     Y     $ 22,690.24 40293
 10288650 12/28/2005       24     Y     $ 156,603.8040294
 10288652 12/28/2005       24     Y     $ 39,166.00 40293
 10288656 12/22/2005       36     Y     $ 202,385.2940294
 10288660 12/30/2005       24     Y     $ 33,087.52 40293
 10288666 12/29/2005       24     Y     $ 185,221.9640294
 10288672 12/16/2005       24     Y     $ 79,943.59 40294
 10288674 12/16/2005       24     Y     $ 19,944.74 40293
 10288678 01/06/2006       24     Y     $ 134,302.8240294
 10288680 01/06/2006       24     Y     $ 33,587.32 40293
 10288682 12/30/2005       24     Y     $ 30,591.24 40293
 10288686 12/27/2005       24     Y     $ 69,476.92 40294
 10288694 12/21/2005       24     Y     $ 191,853.9040294
 10288704 01/05/2006       24     Y     $ 156,584.2040294
 10288718 12/21/2005       24     Y     $ 70,256.80 40294
 10288720 12/22/2005       24     Y     $ 71,153.42 40294
 10288722 12/22/2005       24     Y     $ 17,794.60 40293
 10288736 12/21/2005       24     Y     $ 23,886.16 40293
 10288752 12/19/2005       36     Y     $ 59,559.93 40294
 10288754 12/19/2005       36     Y     $ 14,893.41 40293
 10288766 12/16/2005       24     Y     $ 353,211.9340294
 10288768 12/28/2005       24     Y     $ 79,029.57 40294
 10288770 12/28/2005       24     Y     $ 19,764.01 40293
 10288772 12/19/2005       24     Y     $ 199,639.7540294
 10288788 12/14/2005       36     Y     $ 143,088.2940294
 10288790 12/14/2005       36     Y     $ 35,789.15 40293
 10288792 12/20/2005       24     Y     $ 63,958.77 40294
 10288800 12/22/2005       24     Y     $ 145,493.4540294
 10288802 12/22/2005       24     Y     $ 36,392.57 40293
 10288804 12/16/2005       24     Y     $ 91,940.67 40294
 10288806 12/16/2005       24     Y     $ 22,995.03 40293
 10288810 12/16/2005       24     Y     $ 187,800.2940294
 10288812 01/06/2006       24     Y     $ 136,000.0040294
 10288820 12/30/2005       24     Y     $ 282,220.2940294
 10288824 12/16/2005       36     Y     $ 93,142.19 40294
 10288826 12/16/2005       36     Y     $ 23,293.50 40293
 10288836 12/16/2005       24     Y     $ 499,205.1040294
 10288838 12/13/2005       36     Y     $ 51,775.76 40293
 10288840 11/15/2005       36     Y     $ 23,185.91 40293
 10288842 01/09/2006       24     Y     $ 80,709.86 40294
 10288846 12/13/2005       36     Y     $ 109,944.2240293
 10288848 12/30/2005       24     Y     $ 104,727.9540294
 10288850 12/30/2005       24     Y     $ 26,190.11 40293
 10288852 12/30/2005       24     Y     $ 218,861.7740294
 10288854 11/30/2005       24     Y     $ 146,942.4140294
 10288856 11/30/2005       24     Y     $ 36,758.44 40293
 10288860 12/15/2005       24     Y     $ 95,923.31 40294
 10288862 12/15/2005       24     Y     $ 23,991.68 40293
 10288866 01/09/2006       36     Y     $ 59,400.00 40293
 10288875 11/16/2005       24     Y     $ 99,890.35 40296
 10288886 12/20/2005       24     Y     $ 49,985.66 40293
 10288892 12/28/2005       24     Y     $ 31,908.62 40293
 10288900 01/05/2006       24     Y     $ 53,648.01 40294
 10288904 01/06/2006       24     Y     $ 193,600.0040294
 10288910 12/22/2005       24     Y     $ 75,546.64 40294
 10288912 12/22/2005       24     Y     $ 18,893.45 40293
 10288914 01/03/2006       24     Y     $ 36,187.06 40293
 10288926 12/19/2005       24     Y     $ 36,162.68 40293
 10288930 12/27/2005       24     Y     $ 71,875.30 40294
 10288932 12/27/2005       24     Y     $ 17,974.55 40293
 10288934 12/16/2005       24     Y     $ 186,010.6040294
 10288936 12/30/2005       24     Y     $ 109,680.8040294
 10288940 01/06/2006       24     Y     $ 111,935.5740294
 10288942 01/06/2006       24     Y     $ 27,992.42 40293
 10288946 12/16/2005       24     Y     $ 75,869.06 40294
 10288948 01/05/2006       24     Y     $ 64,981.36 40293
 10288950 01/05/2006       24     Y     $ 95,936.62 40294
 10288958 12/30/2005       24     Y     $ 55,967.78 40294
 10288960 12/30/2005       24     Y     $ 13,996.09 40293
 10288966 12/20/2005       24     Y     $ 75,354.04 40294
 10288968 12/30/2005       24     Y     $ 82,973.66 40294
 10288970 12/30/2005       24     Y     $ 20,752.17 40293
 10288976 01/06/2006       24     Y     $ 64,000.00 40294
 10288978 01/06/2006       24     Y     $ 16,000.00 40293
 10288982 12/16/2005       24     Y     $ 111,121.5240294
 10288984 12/16/2005       24     Y     $ 27,792.05 40293
 10288992 12/27/2005       24     Y     $ 49,967.40 40294
 10288994 12/29/2005       24     Y     $ 67,960.47 40294
 10289001 12/01/2005       24     Y     $ 71,171.88 40296
 10289004 12/27/2005       24     Y     $ 113,900.0040294
 10289010 12/27/2005       24     Y     $ 103,814.8040294
 10289012 12/30/2005       24     Y     $ 31,696.16 40293
 10289014 12/29/2005       24     Y     $ 224,858.8640294
 10289018 01/04/2006       24     Y     $ 84,000.00 40294
 10289024 12/16/2005       24     Y     $ 59,567.44 40294
 10289026 12/16/2005       24     Y     $ 14,895.74 40293
 10289028 12/29/2005       24     Y     $ 52,200.00 40294
 10289038 12/16/2005       24     Y     $ 17,193.52 40293
 10289054 12/29/2005       24     Y     $ 17,395.55 40293
 10289062 01/09/2006       24     Y     $ 66,473.63 40294
 10289068 12/30/2005       24     Y     $ 22,729.94 40293
 10289072 12/28/2005       36     Y     $ 25,492.27 40293
 10289080 12/22/2005       12     Y     $ 187,867.3140294
 10289082 12/22/2005       24     Y     $ 46,982.79 40293
 10289086 12/20/2005       24     Y     $ 98,737.00 40294
 10289088 12/20/2005       24     Y     $ 24,692.52 40293
 10289098 01/04/2006       24     Y     $ 104,500.0040294
 10289100 12/27/2005       36     Y     $ 89,550.95 40293
 10289114 12/21/2005       36     Y     $ 248,024.8240293
 10289116 12/27/2005       24     Y     $ 55,967.82 40294
 10289118 12/27/2005       24     Y     $ 13,995.15 40293
 10289122 01/03/2006       30     Y     $ 175,082.5640294
 10289124 12/22/2005       24     Y     $ 87,526.48 40294
 10289126 12/22/2005       24     Y     $ 21,892.60 40293
 10289130 01/06/2006       36     Y     $ 487,500.0040293
 10289132 12/28/2005       24     Y     $ 277,333.7940294
 10289134 12/28/2005       24     Y     $ 69,358.97 40293
 10289140 12/30/2005       24     Y     $ 299,798.3040294
 10289150 12/20/2005       24     Y     $ 119,904.1340294
 10289152 12/20/2005       24     Y     $ 29,988.68 40293
 10289158 12/14/2005       24     Y     $ 181,900.3840294
 10289160 12/30/2005       24     Y     $ 142,701.7340294
 10289162 12/30/2005       24     Y     $ 35,689.17 40293
 10289166 12/20/2005       24     Y     $ 171,894.5140294
 10289174 12/13/2005       24     Y     $ 177,678.7540294
 10289272 12/31/2005       24     Y     $ 88,451.65 40294
 10289274 12/28/2005       24     Y     $ 94,950.74 40294
 10289276 12/06/2005       24     Y     $ 87,662.04 40294
 10289278 12/20/2005       24     Y     $ 287,612.2140294
 10289280 12/30/2005       24     Y     $ 149,918.9140294
 10289282 12/21/2005       24     Y     $ 246,197.1840294
 10289284 12/29/2005       24     Y     $ 57,575.84 40294
 10289288 11/05/2005       24     Y     $ 171,315.3140294
 10289292 12/22/2005       24     Y     $ 149,752.8840294
 10289296 11/30/2005       24     Y     $ 129,473.3440294
 10289298 11/21/2005       24     Y     $ 113,685.0140294
 10289300 12/23/2005       24     Y     $ 106,929.6440294
 10289302 10/31/2005       24     Y     $ 265,546.9740294
 10289304 12/23/2005       24     Y     $ 215,750.5340294
 10289306 12/23/2005       24     Y     $ 79,891.18 40294
 10289310 12/23/2005       24     Y     $ 76,465.79 40294
 10289312 12/22/2005       24     Y     $ 59,761.59 40294
 10289314 12/08/2005       24     Y     $ 62,929.46 40294
 10289316 12/30/2005       24     Y     $ 64,967.35 40294
 10289318 12/22/2005       24     Y     $ 87,884.53 40294
 10289320 12/20/2005       24     Y     $ 59,931.41 40294
 10289322 12/31/2005       24     Y     $ 132,932.4840294
 10289324 12/31/2005       24     Y     $ 63,619.98 40294
 10289326 12/23/2005       24     Y     $ 77,307.30 40294
 10289328 12/07/2005       24     Y     $ 104,401.0440294
 10289330 11/11/2005       24     Y     $ 150,041.3440294
 10289332 12/13/2005       24     Y     $ 89,081.80 40294
 10289334 12/30/2005       24     Y     $ 134,918.2140294
 10289336 12/19/2005       24     Y     $ 214,125.9440294
 10289340 12/29/2005       24     Y     $ 44,980.71 40294
 10289342 12/22/2005       24     Y     $ 140,531.5640294
 10289346 12/31/2005       24     Y     $ 107,913.2040294
 10289348 10/29/2005       24     Y     $ 67,622.24 40294
 10289352 12/10/2005       24     Y     $ 48,688.87 40294
 10289354 12/20/2005       24     Y     $ 87,473.84 40294
 10289358 12/14/2005       24     Y     $ 89,912.95 40294
 10289364 12/30/2005       24     Y     $ 142,719.8340294
 10289366 12/03/2005       24     Y     $ 111,903.4240294
 10289368 12/08/2005       24     Y     $ 137,492.7040294
 10289370 12/30/2005       24     Y     $ 107,944.5940294
 10289372 12/14/2005       24     Y     $ 85,427.19 40294
 10289374 12/16/2005       24     Y     $ 107,897.7340294
 10289376 12/06/2005       24     Y     $ 42,957.53 40294
 10289379 11/22/2005       24     Y     $ 84,319.60 40294
 10289380 12/14/2005       24     Y     $ 64,411.48 40294
 10289384 10/27/2005       24     Y     $ 65,916.25 40294
 10289386 12/30/2005       24     Y     $ 66,466.24 40294
 10289392 12/19/2005       24     Y     $ 135,711.5240294
 10289394 12/17/2005       24     Y     $ 87,270.95 40294
 10289400 12/19/2005       24     Y     $ 39,965.21 40294
 10289402 12/31/2005       24     Y     $ 61,172.34 40294
 10289404 12/23/2005       24     Y     $ 64,467.25 40294
 10289406 12/01/2005       24     Y     $ 89,909.21 40294
 10289410 12/31/2005       24     Y     $ 184,404.3540294
 10289414 12/20/2005       24     Y     $ 69,523.67 40294
 10289420 12/28/2005       24     Y     $ 41,981.41 40294
 10289422 12/15/2005       24     Y     $ 107,000.5840294
 10289424 12/31/2005       36     Y     $ 163,691.1940293
 10289432 12/29/2005       36     Y     $ 201,817.3940293
 10289434 12/27/2005       36     Y     $ 149,850.6740293
 10289436 12/29/2005       36     Y     $ 88,463.27 40293
 10289438 12/31/2005       12     Y     $ 99,958.06 40293
 10289440 12/29/2005       36     Y     $ 220,822.3840293
 10289442 12/29/2005       36     Y     $ 91,910.15 40293
 10289446 12/23/2005       24     Y     $ 55,156.87 40293
 10289448 12/07/2005       36     Y     $ 83,594.79 40293
 10289450 12/31/2005       24     Y     $ 84,956.84 40293
 10289456 11/16/2005       12     Y     $ 96,789.56 40293
 10289460 12/10/2005       24     Y     $ 299,623.1240293
 10289468 01/06/2006       24     Y     $ 53,578.47 40293
 10289470 12/22/2005       36     Y     $ 47,941.54 40293
 10289474 12/07/2005       36     Y     $ 52,159.68 40293
 10289482 11/11/2005       24     Y     $ 64,686.11 40293
 10289484 12/22/2005       36     Y     $ 53,541.91 40293
 10289492 01/13/2006       36     Y     $ 39,899.43 40293
 10289496 12/15/2005       24     Y     $ 49,694.85 40293
 10289498 12/30/2005       24     Y     $ 75,822.45 40293
 10289500 12/02/2005       12     Y     $ 99,353.37 40293
 10289506 12/22/2005       36     Y     $ 39,891.40 40293
 10289508 12/03/2005       36     Y     $ 39,782.01 40293
 10289510 12/30/2005       24     Y     $ 83,103.59 40293
 10289514 12/30/2005       24     Y     $ 52,387.20 40293
 10289597 11/23/2005       24     Y     $ 177,404.6840294
 10289625 11/23/2005       24     Y     $ 59,506.61 40294
 10290019 11/29/2005       24     Y     $ 124,952.9440294
 10290061 11/30/2005       36     Y     $ 36,974.90 40293
 10290625 11/29/2005       24     Y     $ 169,106.6140294
 10292659 11/17/2005       24     Y     $ 109,127.0540296
 10292681 11/17/2005       36     Y     $ 233,736.6540294
 10292707 11/15/2005       36     Y     $ 389,594.0840296
 10292813 11/22/2005       24     Y     $ 233,427.2140294
 10292927 12/02/2005       24     Y     $ 116,247.3940296
 10293773 11/23/2005       24     Y     $ 84,526.84 40294
 10294223 11/15/2005       24     Y     $ 61,695.14 40296
 10294907 11/21/2005       24     Y     $ 43,951.96 40293
 10295037 11/30/2005       12     Y     $ 104,282.5140294
 10295091 11/30/2005       24     Y     $ 83,881.04 40294
 10295173 11/28/2005       24     Y     $ 166,014.5640294
 10295253 11/29/2005       36     Y     $ 82,722.43 40296
 10295791 11/30/2005       24     Y     $ 61,114.20 40294
 10297180 12/13/2005       36     Y     $ 125,915.2840293
 10297186 12/19/2005       24     Y     $ 112,931.5540294
 10297188 12/20/2005       24     Y     $ 89,176.70 40294
 10297190 01/03/2006       24     Y     $ 54,000.00 40294
 10297192 12/22/2005       24     Y     $ 74,951.68 40294
 10297196 12/15/2005       24     Y     $ 67,463.06 40294
 10297198 12/22/2005       24     Y     $ 119,935.8140294
 10297230 10/27/2005       24     Y     $ 203,475.1740294
 10297232 10/27/2005       24     Y     $ 50,944.83 40293
 10297234 10/26/2005       24     Y     $ 466,400.0040294
 10297244 11/18/2005       36     Y     $ 580,800.0040294
 10297246 11/18/2005       36     Y     $ 145,076.3840293
 10297264 12/02/2005       24     Y     $ 149,484.4640294
 10297266 12/02/2005       24     Y     $ 37,389.88 40293
 10297268 11/23/2005       24     Y     $ 460,000.0040294
 10297270 12/02/2005       24     Y     $ 389,679.6940294
 10297272 11/29/2005       24     Y     $ 198,400.0040294
 10297274 11/29/2005       24     Y     $ 49,581.53 40293
 10297276 12/02/2005       24     Y     $ 280,000.0040294
 10297278 12/02/2005       24     Y     $ 69,976.37 40293
 10297280 12/08/2005       24     Y     $ 104,391.2740294
 10297282 11/29/2005       36     Y     $ 190,243.6240294
 10297284 11/29/2005       36     Y     $ 35,689.09 40293
 10297288 12/08/2005       24     Y     $ 68,362.56 40294
 10297290 12/02/2005       36     Y     $ 229,811.4740293
 10297292 12/05/2005       24     Y     $ 454,400.0040294
 10297294 12/05/2005       24     Y     $ 113,562.4840293
 10297298 12/06/2005       24     Y     $ 98,739.53 40294
 10297308 12/06/2005       24     Y     $ 255,811.9140294
 10297312 12/08/2005       24     Y     $ 260,000.0040294
 10297314 12/08/2005       24     Y     $ 64,969.35 40293
 10297316 12/08/2005       24     Y     $ 174,400.0040294
 10297320 12/07/2005       24     Y     $ 302,233.0940294
 10297322 12/14/2005       24     Y     $ 159,228.7740294
 10297324 12/08/2005       24     Y     $ 224,885.7840294
 10297330 12/09/2005       24     Y     $ 292,500.0040294
 10297332 12/08/2005       24     Y     $ 169,904.6940294
 10297336 12/02/2005       24     Y     $ 310,500.0040294
 10297338 12/06/2005       24     Y     $ 153,911.4040294
 10297340 12/08/2005       24     Y     $ 143,200.0040294
 10297342 12/08/2005       24     Y     $ 35,790.31 40293
 10297344 12/08/2005       24     Y     $ 409,600.0040294
 10297346 12/08/2005       24     Y     $ 102,363.4040293
 10297348 12/16/2005       24     Y     $ 140,804.1640294
 10297358 12/06/2005       24     Y     $ 73,973.56 40293
 10297366 12/15/2005       24     Y     $ 131,032.0340294
 10297370 12/21/2005       24     Y     $ 256,327.5440294
 10297382 12/14/2005       24     Y     $ 98,967.66 40293
 10297384 12/16/2005       24     Y     $ 396,000.0040294
 10297386 12/22/2005       24     Y     $ 151,119.1240294
 10297400 12/19/2005       24     Y     $ 316,800.0040294
 10297402 12/19/2005       24     Y     $ 79,177.29 40293
 10297404 12/22/2005       24     Y     $ 149,868.3040294
 10297406 12/21/2005       24     Y     $ 120,681.2440294
 10297410 12/20/2005       24     Y     $ 355,236.1740294
 10297418 12/14/2005       24     Y     $ 320,000.0040294
 10297420 12/14/2005       24     Y     $ 79,969.22 40293
 10297434 12/20/2005       36     Y     $ 267,920.0040294
 10297436 12/20/2005       36     Y     $ 66,962.86 40293
 10297440 12/22/2005       24     Y     $ 274,620.1040294
 10297450 12/27/2005       24     Y     $ 131,933.3440294
 10297505 01/05/2006       24     Y     $ 75,000.00 40294
 10297554 12/23/2005       36     Y     $ 62,016.46 40293
 10297558 12/21/2005       36     Y     $ 71,969.15 40293
 10297560 01/03/2006       36     Y     $ 140,800.0040294
 10297562 12/29/2005       24     Y     $ 138,473.4440294
 10297564 12/29/2006       24     Y     $ 64,967.69 40294
 10297568 12/27/2005       24     Y     $ 53,076.26 40294
 10297570 12/29/2005       24     Y     $ 79,946.32 40294
 10297863 12/06/2005       36     Y     $ 55,070.68 40296
 10297985 12/06/2005       24     Y     $ 232,454.0740296
 10299430 11/08/2005       12     Y     $ 255,599.3940294
 10299456 11/23/2005       24     Y     $ 219,908.1040294
 10299472 12/20/2005       24     Y     $ 207,056.6840293
 10299478 12/30/2005       24     Y     $ 50,320.67 40294
 10299490 12/27/2005       36     Y     $ 118,920.1540293
 10299506 12/17/2005       36     Y     $ 197,930.4240293
 10299526 12/30/2005       36     Y     $ 69,255.54 40294
 10299530 12/30/2005       36     Y     $ 94,931.86 40293
 10300100 12/16/2005       36     Y     $ 21,995.10 40293
 10300106 01/06/2006       36     Y     $ 20,600.00 40293
 10300112 12/21/2005       36     Y     $ 28,990.25 40293
 10300564 09/30/2005       24     Y     $ 147,474.8740294
 10300572 11/16/2005       24     Y     $ 208,000.0040294
 10300576 10/25/2005       36     Y     $ 141,388.7440293
 10300578 11/15/2005       24     Y     $ 209,504.3840294
 10300590 12/16/2005       24     Y     $ 132,626.2440294
 10300596 11/15/2005       24     Y     $ 77,870.23 40294
 10300600 12/14/2005       24     Y     $ 373,000.0040294
 10300712 12/16/2005       24     Y     $ 87,946.97 40294
 10300714 12/19/2005       24     Y     $ 104,458.0240294
 10300716 01/04/2006       24     Y     $ 86,337.47 40294
 10300718 12/30/2005       36     Y     $ 53,575.03 40294
 10300724 01/06/2006       36     Y     $ 82,400.00 40294
 10300726 12/21/2005       36     Y     $ 115,921.3740294
 10300730 12/21/2005       24     Y     $ 227,874.5540294
 10300736 12/30/2005       12     Y     $ 152,926.0040294
 10300738 01/05/2006       36     Y     $ 99,706.25 40294
 10300854 10/03/2005       24     Y     $ 107,364.8740294
 10300862 11/10/2005       24     Y     $ 54,817.18 40294
 10300866 11/22/2005       24     Y     $ 339,478.3940294
 10300882 11/28/2005       24     Y     $ 301,093.2340294
 10300884 12/14/2005       24     Y     $ 71,216.76 40294
 10300896 12/14/2005       24     Y     $ 233,618.2840294
 10300908 12/22/2005       24     Y     $ 86,362.59 40294
 10300910 12/19/2005       24     Y     $ 348,307.6540294
 10300912 12/16/2005       24     Y     $ 107,951.1940294
 10300924 12/19/2005       12     Y     $ 115,136.4240294
 10301526 12/14/2005       24     Y     $ 171,860.4040294
 10301528 12/14/2005       24     Y     $ 42,988.36 40293
 10301534 12/19/2005       12     Y     $ 400,832.9740294
 10301538 12/15/2005       24     Y     $ 464,846.2240294
 10301542 12/28/2005       24     Y     $ 87,776.24 40293
 10301560 12/27/2005       24     Y     $ 327,751.6640294
 10301562 12/27/2005       24     Y     $ 81,977.80 40293
 10301564 12/21/2005       24     Y     $ 346,683.7740294
 10301588 01/11/2006       24     Y     $ 80,655.00 40294
 10301590 01/05/2006       24     Y     $ 200,000.0040294
 10302828 01/05/2006       24     Y     $ 51,775.00 40294
 10302933 11/03/2005       36     Y     $ 69,399.06 40293
 10302935 11/08/2005       36     Y     $ 149,826.7740293
 10302937 11/17/2005       36     Y     $ 49,942.25 40293
 10302941 11/23/2005       36     Y     $ 96,373.53 40293
 10302943 11/18/2005       36     Y     $ 103,236.2540293
 10302947 11/23/2005       36     Y     $ 72,169.68 40293
 10302949 11/22/2005       36     Y     $ 106,598.8340293
 10302961 11/23/2005       24     Y     $ 157,781.2640294
 10302979 11/23/2005       24     Y     $ 87,282.09 40294
 10302991 11/22/2005       36     Y     $ 119,861.4240294
 10303265 12/01/2005       24     Y     $ 166,676.2140294
 10303273 12/01/2005       24     Y     $ 41,685.10 40293
 10303520 12/01/2005       36     Y     $ 56,733.72 40294
 10303528 12/19/2005       36     Y     $ 71,206.39 40294
 10303540 11/14/2005       24     Y     $ 149,793.9040294
 10303542 12/02/2005       24     Y     $ 177,086.8240294
 10304007 12/02/2005       24     Y     $ 166,537.3740294
 10304031 12/02/2005       36     Y     $ 29,972.64 40293
 10305751 12/08/2005       24     Y     $ 68,958.20 40294
 10305809 12/08/2005       12     Y     $ 67,953.20 40294
 10305921 12/02/2005       24     Y     $ 131,826.8940294
 10305931 12/08/2005       24     Y     $ 37,990.00 40293
 10306169 12/07/2005       12     Y     $ 42,339.05 40293
 10306305 10/10/2005       36     Y     $ 49,423.81 40293
 10306329 10/12/2005       36     Y     $ 54,885.12 40293
 10306331 11/08/2005       36     Y     $ 72,862.79 40293
 10306333 10/26/2005       36     Y     $ 95,151.05 40293
 10306349 10/26/2005       36     Y     $ 100,719.1640293
 10306365 10/19/2005       36     Y     $ 49,630.04 40293
 10306367 11/11/2005       36     Y     $ 49,557.84 40293
 10306369 09/26/2005       36     Y     $ 189,463.7640293
 10306403 11/21/2005       36     Y     $ 102,411.0240294
 10306405 10/06/2005       36     Y     $ 85,759.70 40293
 10306425 09/21/2005       36     Y     $ 211,208.7740293
 10306451 10/13/2005       36     Y     $ 134,704.7840293
 10306459 10/21/2005       36     Y     $ 166,477.8940293
 10306465 10/14/2005       36     Y     $ 194,310.0040294
 10306499 10/26/2005       36     Y     $ 99,792.04 40293
 10306533 09/26/2005       36     Y     $ 76,933.77 40293
 10306563 09/19/2005       36     Y     $ 49,743.71 40293
 10306601 10/18/2005       36     Y     $ 163,498.3440293
 10306625 09/26/2005       36     Y     $ 127,852.4540293
 10306649 10/21/2005       36     Y     $ 178,698.2640293
 10306651 11/09/2005       36     Y     $ 62,008.38 40293
 10306679 10/21/2005       36     Y     $ 154,171.2740293
 10306687 10/28/2005       12     Y     $ 90,780.00 40294
 10306695 10/21/2005       36     Y     $ 131,814.9540293
 10306699 10/28/2005       36     Y     $ 101,787.3840293
 10306739 10/26/2005       36     Y     $ 58,827.84 40293
 10306747 11/08/2005       36     Y     $ 54,888.28 40293
 10306777 10/13/2005       36     Y     $ 199,645.0340294
 10306779 10/21/2005       36     Y     $ 81,786.15 40293
 10306785 10/14/2005       36     Y     $ 552,882.6040294
 10306787 07/27/2005       36     Y     $ 174,713.0140294
 10306823 10/25/2005       12     Y     $ 56,927.80 40293
 10306837 11/02/2005       36     Y     $ 211,500.0040294
 10306873 11/09/2005       36     Y     $ 122,128.5640293
 10306909 09/26/2005       36     Y     $ 107,027.9340293
 10307115 11/23/2005       36     Y     $ 174,182.4440293
 10307325 11/28/2005       12     Y     $ 222,941.7140294
 10307477 12/08/2005       24     Y     $ 95,906.41 40294
 10307577 12/05/2005       12     Y     $ 208,901.4640294
 10307879 12/01/2005       24     Y     $ 124,230.3140294
 10307945 12/05/2005       24     Y     $ 127,909.6640294
 10309293 12/02/2005       24     Y     $ 235,327.9140296
 10309441 11/23/2005       36     Y     $ 123,838.0540293
 10309449 10/28/2005       24     Y     $ 233,102.3140294
 10309717 12/02/2005       24     Y     $ 57,739.83 40294
 10309813 12/07/2005       12     Y     $ 224,854.1240293
 10309903 11/30/2005       24     Y     $ 145,535.5940294
 10310059 12/07/2005       24     Y     $ 98,945.82 40294
 10310537 12/07/2005       24     Y     $ 61,717.99 40294
 10310571 12/07/2005       36     Y     $ 53,470.78 40293
 10310641 12/06/2005       36     Y     $ 77,361.93 40293
 10310679 12/06/2005       36     Y     $ 165,630.0340294
 10310697 12/09/2005       24     Y     $ 109,170.9340294
 10310727 12/06/2005       36     Y     $ 22,391.57 40293
 10310832 01/24/2006       12     Y     $ 110,400.0040294
 10311323 11/15/2005       24     Y     $ 115,812.3540294
 10311407 12/06/2005       36     Y     $ 40,183.59 40293
 10313927 12/09/2005       24     Y     $ 85,960.93 40294
 10313955 12/07/2005       24     Y     $ 50,327.67 40294
 10313989 11/14/2005       36     Y     $ 95,889.14 40293
 10314033 11/23/2005       36     Y     $ 121,768.4340293
 10314157 12/09/2005       36     Y     $ 52,397.38 40293
 10314179 12/05/2005       24     Y     $ 142,418.0140296
 10314195 12/12/2005       24     Y     $ 137,666.5540294
 10314259 12/08/2005       24     Y     $ 83,554.34 40296
 10314291 12/06/2005       24     Y     $ 300,000.0040294
 10314453 12/08/2005       24     Y     $ 144,000.0040294
 10314507 11/30/2005       36     Y     $ 195,982.6040294
 10314643 11/18/2005       36     Y     $ 73,084.32 40294
 10314691 11/23/2005       24     Y     $ 59,413.59 40294
 10314783 11/28/2005       36     Y     $ 129,819.5740293
 10315289 11/30/2005       36     Y     $ 164,103.7640294
 10315321 11/30/2005       36     Y     $ 136,858.9040294
 10315845 11/10/2005       36     Y     $ 85,390.59 40293
 10315859 12/01/2005       36     Y     $ 78,083.56 40293
 10315877 12/07/2005       36     Y     $ 114,655.0040293
 10315903 12/09/2005       36     Y     $ 102,109.2840293
 10316183 12/09/2005       12     Y     $ 130,077.0440294
 10316203 12/09/2005       36     Y     $ 118,816.0940293
 10316265 11/22/2005       24     Y     $ 289,795.3240294
 10316351 12/09/2005       24     Y     $ 199,376.0040294
 10316399 12/14/2005       36     Y     $ 50,321.04 40294
 10317367 08/24/2005       36     Y     $ 53,798.64 40293
 10317381 11/21/2005       36     Y     $ 143,801.1540294
 10317413 12/09/2005       36     Y     $ 80,963.20 40294
 10317457 11/23/2005       12     Y     $ 424,707.5140293
 10317521 11/28/2005       24     Y     $ 146,155.3340294
 10317523 12/02/2005       12     Y     $ 99,953.34 40293
 10317533 11/22/2005       12     Y     $ 49,942.24 40293
 10317607 11/28/2005       24     Y     $ 36,562.69 40293
 10317611 11/18/2005       12     Y     $ 169,808.6840294
 10317621 12/09/2005       12     Y     $ 180,940.3240294
 10317729 12/09/2005       24     Y     $ 187,870.6240294
 10317831 12/07/2005       24     Y     $ 150,965.3240296
 10317837 12/14/2005       36     Y     $ 64,965.41 40293
 10317859 12/15/2005       24     Y     $ 112,729.8940294
 10317953 12/15/2005       24     Y     $ 165,657.0840294
 10317955 12/15/2005       24     Y     $ 264,851.4440294
 10318031 12/15/2005       36     Y     $ 71,959.64 40293
 10318061 12/09/2005       24     Y     $ 191,710.5240294
 10318085 12/15/2005       24     Y     $ 86,339.02 40294
 10318657 11/01/2005       12     Y     $ 114,888.6740293
 10318659 11/15/2005       12     Y     $ 207,627.0140293
 10318665 10/25/2005       12     Y     $ 96,953.14 40293
 10318673 11/22/2005       12     Y     $ 171,313.9240293
 10318677 11/09/2005       12     Y     $ 99,769.15 40293
 10318683 10/31/2005       12     Y     $ 102,789.1440293
 10318725 11/10/2005       12     Y     $ 246,668.7440293
 10318735 10/28/2005       12     Y     $ 189,586.8940293
 10318737 11/21/2005       12     Y     $ 136,631.0040294
 10318755 10/28/2005       12     Y     $ 59,390.58 40293
 10318793 10/31/2005       12     Y     $ 49,948.85 40293
 10318799 11/05/2005       12     Y     $ 79,899.56 40293
 10318805 11/18/2005       12     Y     $ 97,936.34 40293
 10318845 11/25/2005       12     Y     $ 349,521.5740293
 10318943 11/29/2005       24     Y     $ 270,901.9940294
 10319045 11/29/2005       24     Y     $ 120,586.9240294
 10319563 11/17/2005       36     Y     $ 166,184.7340293
 10319653 12/12/2005       36     Y     $ 59,957.65 40294
 10319713 12/12/2005       36     Y     $ 193,926.6640293
 10319735 11/22/2005       24     Y     $ 142,128.1940296
 10319763 12/08/2005       24     Y     $ 139,000.0040294
 10319781 12/16/2005       24     Y     $ 95,956.39 40293
 10319829 12/08/2005       36     Y     $ 143,905.8040293
 10319853 12/12/2005       12     Y     $ 146,399.1840294
 10319911 12/13/2005       24     Y     $ 467,149.6540294
 10319963 12/16/2005       24     Y     $ 104,435.0440294
 10319969 12/16/2005       24     Y     $ 79,950.27 40293
 10320053 12/12/2005       24     Y     $ 174,866.8440294
 10320597 11/01/2005       36     Y     $ 159,353.8340293
 10321061 11/16/2005       36     Y     $ 29,976.06 40293
 10321101 12/16/2005       12     Y     $ 39,987.21 40293
 10321103 12/15/2005       24     Y     $ 138,236.2140294
 10321129 12/15/2005       24     Y     $ 138,236.2140294
 10321235 11/30/2005       36     Y     $ 89,464.30 40293
 10323459 12/14/2005       36     Y     $ 49,965.29 40293
 10323463 12/13/2005       24     Y     $ 356,050.2940294
 10323477 12/19/2005       36     Y     $ 105,139.4740294
 10323497 12/14/2005       24     Y     $ 127,907.3540294
 10323567 12/14/2005       24     Y     $ 217,334.5040294
 10323681 12/16/2005       12     Y     $ 172,756.0040294
 10323695 12/19/2005       24     Y     $ 125,913.2940294
 10323699 12/13/2005       36     Y     $ 75,956.28 40293
 10323711 12/13/2005       36     Y     $ 121,431.8840293
 10323795 12/16/2005       36     Y     $ 142,315.9340294
 10323811 12/15/2005       24     Y     $ 100,737.3540294
 10323825 12/14/2005       24     Y     $ 158,910.8640294
 10323827 12/14/2005       24     Y     $ 91,748.54 40294
 10323865 12/13/2005       24     Y     $ 244,847.7240294
 10323869 12/19/2005       36     Y     $ 68,364.54 40294
 10323889 12/14/2005       36     Y     $ 83,657.73 40293
 10323911 12/14/2005       12     Y     $ 194,282.2340294
 10323983 12/13/2005       24     Y     $ 190,840.1440294
 10324065 12/19/2005       36     Y     $ 162,308.9540294
 10324433 11/10/2005       36     Y     $ 26,778.73 40293
 10326207 12/21/2005       24     Y     $ 64,948.02 40294
 10326221 12/20/2005       24     Y     $ 101,933.2740294
 10326235 11/29/2005       24     Y     $ 73,945.08 40294
 10326239 12/15/2005       36     Y     $ 89,944.06 40294
 10326249 12/15/2005       36     Y     $ 62,664.85 40293
 10326255 12/05/2005       24     Y     $ 79,940.63 40294
 10326261 12/20/2005       24     Y     $ 349,393.6040296
 10326265 12/15/2005       24     Y     $ 226,827.2740294
 10326281 12/15/2005       36     Y     $ 59,767.34 40293
 10326295 12/01/2005       24     Y     $ 315,822.8440294
 10326299 12/20/2005       36     Y     $ 69,867.39 40293
 10326357 12/06/2005       24     Y     $ 123,930.4840294
 10326367 12/15/2005       36     Y     $ 50,121.88 40293
 10326371 12/09/2005       24     Y     $ 159,903.0740294
 10326433 12/20/2005       12     Y     $ 243,598.4940294
 10326443 12/14/2005       36     Y     $ 60,471.77 40293
 10326465 12/15/2005       24     Y     $ 142,409.1440294
 10326549 12/15/2005       24     Y     $ 128,715.7440294
 10326559 12/15/2005       24     Y     $ 74,653.57 40294
 10326583 12/20/2005       24     Y     $ 53,171.69 40294
 10326613 12/16/2005       24     Y     $ 220,787.9040294
 10326653 12/20/2005       24     Y     $ 223,121.5540294
 10326679 12/19/2005       24     Y     $ 120,573.0740294
 10326691 12/15/2005       36     Y     $ 213,230.3940294
 10326725 12/20/2005       24     Y     $ 101,920.4340294
 10327191 12/01/2005       24     Y     $ 249,781.6840294
 10329089 12/16/2005       24     Y     $ 118,922.1640294
 10329097 11/21/2005       24     Y     $ 209,844.1540294
 10329119 12/16/2005       12     Y     $ 109,528.3040294
 10329121 12/21/2005       24     Y     $ 153,250.0040294
 10329149 12/21/2005       24     Y     $ 98,936.88 40294
 10329157 12/16/2005       36     Y     $ 118,818.9740293
 10329161 12/12/2005       24     Y     $ 97,427.65 40294
 10329173 12/20/2005       36     Y     $ 62,099.14 40293
 10329189 12/14/2005       24     Y     $ 169,377.3240294
 10329203 12/15/2005       24     Y     $ 165,000.0040294
 10329245 12/21/2005       12     Y     $ 223,026.6140294
 10329253 12/21/2005       36     Y     $ 72,178.73 40293
 10329311 12/21/2005       24     Y     $ 61,592.21 40293
 10329347 11/18/2005       24     Y     $ 104,927.7440294
 10329377 12/16/2005       36     Y     $ 66,464.61 40293
 10329385 12/22/2005       12     Y     $ 128,197.6540293
 10329387 12/19/2005       24     Y     $ 59,959.74 40296
 10329405 12/16/2005       36     Y     $ 154,263.4740294
 10329425 12/16/2005       24     Y     $ 191,121.6840294
 10329515 12/21/2005       12     Y     $ 89,945.48 40294
 10329517 12/21/2005       24     Y     $ 147,895.5440294
 10329561 12/16/2005       36     Y     $ 124,124.7640293
 10329577 12/16/2005       24     Y     $ 216,000.0040294
 10329593 12/21/2005       24     Y     $ 110,327.7840294
 10329595 12/21/2005       24     Y     $ 95,928.75 40294
 10329637 12/16/2005       12     Y     $ 105,346.7840294
 10329639 12/16/2005       24     Y     $ 151,907.9240294
 10329649 12/15/2005       24     Y     $ 130,422.9540294
 10330037 12/14/2005       36     Y     $ 318,584.7540293
 10330137 12/16/2005       12     Y     $ 119,917.4240294
 10331005 12/15/2005       24     Y     $ 199,877.5840294
 10331973 12/15/2005       24     Y     $ 135,437.9040294
 10331987 12/15/2005       24     Y     $ 62,965.52 40294
 10332053 12/22/2005       24     Y     $ 103,455.4240294
 10332063 12/15/2005       24     Y     $ 85,548.14 40294
 10332069 12/16/2005       24     Y     $ 111,930.7440294
 10332435 09/27/2005       24     Y     $ 487,200.0040294
 10332475 12/22/2005       24     Y     $ 94,444.21 40294
 10332479 12/22/2005       24     Y     $ 104,376.1640294
 10332487 12/07/2005       24     Y     $ 119,423.8040294
 10332495 11/28/2005       24     Y     $ 88,932.28 40294
 10332497 11/29/2005       24     Y     $ 222,362.9540294
 10332499 12/01/2005       24     Y     $ 97,924.25 40294
 10332501 12/22/2005       24     Y     $ 59,463.96 40294
 10332527 11/30/2005       24     Y     $ 49,961.95 40294
 10332539 11/30/2005       24     Y     $ 134,112.2240294
 10332543 12/22/2005       12     Y     $ 323,044.0040294
 10332551 12/15/2005       36     Y     $ 89,946.87 40293
 10332555 11/29/2005       24     Y     $ 142,917.7140294
 10332557 12/22/2005       36     Y     $ 87,954.38 40293
 10332569 12/05/2005       24     Y     $ 321,729.4840294
 10332679 12/15/2005       24     Y     $ 143,910.5040294
 10332727 12/22/2005       24     Y     $ 52,971.05 40294
 10332729 12/15/2005       24     Y     $ 184,855.6840294
 10332737 12/16/2005       24     Y     $ 229,829.3140294
 10332739 12/22/2005       24     Y     $ 92,096.99 40294
 10332753 12/22/2005       24     Y     $ 71,202.19 40294
 10332779 12/22/2005       36     Y     $ 61,886.30 40293
 10332807 12/22/2005       24     Y     $ 114,887.2240294
 10332815 12/21/2005       24     Y     $ 94,501.23 40294
 10332835 12/22/2005       24     Y     $ 61,717.14 40294
 10332863 12/22/2005       24     Y     $ 106,244.9640294
 10332875 12/23/2005       24     Y     $ 115,237.4140294
 10332899 12/22/2005       24     Y     $ 84,497.45 40294
 10332903 12/22/2005       24     Y     $ 103,930.2140294
 10332919 12/22/2005       24     Y     $ 166,155.5440294
 10332933 12/22/2005       24     Y     $ 189,896.2240294
 10332949 11/21/2005       24     Y     $ 264,774.1240296
 10333193 12/22/2005       36     Y     $ 84,800.00 40293
 10333203 12/22/2005       36     Y     $ 21,190.62 40293
 10333359 09/27/2005       12     Y     $ 188,000.0040294
 10333435 11/23/2005       24     Y     $ 161,500.0040294
 10333459 11/30/2005       24     Y     $ 261,319.0040294
 10333471 12/06/2005       24     Y     $ 76,000.00 40294
 10333485 11/28/2005       24     Y     $ 547,080.0040294
 10333489 11/16/2005       24     Y     $ 176,000.0040294
 10333491 12/22/2005       36     Y     $ 38,990.57 40293
 10333493 11/25/2005       24     Y     $ 123,200.0040294
 10333501 12/02/2005       24     Y     $ 78,400.00 40294
 10333505 11/18/2005       12     Y     $ 182,500.0040294
 10333523 12/09/2005       24     Y     $ 166,249.3640294
 10333541 11/16/2005       24     Y     $ 160,200.0040294
 10333549 11/11/2005       24     Y     $ 157,000.0040294
 10333557 11/22/2005       24     Y     $ 204,000.0040294
 10333567 11/18/2005       24     Y     $ 76,000.00 40294
 10333575 11/30/2005       36     Y     $ 100,281.2640293
 10333577 11/14/2005       24     Y     $ 199,900.0040294
 10333585 11/25/2005       36     Y     $ 125,822.2940294
 10333587 12/14/2005       24     Y     $ 140,800.0040294
 10333591 11/08/2005       36     Y     $ 147,200.0040294
 10333593 11/14/2005       24     Y     $ 211,200.0040294
 10333621 11/11/2005       12     Y     $ 532,000.0040294
 10333629 11/07/2005       24     Y     $ 92,000.00 40294
 10333651 11/23/2005       24     Y     $ 436,000.0040294
 10333669 11/23/2005       24     Y     $ 120,000.0040294
 10333961 12/20/2005       12     Y     $ 130,434.1040294
 10333983 11/21/2005       36     Y     $ 35,973.06 40293
 10334035 12/22/2005       24     Y     $ 115,190.4340294
 10334187 11/14/2005       24     Y     $ 161,200.0040294
 10334189 09/27/2005       36     Y     $ 121,610.0840293
 10334235 11/30/2005       24     Y     $ 211,350.7340294
 10334585 12/21/2005       24     Y     $ 104,428.0840294
 10334699 12/19/2005       24     Y     $ 109,936.7140294
 10334707 12/23/2005       24     Y     $ 170,801.6840294
 10334731 12/21/2005       24     Y     $ 172,871.6140294
 10334745 12/19/2005       24     Y     $ 68,352.86 40294
 10334773 12/22/2005       24     Y     $ 113,435.7540294
 10334777 12/23/2005       24     Y     $ 103,428.7740294
 10334779 12/08/2005       24     Y     $ 166,866.4540294
 10334809 12/23/2005       36     Y     $ 61,444.93 40293
 10334813 12/16/2005       12     Y     $ 584,680.4640293
 10334817 12/07/2005       24     Y     $ 111,918.9440294
 10334855 12/19/2005       36     Y     $ 106,950.0840293
 10334857 12/20/2005       36     Y     $ 204,893.7340294
 10334861 12/16/2005       24     Y     $ 84,882.39 40294
 10334863 11/30/2005       24     Y     $ 289,810.3040294
 10334893 12/07/2005       36     Y     $ 259,846.5040293
 10334905 12/06/2005       24     Y     $ 144,934.1240294
 10334927 12/23/2005       36     Y     $ 63,964.12 40293
 10334931 12/19/2005       36     Y     $ 66,797.65 40293
 10334933 12/14/2005       12     Y     $ 99,939.42 40294
 10334943 12/13/2005       24     Y     $ 103,858.6540294
 10335041 12/19/2005       24     Y     $ 207,100.0040294
 10335043 12/23/2005       24     Y     $ 117,129.0040294
 10335433 11/29/2005       12     Y     $ 74,946.14 40293
 10335473 11/28/2005       12     Y     $ 79,942.57 40293
 10335515 11/17/2005       12     Y     $ 32,976.35 40293
 10335739 11/09/2005       24     Y     $ 20,986.52 40293
 10335841 12/15/2005       24     Y     $ 72,976.67 40293
 10335869 11/21/2005       24     Y     $ 72,953.12 40293
 10335895 11/23/2005       24     Y     $ 51,962.65 40293
 10335955 12/15/2005       24     Y     $ 49,979.58 40294
 10336133 11/21/2005       24     Y     $ 76,944.71 40293
 10336137 12/21/2005       36     Y     $ 178,918.6840293
 10336161 12/26/2005       24     Y     $ 59,963.65 40294
 10336207 12/20/2005       24     Y     $ 111,004.6740294
 10336209 12/15/2005       24     Y     $ 292,300.0040294
 10336229 11/08/2005       12     Y     $ 37,067.04 40293
 10336503 12/16/2005       24     Y     $ 145,945.0440294
 10336537 12/23/2005       36     Y     $ 75,514.91 40294
 10336561 12/12/2005       12     Y     $ 299,532.8640294
 10336601 12/20/2005       36     Y     $ 113,857.1140293
 10336617 12/19/2005       24     Y     $ 292,500.0040294
 10336639 12/21/2005       36     Y     $ 29,935.55 40293
 10336641 12/19/2005       36     Y     $ 64,460.92 40293
 10336713 12/22/2005       24     Y     $ 113,600.0040294
 10336743 12/22/2005       24     Y     $ 28,392.10 40293
 10336753 12/06/2005       24     Y     $ 174,709.3840294
 10337047 12/16/2005       12     Y     $ 158,559.6640294
 10337089 12/19/2005       24     Y     $ 79,946.22 40294
 10337101 12/16/2005       24     Y     $ 98,000.00 40294
 10337111 12/14/2005       24     Y     $ 53,978.07 40294
 10337119 12/13/2005       24     Y     $ 236,000.0040294
 10337157 12/08/2005       36     Y     $ 55,771.97 40294
 10337171 12/09/2005       24     Y     $ 99,704.68 40294
 10337173 12/02/2005       12     Y     $ 78,662.29 40294
 10337195 12/09/2005       24     Y     $ 161,916.0240294
 10337205 12/15/2005       24     Y     $ 59,823.52 40294
 10337217 12/23/2005       24     Y     $ 65,476.59 40294
 10337251 12/09/2005       24     Y     $ 79,440.40 40294
 10337269 12/22/2005       24     Y     $ 166,420.2440294
 10337293 12/14/2005       24     Y     $ 296,171.0040294
 10337319 12/13/2005       24     Y     $ 94,000.00 40294
 10337321 12/20/2005       24     Y     $ 149,922.2440294
 10337329 12/06/2005       24     Y     $ 55,959.47 40294
 10337337 12/15/2005       24     Y     $ 308,905.2140294
 10337355 12/07/2005       36     Y     $ 194,862.3740293
 10337357 12/21/2005       24     Y     $ 94,000.00 40294
 10337361 12/14/2005       24     Y     $ 204,088.4640294
 10337389 12/08/2005       24     Y     $ 71,951.69 40294
 10337391 12/08/2005       12     Y     $ 156,926.7640294
 10337413 12/13/2005       24     Y     $ 59,972.01 40294
 10337435 12/19/2005       24     Y     $ 189,851.7940294
 10337437 12/27/2005       24     Y     $ 91,859.87 40294
 10337445 12/27/2005       12     Y     $ 110,000.0040294
 10337453 12/21/2005       12     Y     $ 282,805.2440294
 10337459 12/20/2005       24     Y     $ 63,461.53 40294
 10337473 12/20/2005       24     Y     $ 123,428.9440294
 10337481 12/22/2005       12     Y     $ 56,976.23 40293
 10337485 12/19/2005       24     Y     $ 247,333.9340294
 10337515 12/27/2005       24     Y     $ 87,870.71 40294
 10337523 12/15/2005       12     Y     $ 131,909.1640294
 10337529 12/12/2005       24     Y     $ 178,374.0140294
 10337555 12/21/2005       24     Y     $ 118,312.1340294
 10337625 12/27/2005       24     Y     $ 65,659.16 40294
 10337631 12/27/2005       36     Y     $ 67,465.00 40293
 10337635 12/19/2005       36     Y     $ 679,520.0740293
 10337645 12/20/2005       24     Y     $ 98,947.31 40294
 10337657 12/20/2005       36     Y     $ 86,166.48 40293
 10337661 12/27/2005       12     Y     $ 141,902.2840294
 10337685 12/14/2005       12     Y     $ 249,856.1740294
 10337687 12/27/2005       24     Y     $ 169,600.0040294
 10337719 12/22/2005       36     Y     $ 97,790.72 40293
 10337725 12/20/2005       24     Y     $ 327,842.8640294
 10337767 12/20/2005       24     Y     $ 224,867.1640294
 10337769 12/23/2005       24     Y     $ 61,708.57 40294
 10337775 12/21/2005       24     Y     $ 176,595.6840294
 10337803 12/27/2005       36     Y     $ 87,935.03 40294
 10337807 12/27/2005       24     Y     $ 95,928.75 40294
 10337813 12/27/2005       24     Y     $ 124,929.9240294
 10337819 12/21/2005       24     Y     $ 66,464.61 40294
 10337829 12/27/2005       24     Y     $ 170,890.9640294
 10338333 11/14/2005       24     Y     $ 40,271.07 40293
 10338913 12/22/2005       36     Y     $ 98,953.82 40293
 10338967 12/23/2005       24     Y     $ 103,842.8840294
 10340639 12/28/2005       24     Y     $ 135,555.6940294
 10340659 12/28/2005       24     Y     $ 108,728.8340294
 10340661 12/28/2005       24     Y     $ 27,187.94 40293
 10340667 12/29/2005       36     Y     $ 94,943.91 40293
 10340695 12/22/2005       36     Y     $ 65,960.02 40293
 10340697 11/28/2005       24     Y     $ 101,933.2240294
 10340707 12/12/2005       24     Y     $ 114,928.5240294
 10340709 12/22/2005       24     Y     $ 161,882.7540294
 10340715 12/13/2005       24     Y     $ 119,921.5040294
 10340721 12/14/2005       24     Y     $ 99,925.79 40294
 10340723 11/30/2005       24     Y     $ 157,399.5740294
 10340779 12/20/2005       36     Y     $ 57,570.91 40293
 10340797 12/21/2005       24     Y     $ 144,912.1640294
 10340821 12/22/2005       24     Y     $ 143,098.9340294
 10340827 12/20/2005       24     Y     $ 399,687.9640294
 10340831 12/27/2005       24     Y     $ 95,722.11 40294
 10340853 12/22/2005       12     Y     $ 166,901.4040294
 10340867 12/28/2005       24     Y     $ 221,912.2540294
 10340871 12/28/2005       36     Y     $ 55,496.95 40293
 10340901 12/22/2005       24     Y     $ 244,935.5440294
 10340909 12/22/2005       12     Y     $ 166,500.0040294
 10340943 12/21/2005       36     Y     $ 253,833.8540294
 10341003 12/22/2005       24     Y     $ 71,939.51 40294
 10341047 12/22/2005       36     Y     $ 26,986.72 40293
 10341115 12/22/2005       24     Y     $ 121,916.0540294
 10341121 12/27/2005       24     Y     $ 160,000.0040294
 10344093 12/23/2005       24     Y     $ 114,928.5240294
 10344123 11/23/2005       24     Y     $ 192,680.1640294
 10344151 11/28/2005       24     Y     $ 292,793.2040294
 10344189 12/23/2005       12     Y     $ 62,962.80 40294
 10344201 12/15/2005       24     Y     $ 144,892.3940294
 10344211 12/23/2005       36     Y     $ 59,972.01 40293
 10344247 12/27/2005       24     Y     $ 324,000.0040294
 10344255 12/29/2005       24     Y     $ 123,113.0540294
 10344259 12/23/2005       12     Y     $ 69,261.15 40294
 10344293 12/22/2005       36     Y     $ 119,925.4140293
 10344299 12/29/2005       12     Y     $ 82,967.02 40293
 10344335 12/23/2005       36     Y     $ 111,944.9140293
 10344369 12/23/2005       36     Y     $ 72,459.36 40293
 10344371 12/29/2005       12     Y     $ 111,119.9940294
 10344373 12/29/2005       24     Y     $ 110,612.9540294
 10344387 12/23/2005       24     Y     $ 66,950.28 40294
 10344399 12/22/2005       24     Y     $ 263,840.0740294
 10344401 12/23/2005       24     Y     $ 118,904.8340294
 10344441 12/29/2005       36     Y     $ 85,457.95 40294
 10344449 12/29/2005       36     Y     $ 112,295.0140293
 10344471 12/23/2005       24     Y     $ 109,507.9340294
 10344563 12/23/2005       12     Y     $ 118,691.5940294
 10344567 12/23/2005       24     Y     $ 178,856.8540294
 10344603 12/23/2005       12     Y     $ 323,813.5940294
 10344623 12/29/2005       24     Y     $ 61,717.14 40294
 10344643 12/29/2005       12     Y     $ 84,948.50 40294
 10344651 12/29/2005       24     Y     $ 297,600.0040294
 10344675 12/22/2005       36     Y     $ 169,891.6040293
 10344681 12/29/2005       24     Y     $ 80,550.53 40294
 10344697 12/23/2005       12     Y     $ 382,311.8640294
 10344773 12/23/2005       24     Y     $ 69,954.21 40294
 10346153 12/14/2005       24     Y     $ 119,732.7640294
 10347131 12/23/2005       36     Y     $ 143,845.4140294
 10347155 12/21/2005       24     Y     $ 49,973.39 40294
 10348267 11/18/2005       36     Y     $ 61,134.63 40294
 10348287 11/17/2005       60     Y     $ 91,808.23 40294
 10348295 12/19/2005       36     Y     $ 194,666.1140294
 10348307 11/17/2005       36     Y     $ 22,963.08 40293
 10348391 12/16/2005       24     Y     $ 180,868.9940294
 10348399 12/09/2005       36     Y     $ 274,853.6640293
 10348407 12/14/2005       24     Y     $ 266,842.3640294
 10348417 12/19/2005       36     Y     $ 321,819.4840293
 10348419 12/22/2005       36     Y     $ 163,887.1440294
 10348449 12/30/2005       24     Y     $ 99,929.42 40294
 10348451 12/30/2005       24     Y     $ 71,949.18 40294
 10348463 12/28/2005       24     Y     $ 274,235.0240294
 10348479 12/06/2005       24     Y     $ 142,911.1240294
 10348487 12/20/2005       36     Y     $ 264,771.8540293
 10348489 12/20/2005       24     Y     $ 326,142.0040294
 10348587 12/30/2005       24     Y     $ 152,918.5840294
 10348641 12/30/2005       24     Y     $ 162,311.2940294
 10348645 12/30/2005       24     Y     $ 100,738.9040294
 10348649 12/23/2005       36     Y     $ 132,921.4840293
 10348653 12/30/2005       24     Y     $ 49,971.97 40294
 10348709 12/29/2005       24     Y     $ 89,946.87 40294
 10348735 12/30/2005       24     Y     $ 120,028.3440294
 10348789 12/28/2005       24     Y     $ 65,660.19 40294
 10348797 12/20/2005       24     Y     $ 340,990.3440294
 10348799 12/30/2005       24     Y     $ 101,636.7940294
 10348805 12/27/2005       12     Y     $ 77,203.20 40293
 10348841 12/27/2005       36     Y     $ 325,600.0040293
 10348843 12/27/2005       36     Y     $ 81,366.77 40293
 10348849 12/30/2005       36     Y     $ 56,073.13 40293
 10348865 12/30/2005       24     Y     $ 114,685.6740294
 10348915 12/30/2005       24     Y     $ 111,825.9840294
 10348933 12/14/2005       24     Y     $ 80,939.89 40294
 10348937 12/12/2005       24     Y     $ 237,855.8240294
 10348945 12/09/2005       36     Y     $ 59,966.36 40293
 10348949 12/16/2005       24     Y     $ 82,450.02 40294
 10348953 12/22/2005       24     Y     $ 111,920.0040294
 10348963 12/12/2005       24     Y     $ 133,928.6940294
 10348987 12/30/2005       24     Y     $ 239,858.3040294
 10348989 12/30/2005       24     Y     $ 239,858.3040294
 10348993 12/20/2005       24     Y     $ 83,946.44 40294
 10349023 12/29/2005       12     Y     $ 201,004.0040294
 10349053 12/30/2005       24     Y     $ 280,096.9340294
 10349067 12/30/2005       36     Y     $ 285,639.7840293
 10349097 12/30/2005       24     Y     $ 100,635.3840294
 10349615 11/03/2005       24     Y     $ 78,277.31 40294
 10349619 11/15/2005       24     Y     $ 82,728.37 40294
 10349627 10/31/2005       24     Y     $ 63,010.25 40294
 10349629 10/18/2005       24     Y     $ 251,462.9740294
 10349635 11/17/2005       36     Y     $ 52,242.69 40293
 10349637 11/03/2005       36     Y     $ 18,490.75 40293
 10349641 12/19/2005       12     Y     $ 71,375.90 40293
 10349645 11/22/2005       24     Y     $ 196,649.5040294
 10349653 10/28/2005       60     Y     $ 87,850.89 40294
 10349667 10/31/2005       36     Y     $ 15,749.61 40293
 10349681 09/30/2005       12     Y     $ 138,061.0340294
 10349683 10/28/2005       36     Y     $ 21,984.75 40293
 10349705 12/01/2005       24     Y     $ 199,667.9040294
 10349709 10/05/2005       24     Y     $ 67,816.42 40294
 10349711 12/16/2005       24     Y     $ 213,600.0040294
 10349719 12/15/2005       24     Y     $ 72,753.58 40294
 10349721 12/22/2005       24     Y     $ 67,954.37 40294
 10349727 12/27/2005       24     Y     $ 63,960.83 40294
 10349745 12/06/2005       24     Y     $ 150,000.0040294
 10349761 12/27/2005       36     Y     $ 15,995.03 40293
 10349771 12/02/2005       24     Y     $ 208,000.0040294
 10349777 12/22/2005       36     Y     $ 49,977.83 40293
 10349787 12/14/2005       36     Y     $ 65,628.44 40293
 10349853 11/28/2005       24     Y     $ 110,000.0040294
 10350381 12/22/2005       24     Y     $ 145,289.0540294
 10350421 12/19/2005       24     Y     $ 141,475.8540294
 10350449 12/19/2005       24     Y     $ 127,922.4640294
 10350529 12/14/2005       24     Y     $ 67,422.46 40294
 10350543 12/23/2005       24     Y     $ 152,034.4840294
 10352261 12/20/2005       36     Y     $ 70,172.10 40293
 10352357 12/30/2005       36     Y     $ 34,190.74 40293
 10352369 12/05/2005       36     Y     $ 104,942.5340294
 10352393 12/15/2005       24     Y     $ 197,490.9440294
 10352423 12/15/2005       24     Y     $ 56,020.94 40294
 10352725 11/16/2005       36     Y     $ 101,904.4340294
 10352757 12/09/2005       24     Y     $ 101,545.9340294
 10352787 12/09/2005       36     Y     $ 25,384.78 40293
 10352799 12/05/2005       36     Y     $ 60,230.36 40293
 10352811 12/27/2005       24     Y     $ 74,965.01 40294
 10352823 12/09/2005       12     Y     $ 155,912.5440294
 10352833 12/13/2005       24     Y     $ 139,921.5240294
 10352837 12/23/2005       36     Y     $ 81,700.00 40294
 10352851 12/15/2005       24     Y     $ 147,912.6240294
 10353015 11/04/2005       24     Y     $ 145,808.3340294
 10353027 11/29/2005       24     Y     $ 78,291.20 40293
 10353031 12/16/2005       12     Y     $ 59,969.70 40294
 10353039 12/08/2005       36     Y     $ 77,557.52 40293
 10353047 12/08/2005       24     Y     $ 234,857.6340294
 10353053 12/20/2005       36     Y     $ 88,147.54 40293
 10353067 12/09/2005       36     Y     $ 106,106.6640293
 10353087 12/09/2005       24     Y     $ 109,926.1940294
 10353089 08/31/2005       24     Y     $ 71,157.99 40294
 10353099 12/19/2005       12     Y     $ 189,884.8940294
 10353105 09/06/2005       24     Y     $ 102,151.7640294
 10353107 09/16/2005       24     Y     $ 104,031.4140294
 10353109 10/04/2005       24     Y     $ 159,242.4240294
 10353111 10/19/2005       24     Y     $ 70,662.20 40293
 10353113 10/12/2005       24     Y     $ 145,107.5140294
 10353115 10/19/2005       24     Y     $ 70,662.20 40293
 10353123 11/28/2005       24     Y     $ 123,439.8840294
 10353135 11/21/2005       24     Y     $ 151,831.5740294
 10353137 12/16/2005       24     Y     $ 111,563.9040294
 10353141 11/23/2005       24     Y     $ 171,761.2840294
 10353151 12/13/2005       12     Y     $ 258,765.8640293
 10353219 12/19/2005       36     Y     $ 31,987.28 40293
 10353299 12/16/2005       12     Y     $ 153,604.4740294
 10353315 12/16/2005       36     Y     $ 107,827.7540293
 10353353 12/23/2005       24     Y     $ 71,460.54 40293
 10353415 12/09/2005       24     Y     $ 199,500.0040294
 10353423 12/22/2005       24     Y     $ 191,071.4440294
 10353437 12/22/2005       24     Y     $ 47,785.54 40293
 10353453 12/14/2005       24     Y     $ 121,778.0640294
 10353501 12/29/2005       36     Y     $ 59,000.00 40293
 10353529 12/29/2005       36     Y     $ 59,826.46 40293
 10353531 12/30/2005       12     Y     $ 208,905.0540294
 10353551 12/23/2005       24     Y     $ 59,376.39 40293
 10353983 12/27/2005       24     Y     $ 78,363.03 40293
 10354895 12/30/2005       24     Y     $ 67,792.87 40294
 10354899 12/27/2005       24     Y     $ 19,592.93 40293
 10354911 12/28/2005       24     Y     $ 72,750.65 40294
 10354921 12/30/2005       36     Y     $ 75,964.92 40294
 10354935 12/29/2005       36     Y     $ 118,919.3440293
 10354945 12/21/2005       24     Y     $ 97,545.28 40294
 10355041 12/19/2005       24     Y     $ 223,076.8140294
 10355059 12/29/2005       24     Y     $ 196,980.5940294
 10355073 12/28/2005       12     Y     $ 442,154.8140293
 10355339 12/30/2005       24     Y     $ 228,945.9640294
 10355405 12/28/2005       24     Y     $ 49,966.45 40294
 10355411 12/15/2005       24     Y     $ 52,123.66 40294
 10355413 12/14/2005       24     Y     $ 83,945.05 40294
 10355415 12/29/2005       24     Y     $ 225,744.5440294
 10355417 12/20/2005       36     Y     $ 112,040.3540294
 10355423 12/14/2005       24     Y     $ 54,963.10 40294
 10355429 12/21/2005       24     Y     $ 192,873.7540294
 10355433 12/09/2005       24     Y     $ 159,219.5540294
 10355437 12/19/2005       24     Y     $ 114,932.1040294
 10355439 12/28/2005       24     Y     $ 149,904.3540294
 10355441 11/29/2005       36     Y     $ 63,964.12 40293
 10355443 12/19/2005       36     Y     $ 349,798.6340294
 10355449 12/28/2005       36     Y     $ 151,393.0840293
 10355455 12/21/2005       24     Y     $ 49,964.71 40294
 10355479 12/14/2005       24     Y     $ 150,908.5240294
 10355483 12/20/2005       36     Y     $ 114,932.1040293
 10355491 12/27/2005       24     Y     $ 225,000.0040294
 10355495 12/12/2005       36     Y     $ 49,979.03 40293
 10355501 12/27/2005       24     Y     $ 116,932.6940294
 10355505 12/16/2005       36     Y     $ 135,306.6440293
 10355513 12/27/2005       24     Y     $ 260,100.0040294
 10355521 12/14/2005       24     Y     $ 154,921.7340294
 10355569 12/21/2005       36     Y     $ 73,301.35 40293
 10355575 12/27/2005       24     Y     $ 148,000.0040294
 10355605 12/28/2005       12     Y     $ 116,000.0040294
 10355625 12/27/2005       12     Y     $ 129,200.0040294
 10355627 01/03/2006       12     Y     $ 177,492.4140293
 10355647 12/29/2005       24     Y     $ 99,937.85 40294
 10355659 12/27/2005       24     Y     $ 145,000.0040294
 10355671 12/28/2005       36     Y     $ 137,522.8640293
 10355673 12/30/2005       12     Y     $ 100,000.0040294
 10355687 01/03/2006       12     Y     $ 99,936.23 40294
 10355697 12/28/2005       36     Y     $ 62,463.10 40293
 10355705 12/28/2005       24     Y     $ 180,398.8140294
 10355721 12/30/2005       24     Y     $ 70,461.49 40294
 10355723 01/03/2006       36     Y     $ 49,969.71 40294
 10355731 01/03/2006       24     Y     $ 131,974.0240294
 10355791 12/27/2005       24     Y     $ 323,808.7140294
 10357037 12/29/2005       24     Y     $ 335,000.0040294
 10357043 12/29/2005       12     Y     $ 268,619.6440294
 10357053 12/29/2005       24     Y     $ 59,879.77 40293
 10357073 12/13/2005       24     Y     $ 162,408.9040294
 10357173 12/23/2005       36     Y     $ 179,918.2240294
 10357177 10/14/2005       36     Y     $ 95,790.22 40293
 10357205 12/16/2005       24     Y     $ 196,892.1740294
 10357213 12/30/2005       12     Y     $ 58,454.37 40294
 10357359 12/15/2005       24     Y     $ 163,246.9240294
 10357363 12/28/2005       24     Y     $ 134,370.1340294
 10357409 12/16/2005       36     Y     $ 57,770.03 40294
 10357421 12/29/2005       24     Y     $ 50,000.00 40294
 10357423 12/23/2005       24     Y     $ 270,506.8740294
 10357491 12/02/2005       24     Y     $ 60,960.82 40293
 10357509 12/19/2005       24     Y     $ 124,381.8840294
 10363891 12/29/2005       36     Y     $ 85,000.00 40293
 10363901 12/23/2005       24     Y     $ 169,483.2840294
 10363919 01/03/2006       24     Y     $ 64,600.00 40294
 10363921 01/04/2006       24     Y     $ 54,364.41 40294
 10363931 12/29/2005       24     Y     $ 106,250.0040294
 10363945 12/28/2005       24     Y     $ 185,835.8940294
 10363999 01/04/2006       12     Y     $ 127,834.1740294
 10364001 12/29/2005       36     Y     $ 51,471.87 40293
 10364017 12/16/2005       24     Y     $ 144,802.7840294
 10364019 12/29/2005       24     Y     $ 156,286.8040294
 10364031 12/19/2005       24     Y     $ 191,910.4240294
 10364035 12/29/2005       24     Y     $ 82,450.02 40294
 10364039 12/07/2005       24     Y     $ 159,223.6940296
 10364049 12/12/2005       24     Y     $ 50,965.78 40293
 10364069 12/28/2005       24     Y     $ 62,966.95 40296
 10364103 12/29/2005       24     Y     $ 77,359.87 40294
 10364125 12/14/2005       36     Y     $ 199,872.4740293
 10364153 12/23/2005       24     Y     $ 131,906.8440294
 10364177 12/29/2005       24     Y     $ 63,961.23 40293
 10364225 12/29/2005       24     Y     $ 111,916.8840294
 10364267 12/29/2005       24     Y     $ 144,673.0040294
 10364271 12/29/2005       36     Y     $ 96,915.25 40294
 10364573 12/23/2005       24     Y     $ 218,353.1040294
 10364591 12/23/2005       24     Y     $ 93,437.13 40294
 10364631 12/12/2005       24     Y     $ 70,232.73 40294
 10364635 12/23/2005       24     Y     $ 49,972.97 40294
 10364677 12/23/2005       36     Y     $ 27,591.47 40293
 10364679 12/16/2005       24     Y     $ 27,992.63 40293
 10364715 01/21/2005       36     Y     $ 25,392.49 40293
 10364963 12/21/2005       24     Y     $ 301,955.2740294
 10365003 11/14/2005       12     Y     $ 69,959.74 40293
 10365005 10/27/2005       24     Y     $ 64,871.59 40294
 10365007 10/28/2005       36     Y     $ 19,866.82 40293
 10365011 11/18/2005       36     Y     $ 85,429.37 40293
 10365015 11/22/2005       36     Y     $ 51,928.19 40294
 10365021 11/28/2005       24     Y     $ 86,351.56 40294
 10365027 11/30/2005       36     Y     $ 127,800.0040294
 10365033 12/19/2005       36     Y     $ 197,930.0240294
 10365041 10/04/2005       36     Y     $ 44,198.21 40293
 10365051 11/08/2005       12     Y     $ 53,937.63 40293
 10365053 10/26/2005       12     Y     $ 52,919.51 40293
 10365057 11/30/2005       12     Y     $ 185,915.3640293
 10365061 11/02/2005       36     Y     $ 135,801.5240293
 10365065 11/16/2005       36     Y     $ 127,807.5040293
 10365067 11/18/2005       36     Y     $ 125,835.4440293
 10365069 11/30/2005       36     Y     $ 239,653.2440293
 10365071 12/30/2005       12     Y     $ 112,027.7940293
 10365073 12/16/2005       36     Y     $ 167,887.2840293
 10365081 12/07/2005       36     Y     $ 232,330.8840293
 10365093 10/24/2005       12     Y     $ 164,724.7440293
 10365105 12/16/2005       36     Y     $ 101,922.7740293
 10365107 12/01/2005       24     Y     $ 250,000.0040294
 10365111 12/08/2005       36     Y     $ 66,271.45 40294
 10365117 10/28/2005       36     Y     $ 207,485.5240293
 10365121 10/25/2005       24     Y     $ 125,947.9940294
 10365127 11/15/2005       36     Y     $ 304,158.2340293
 10365219 12/22/2005       24     Y     $ 129,040.0140294
 10365325 12/27/2005       36     Y     $ 43,482.67 40293
 10365353 12/30/2005       24     Y     $ 66,723.47 40294
 10365365 12/16/2005       12     Y     $ 139,934.6840293
 10365389 12/19/2005       24     Y     $ 163,887.1440294
 10365415 12/06/2005       36     Y     $ 139,903.6540293
 10365527 12/29/2005       24     Y     $ 124,936.8740293
 10365561 01/03/2006       24     Y     $ 59,500.00 40294
 10365713 12/30/2005       24     Y     $ 67,912.89 40294
 10365935 11/29/2005       24     Y     $ 174,863.4840294
 10365943 12/09/2005       36     Y     $ 118,752.7940293
 10365945 12/21/2005       24     Y     $ 201,874.4440294
 10365947 12/30/2005       36     Y     $ 79,958.53 40293
 10365951 12/01/2005       24     Y     $ 237,823.3740294
 10365953 12/30/2005       24     Y     $ 316,000.0040294
 10365955 12/30/2005       24     Y     $ 139,408.7540294
 10365959 11/30/2005       24     Y     $ 151,892.7240294
 10365963 12/30/2005       24     Y     $ 211,387.4540294
 10365969 12/20/2005       36     Y     $ 49,973.39 40293
 10365971 12/19/2005       24     Y     $ 69,949.33 40294
 10365973 12/16/2005       36     Y     $ 74,955.72 40293
 10365977 12/16/2005       24     Y     $ 122,417.8140294
 10365983 12/20/2005       24     Y     $ 107,823.8440294
 10365987 12/20/2005       36     Y     $ 113,670.5640293
 10366015 12/15/2005       24     Y     $ 439,726.5140294
 10366025 12/30/2005       24     Y     $ 85,450.81 40294
 10366027 12/30/2005       36     Y     $ 161,416.2840294
 10366029 12/19/2005       24     Y     $ 76,457.11 40294
 10366031 12/20/2005       36     Y     $ 199,890.7540293
 10366033 01/05/2006       24     Y     $ 156,000.0040294
 10366037 12/30/2005       24     Y     $ 90,142.49 40294
 10366059 01/05/2006       24     Y     $ 147,900.0040294
 10366063 01/05/2006       24     Y     $ 50,324.57 40294
 10366071 12/29/2005       36     Y     $ 89,780.36 40293
 10366101 12/30/2005       24     Y     $ 64,553.25 40294
 10366103 12/20/2005       24     Y     $ 198,828.6740294
 10366105 12/29/2005       12     Y     $ 116,250.0040294
 10366115 12/30/2005       36     Y     $ 65,829.48 40293
 10366121 12/29/2005       12     Y     $ 84,936.92 40294
 10366125 12/30/2005       36     Y     $ 220,659.2040293
 10366139 12/30/2005       36     Y     $ 101,538.4540293
 10366141 12/21/2005       12     Y     $ 169,897.0240294
 10366163 12/22/2005       24     Y     $ 194,847.8940294
 10366175 01/03/2006       36     Y     $ 125,945.7340294
 10366183 01/05/2006       24     Y     $ 87,145.80 40293
 10366191 12/30/2005       24     Y     $ 301,843.4440294
 10366205 01/04/2006       24     Y     $ 84,000.00 40294
 10366209 12/30/2005       24     Y     $ 134,400.0040294
 10366229 01/03/2006       12     Y     $ 299,831.8240294
 10366261 12/30/2005       36     Y     $ 76,000.00 40293
 10366287 12/30/2005       24     Y     $ 67,470.92 40293
 10366303 12/30/2005       24     Y     $ 96,000.00 40294
 10366307 12/30/2005       36     Y     $ 86,742.96 40293
 10366345 12/30/2005       24     Y     $ 174,882.5840294
 10366351 01/05/2006       24     Y     $ 242,630.0040294
 10366357 12/30/2005       24     Y     $ 76,443.23 40294
 10366371 12/28/2005       24     Y     $ 489,000.0040294
 10366415 11/15/2005       24     Y     $ 66,217.29 40296
 10367041 12/29/2005       24     Y     $ 295,796.2940294
 10367399 01/04/2006       24     Y     $ 211,395.9740294
 10367409 11/15/2005       24     Y     $ 147,918.9940294
 10367419 11/07/2005       24     Y     $ 98,351.49 40294
 10367429 11/08/2005       24     Y     $ 64,565.79 40294
 10367435 11/17/2005       24     Y     $ 92,744.35 40294
 10367437 11/15/2005       24     Y     $ 161,816.9340294
 10367453 11/11/2005       24     Y     $ 102,986.2740294
 10367459 11/10/2005       24     Y     $ 108,241.7940294
 10367461 11/07/2005       24     Y     $ 64,923.37 40294
 10367467 11/07/2005       24     Y     $ 216,026.2940294
 10367471 11/08/2005       24     Y     $ 103,384.0340294
 10367479 11/18/2005       24     Y     $ 63,661.80 40294
 10367503 11/21/2005       24     Y     $ 123,827.2240294
 10367517 11/14/2005       24     Y     $ 103,947.4740294
 10367521 11/14/2005       24     Y     $ 182,854.3740294
 10367529 11/22/2005       24     Y     $ 249,425.6040294
 10367541 11/11/2005       24     Y     $ 120,603.0740294
 10367551 11/23/2005       24     Y     $ 69,962.94 40294
 10367557 11/18/2005       24     Y     $ 135,913.2740294
 10367609 11/23/2005       24     Y     $ 111,109.9240294
 10367657 11/30/2005       24     Y     $ 159,892.6440294
 10367673 11/09/2005       24     Y     $ 131,906.8340294
 10367681 11/04/2005       24     Y     $ 137,441.0940294
 10367685 11/14/2005       24     Y     $ 54,870.62 40293
 10367693 10/20/2005       24     Y     $ 107,816.4440294
 10367717 10/17/2005       12     Y     $ 108,681.9240294
 10367763 12/30/2005       24     Y     $ 138,240.4240294
 10367769 01/04/2006       36     Y     $ 57,000.00 40293
 10367799 12/29/2005       24     Y     $ 135,442.0340294
 10367913 12/30/2005       24     Y     $ 114,000.0040294
 10368155 12/28/2005       12     Y     $ 46,990.41 40293
 10368259 12/01/2005       24     Y     $ 76,949.63 40294
 10368275 12/08/2005       24     Y     $ 114,693.5640293
 10368279 12/05/2005       24     Y     $ 99,942.47 40294
 10368315 12/09/2005       24     Y     $ 143,905.8040294
 10368335 11/21/2005       12     Y     $ 140,836.0840294
 10368347 12/19/2005       36     Y     $ 149,915.9040293
 10368349 01/06/2006       12     Y     $ 111,136.0240294
 10368355 12/12/2005       36     Y     $ 119,917.4240294
 10368357 01/06/2006       12     Y     $ 118,750.0040294
 10368359 12/16/2005       24     Y     $ 127,426.6540294
 10368367 12/13/2005       24     Y     $ 186,871.3140294
 10368391 12/28/2005       24     Y     $ 223,837.8740294
 10368417 01/06/2006       24     Y     $ 75,510.00 40294
 10368471 01/06/2006       36     Y     $ 95,900.00 40293
 10368505 01/06/2006       24     Y     $ 215,811.0040294
 10368521 01/06/2006       12     Y     $ 103,768.2940294
 10368529 12/20/2005       24     Y     $ 211,857.7540294
 10368569 12/28/2005       24     Y     $ 105,921.3340294
 10368571 01/06/2006       24     Y     $ 240,000.0040294
 10368591 01/06/2006       36     Y     $ 113,600.0040293
 10368595 01/06/2006       36     Y     $ 147,071.6940293
 10368645 01/06/2006       24     Y     $ 236,565.1540294
 10368649 01/06/2006       24     Y     $ 117,000.0040294
 10368653 01/05/2006       36     Y     $ 59,200.00 40293
 10368657 01/05/2006       24     Y     $ 141,300.0040294
 10368667 01/06/2006       24     Y     $ 56,525.00 40294
 10369273 12/27/2005       36     Y     $ 57,976.95 40293
 10369365 11/11/2005       36     Y     $ 55,836.45 40293
 10369367 11/11/2005       36     Y     $ 80,870.80 40293
 10369371 12/30/2005       36     Y     $ 82,847.48 40293
 10369373 12/12/2005       36     Y     $ 66,350.68 40293
 10369375 12/21/2005       36     Y     $ 93,737.06 40293
 10369377 12/16/2005       24     Y     $ 79,146.86 40293
 10369381 12/28/2005        6     Y     $ 29,937.04 40293
 10369383 12/14/2005       36     Y     $ 96,854.79 40293
 10369385 12/23/2005       36     Y     $ 91,742.94 40293
 10369389 12/21/2005       36     Y     $ 368,712.1540293
 10369391 12/15/2005       36     Y     $ 75,569.96 40293
 10369393 11/07/2005       36     Y     $ 207,540.9940293
 10369395 11/07/2005       24     Y     $ 104,854.2840294
 10369401 12/02/2005       24     Y     $ 99,942.16 40294
 10369407 12/14/2005       24     Y     $ 83,943.64 40294
 10369417 12/22/2005       12     Y     $ 59,976.79 40294
 10369923 12/30/2005       24     Y     $ 135,442.0340294
 10369957 01/05/2006       24     Y     $ 165,750.0040294
 10369961 12/30/2005       24     Y     $ 138,236.2140294
 10370013 12/28/2005       24     Y     $ 100,000.0040294
 10370033 12/30/2005       24     Y     $ 94,441.26 40294
 10370049 12/30/2005       24     Y     $ 153,830.0840294
 10370139 12/09/2005       12     Y     $ 97,200.00 40294
 10370265 12/22/2005       36     Y     $ 200,000.0040293
 10370309 12/20/2005       24     Y     $ 467,704.6140294
 10370311 12/05/2005       36     Y     $ 169,888.7940293
 10370681 12/22/2005       24     Y     $ 100,742.6040294
 10370691 12/19/2005       24     Y     $ 251,609.6040294
 10370697 12/23/2005       24     Y     $ 173,128.9540294
 10370707 12/14/2005       36     Y     $ 181,674.8840294
 10370729 12/16/2005       24     Y     $ 83,940.11 40294
 10370735 12/16/2005       24     Y     $ 59,969.22 40294
 10370765 12/22/2005       24     Y     $ 79,956.21 40294
 10370931 12/22/2005       24     Y     $ 64,764.53 40294
 10370937 12/21/2005       24     Y     $ 127,734.4440294
 10370945 12/15/2005       24     Y     $ 147,895.5440294
 10370955 12/12/2005       24     Y     $ 224,899.4040294
 10370967 12/15/2005       36     Y     $ 199,605.4240293
 10370995 12/23/2005       24     Y     $ 89,024.32 40294
 10371007 12/20/2005       24     Y     $ 107,192.6240294
 10371011 12/22/2005       36     Y     $ 204,000.0040294
 10371331 12/05/2005       24     Y     $ 139,910.7340294
 10371337 12/02/2005       24     Y     $ 248,824.2540294
 10371349 01/04/2006       36     Y     $ 39,600.00 40293
 10371351 12/14/2005       36     Y     $ 128,717.8740293
 10371371 01/03/2006       24     Y     $ 119,913.1540294
 10371377 01/03/2006       36     Y     $ 120,000.0040294
 10371413 01/04/2006       24     Y     $ 140,000.0040294
 10371415 12/14/2005       24     Y     $ 187,370.9640294
 10371449 01/04/2006       24     Y     $ 81,800.00 40294
 10371451 12/21/2005       24     Y     $ 99,921.99 40294
 10371493 01/03/2006       24     Y     $ 156,750.0040294
 10371499 01/04/2006       24     Y     $ 87,936.31 40294
 10371529 01/04/2006       12     Y     $ 235,000.0040294
 10371549 01/09/2006       24     Y     $ 83,250.00 40294
 10371551 01/09/2006       24     Y     $ 103,200.0040294
 10371559 01/04/2006       36     Y     $ 120,250.0040293
 10371577 12/30/2005       24     Y     $ 204,000.0040294
 10371583 01/06/2006       24     Y     $ 82,072.00 40294
 10371595 01/09/2006       24     Y     $ 57,950.00 40294
 10371609 01/04/2006       36     Y     $ 70,000.00 40293
 10371615 01/03/2006       36     Y     $ 61,750.00 40293
 10371617 01/03/2006       12     Y     $ 84,150.00 40294
 10371635 01/04/2006       12     Y     $ 135,000.0040294
 10371717 01/03/2006       24     Y     $ 208,800.0040294
 10371745 12/28/2005       12     Y     $ 123,500.0040294
 10371747 01/06/2006       36     Y     $ 55,000.00 40293
 10371755 01/09/2006       24     Y     $ 165,775.0040294
 10371771 01/06/2006       24     Y     $ 180,000.0040294
 10372087 11/23/2005       36     Y     $ 249,388.5140294
 10372135 11/17/2005       36     Y     $ 198,000.0040294
 10372137 12/28/2005       36     Y     $ 118,931.5440294
 10372185 12/12/2005       36     Y     $ 85,748.71 40293
 10372235 12/28/2005       36     Y     $ 136,000.0040294
 10372369 12/28/2005       24     Y     $ 93,114.93 40293
 10372825 01/05/2006       24     Y     $ 80,000.00 40294
 10372839 01/05/2006       24     Y     $ 56,000.00 40293
 10372883 01/06/2006       36     Y     $ 173,000.0040293
 10374949 12/30/2005       24     Y     $ 148,000.0040294
 10374979 12/19/2005       24     Y     $ 57,942.60 40294
 10374995 12/09/2005       24     Y     $ 71,990.37 40294
 10375021 12/28/2005       24     Y     $ 37,485.06 40294
 10375027 01/04/2006       24     Y     $ 100,000.0040294
 10375037 12/22/2005       36     Y     $ 178,858.3840293
 10375071 12/16/2005       24     Y     $ 90,245.18 40294
 10375075 12/23/2005       36     Y     $ 150,017.8440293
 10375095 12/23/2005       24     Y     $ 78,706.90 40293
 10375097 12/29/2005       24     Y     $ 97,706.06 40294
 10375109 12/15/2005       24     Y     $ 102,069.6240294
 10375129 01/03/2006       24     Y     $ 158,293.5040294
 10375131 12/16/2005       36     Y     $ 71,351.11 40293
 10375133 12/16/2005       12     Y     $ 118,699.3940294
 10375153 12/22/2005       24     Y     $ 206,873.3140294
 10375159 12/28/2005       12     Y     $ 120,120.1140294
 10375171 12/16/2005       24     Y     $ 50,369.47 40294
 10375179 12/30/2005       24     Y     $ 139,810.7940294
 10375205 12/28/2005       36     Y     $ 69,329.48 40293
 10375211 12/21/2005       24     Y     $ 313,353.7440294
 10375213 12/23/2005       24     Y     $ 24,986.31 40294
 10375229 12/22/2005       24     Y     $ 123,376.0140294
 10375233 12/19/2005       24     Y     $ 140,513.9540294
 10375255 12/23/2005       24     Y     $ 113,699.1440294
 10375267 12/19/2005       24     Y     $ 84,370.34 40294
 10375271 12/23/2005       24     Y     $ 102,629.6840294
 10375277 12/15/2005       24     Y     $ 63,716.25 40294
 10375295 12/07/2005       36     Y     $ 58,462.70 40293
 10375343 01/10/2006       24     Y     $ 109,000.0040294
 10375355 12/06/2005       24     Y     $ 136,708.2140294
 10375369 01/10/2006       24     Y     $ 117,520.0040294
 10375375 12/27/2005       24     Y     $ 135,000.0040294
 10375401 01/05/2006       36     Y     $ 126,600.0040293
 10375471 01/05/2006       24     Y     $ 235,000.0040294
 10375475 01/10/2006       24     Y     $ 160,640.0040294
 10375591 01/05/2006       24     Y     $ 125,000.0040294
 10375621 01/05/2006       24     Y     $ 76,950.00 40294
 10375651 01/10/2006       24     Y     $ 50,000.00 40294
 10377145 01/11/2006       24     Y     $ 199,920.0040294
 10377297 01/09/2006       24     Y     $ 95,950.00 40294
 10377617 01/09/2006       24     Y     $ 223,200.0040294
 10377653 11/30/2005       12     Y     $ 119,846.4340293
 10378143 01/06/2006       24     Y     $ 153,600.0040294
 10378181 12/30/2005       24     Y     $ 194,000.0040294
 10378207 12/12/2005       24     Y     $ 199,889.6140294
 10378229 01/09/2006       24     Y     $ 196,000.0040293
 10378265 12/27/2005       24     Y     $ 347,750.8340294
 10378297 01/05/2006       24     Y     $ 233,050.0040294
 10378345 11/30/2005       12     Y     $ 360,594.3440294
 10378357 01/05/2006       24     Y     $ 137,700.0040294
 10378413 12/02/2005       36     Y     $ 161,928.3240293
 10378425 12/09/2005       24     Y     $ 120,592.2040294
 10378445 12/13/2005       36     Y     $ 71,952.90 40294
 10378483 12/20/2005       24     Y     $ 116,079.6440294
 10378489 12/09/2005       24     Y     $ 312,000.0040294
 10378497 12/22/2005       36     Y     $ 57,158.60 40294
 10378517 12/23/2005       24     Y     $ 67,860.93 40294
 10378527 12/16/2005       24     Y     $ 103,924.7240294
 10378541 12/19/2005       24     Y     $ 50,516.08 40294
 10378579 12/15/2005       24     Y     $ 131,568.1740294
 10378583 12/01/2005       24     Y     $ 70,389.45 40294
 10378613 12/19/2005       24     Y     $ 97,303.37 40294
 10378619 12/19/2005       24     Y     $ 142,359.1640294
 10378625 12/07/2005       24     Y     $ 181,353.4440294
 10378629 12/20/2005       24     Y     $ 121,516.3240294
 10378703 12/22/2005       24     Y     $ 103,494.8940294
 10378739 12/02/2005       24     Y     $ 88,068.67 40294
 10378761 12/21/2005       36     Y     $ 65,845.84 40293
 10378819 12/22/2005       24     Y     $ 174,868.3840294
 10379427 01/06/2006       12     Y     $ 100,800.0040294
 10379433 12/28/2005       24     Y     $ 288,000.0040294
 10379465 12/23/2005       36     Y     $ 114,750.0040294
 10379467 01/06/2006       24     Y     $ 215,000.0040294
 10379479 01/06/2006       24     Y     $ 118,750.0040294
 10379489 12/30/2005       24     Y     $ 168,000.0040294
 10379511 01/11/2006       24     Y     $ 88,992.00 40294
 10379513 01/11/2006       24     Y     $ 22,248.00 40293
 10379519 01/06/2006       24     Y     $ 50,000.00 40294
 10379549 01/11/2006       24     Y     $ 146,400.0040294
 10379599 01/06/2006       36     Y     $ 167,905.8240294
 10379613 01/06/2006       36     Y     $ 91,200.00 40293
 10379649 01/11/2006       24     Y     $ 184,500.0040294
 10379675 01/06/2006       24     Y     $ 85,500.00 40294
 10379677 01/04/2006       24     Y     $ 191,933.0040294
 10379685 01/06/2006       36     Y     $ 150,000.0040293
 10379701 01/04/2006       12     Y     $ 235,000.0040294
 10379705 01/04/2006       24     Y     $ 212,500.0040294
 10379729 01/06/2006       24     Y     $ 128,000.0040294
 10379739 01/06/2006       12     Y     $ 115,000.0040294
 10379755 01/11/2006       24     Y     $ 163,750.0040294
 10379761 01/06/2006       24     Y     $ 217,500.0040294
 10379767 01/09/2006       36     Y     $ 90,320.00 40293
 10379805 01/11/2006       24     Y     $ 105,000.0040293
 10380957 10/25/2005       24     Y     $ 67,862.19 40294
 10380971 01/06/2006       12     Y     $ 72,900.00 40294
 10380985 01/09/2006       24     Y     $ 67,500.00 40294
 10381005 12/05/2005       24     Y     $ 156,662.5840294
 10382423 01/06/2006       24     Y     $ 158,500.0040294
 10382447 01/09/2006       24     Y     $ 225,600.0040294
 10382511 01/06/2006       24     Y     $ 121,760.0040294
 10382593 01/09/2006       24     Y     $ 81,600.00 40294
 10382833 01/12/2006       24     Y     $ 92,000.00 40294
 10382837 01/11/2006       24     Y     $ 61,750.00 40294
 10382849 01/12/2006       24     Y     $ 73,600.00 40294
 10382913 01/12/2006       24     Y     $ 290,400.0040295
 10382915 01/12/2006       24     Y     $ 57,475.00 40294
 10382953 01/05/2006       24     Y     $ 155,700.0040294
 10382975 01/03/2006       24     Y     $ 132,000.0040293
 10382977 01/03/2006       36     Y     $ 33,000.00 40293
 10383011 01/05/2006       36     Y     $ 91,000.00 40293
 10383023 01/06/2006       24     Y     $ 89,250.00 40294
 10383025 01/12/2006       24     Y     $ 114,950.0040294
 10383027 01/12/2006       12     Y     $ 108,800.0040293
 10383089 01/03/2006       24     Y     $ 86,000.00 40294
 10383093 01/11/2006       12     Y     $ 416,100.0040294
 10383143 01/12/2006       36     Y     $ 63,750.00 40293
 10383389 01/09/2006       36     Y     $ 100,000.0040294
 10383397 12/21/2005       12     Y     $ 114,930.3340293
 10383409 01/05/2006       36     Y     $ 61,950.00 40293
 10383515 12/23/2005       12     Y     $ 70,805.93 40293
 10383637 01/10/2006       12     Y     $ 226,100.0040294
 10383663 01/13/2006       36     Y     $ 172,000.0040294
 10383669 01/11/2006       24     Y     $ 305,000.0040294
 10383765 12/30/2005       24     Y     $ 175,813.4340294
 10384107 01/10/2006       24     Y     $ 61,750.00 40294
 10384143 01/13/2006       24     Y     $ 70,300.00 40294
 10384169 01/10/2006       24     Y     $ 183,600.0040294
 10384203 01/11/2006       36     Y     $ 178,500.0040294
 10384293 12/08/2005       24     Y     $ 78,157.20 40294
 10384567 12/09/2005       12     Y     $ 207,498.9540294
 10384611 12/08/2005       12     Y     $ 121,416.3840294
 10384805 12/22/2005       36     Y     $ 94,956.84 40294
 10385031 11/30/2005       36     Y     $ 59,930.71 40293
 10385047 12/06/2005       36     Y     $ 73,964.73 40293
 10385057 12/06/2005       24     Y     $ 221,520.0040294
 10385081 12/02/2005       36     Y     $ 39,983.93 40293
 10385231 12/21/2005       12     Y     $ 191,870.9140294
 10385731 01/06/2006       24     Y     $ 123,000.0040294
 10385741 01/09/2006       24     Y     $ 122,400.0040294
 10385755 01/11/2006       24     Y     $ 53,200.00 40294
 10385859 01/09/2006       24     Y     $ 153,000.0040294
 10385863 01/09/2006       24     Y     $ 216,900.0040294
 10385893 01/13/2006       36     Y     $ 210,800.0040294
 10385923 01/09/2006       24     Y     $ 182,750.0040294
 10385925 01/09/2006       36     Y     $ 136,800.0040293
 10385935 01/09/2006       24     Y     $ 124,000.0040294
 10385947 01/10/2006       24     Y     $ 121,000.0040294
 10385963 01/06/2006       24     Y     $ 282,000.0040294
 10385981 01/09/2006       12     Y     $ 133,600.0040294
 10386031 01/13/2006       24     Y     $ 80,000.00 40294
 10386089 01/09/2006       24     Y     $ 183,750.0040294
 10386119 01/09/2006       24     Y     $ 153,000.0040294
 10386131 01/09/2006       36     Y     $ 156,000.0040294
 10386149 01/13/2006       24     Y     $ 133,000.0040294
 10386185 01/13/2006       36     Y     $ 85,500.00 40293
 10386213 01/13/2006       36     Y     $ 52,000.00 40293
 10386241 12/14/2005       24     Y     $ 99,129.99 40294
 10386253 12/29/2005       24     Y     $ 323,798.6240294
 10386293 12/30/2005       24     Y     $ 74,998.87 40294
 10386311 12/14/2005       36     Y     $ 160,899.4140294
 10386313 12/23/2005       24     Y     $ 100,643.8440294
 10386339 12/02/2005       24     Y     $ 159,865.5840294
 10386351 12/23/2005       24     Y     $ 38,987.54 40293
 10386361 12/08/2005       36     Y     $ 109,964.0640293
 10386409 11/14/2005       36     Y     $ 246,500.0040294
 10386443 12/08/2005       36     Y     $ 440,000.0040294
 10386447 11/15/2005       36     Y     $ 355,500.0040294
 10386453 01/03/2006       36     Y     $ 139,006.6640293
 10386475 11/21/2005       36     Y     $ 308,769.1040293
 10386525 12/08/2005       24     Y     $ 233,813.8040294
 10386527 12/09/2005       24     Y     $ 348,000.0040294
 10386553 12/19/2005       24     Y     $ 257,833.7940294
 10386655 12/06/2005       36     Y     $ 296,000.0040294
 10386863 01/05/2006       24     Y     $ 94,400.00 40294
 10386935 12/30/2005       36     Y     $ 26,000.00 40293
 10387235 01/17/2006       24     Y     $ 160,000.0040294
 10387295 12/29/2005       24     Y     $ 74,965.73 40294
 10387353 12/09/2005       24     Y     $ 86,966.53 40293
 10387839 01/11/2006       24     Y     $ 148,800.0040294
 10387843 01/11/2006       36     Y     $ 86,400.00 40293
 10387883 01/11/2006       36     Y     $ 108,000.0040293
 10387887 01/10/2006       24     Y     $ 283,050.0040294
 10387907 01/11/2006       24     Y     $ 153,900.0040294
 10387945 01/10/2006       24     Y     $ 282,200.0040294
 10387985 01/11/2006       24     Y     $ 202,500.0040294
 10388003 01/10/2006       36     Y     $ 152,000.0040294
 10388091 01/11/2006       24     Y     $ 171,950.0040294
 10388093 01/17/2006       24     Y     $ 115,444.0040294
 10388095 01/11/2006       24     Y     $ 36,000.00 40293
 10388107 01/13/2006       12     Y     $ 200,000.0040294
 10388111 01/11/2006       24     Y     $ 207,775.0040294
 10388133 01/10/2006       24     Y     $ 161,500.0040294
 10388155 01/10/2006       12     Y     $ 172,000.0040294
 10388169 01/10/2006       24     Y     $ 251,750.0040294
 10388179 01/10/2006       24     Y     $ 84,550.00 40294
 10388185 01/10/2006       12     Y     $ 60,300.00 40294
 10388197 01/10/2006       24     Y     $ 78,000.00 40294
 10388203 01/10/2006       24     Y     $ 157,500.0040294
 10388227 01/11/2006       36     Y     $ 218,500.0040293
 10388583 01/13/2006       24     Y     $ 181,850.0040294
 10388589 01/13/2006       36     Y     $ 72,100.00 40293
 10389947 01/10/2006       24     Y     $ 494,900.0040294
 10389949 12/19/2005       36     Y     $ 59,961.74 40293
 10389997 12/07/2005       36     Y     $ 139,411.0440293
 10390577 12/01/2005       24     Y     $ 111,047.2240294
 10390599 12/30/2005       36     Y     $ 37,000.00 40293
 10390629 01/06/2006       36     Y     $ 38,400.00 40293
 10391181 01/03/2006       24     Y     $ 145,850.0040294
 10391201 01/18/2006       24     Y     $ 105,350.0040294
 10391223 01/12/2006       36     Y     $ 90,000.00 40293
 10391247 01/03/2006       24     Y     $ 115,000.0040294
 10391253 12/22/2005       24     Y     $ 112,000.0040294
 10391305 01/09/2006       36     Y     $ 151,200.0040294
 10391319 01/12/2006       24     Y     $ 142,600.0040294
 10391483 01/18/2006       12     Y     $ 129,600.0040294
 10391551 01/18/2006       12     Y     $ 136,000.0040294
 10391593 01/12/2006       24     Y     $ 223,250.0040294
 10393555 01/19/2006       24     Y     $ 164,000.0040294
 10393803 01/17/2006       12     Y     $ 127,000.0040294
 10394533 12/22/2005       12     Y     $ 54,370.22 40293
 10395071 01/06/2006       12     Y     $ 90,000.00 40293
 10395095 12/30/2005       24     Y     $ 72,000.00 40294
 10395233 01/13/2006       36     Y     $ 63,900.00 40293
 10395263 01/13/2006       24     Y     $ 320,000.0040294
 10395271 01/19/2006       36     Y     $ 61,600.00 40293
 10395275 01/19/2006       36     Y     $ 88,200.00 40294
 10395311 01/13/2006       24     Y     $ 220,000.0040294
 10395425 12/22/2005       24     Y     $ 75,000.00 40294
 10395457 01/13/2006       36     Y     $ 175,500.0040294
 10395461 01/09/2006       24     Y     $ 147,250.0040294
 10395499 01/12/2006       24     Y     $ 224,000.0040294
 10395927 01/10/2006       24     Y     $ 153,000.0040294
 10395953 12/01/2005       24     Y     $ 76,465.06 40294
 10396599 11/09/2005       24     Y     $ 115,866.0240294
 10396667 12/19/2005       24     Y     $ 111,515.5040294
 10396883 01/11/2006       24     Y     $ 310,740.0040294
 10396901 01/10/2006       24     Y     $ 83,940.83 40294
 10396931 12/30/2005       24     Y     $ 132,304.2740294
 10396969 12/30/2005       24     Y     $ 122,400.0040294
 10397005 11/15/2005       36     Y     $ 92,665.25 40294
 10397049 11/17/2005       24     Y     $ 37,216.86 40293
 10397069 12/30/2005       24     Y     $ 109,286.4440294
 10397071 12/22/2005       24     Y     $ 137,185.9740294
 10397101 12/27/2005       24     Y     $ 164,250.0040294
 10397115 01/10/2006       24     Y     $ 85,500.48 40294
 10397119 12/22/2005       24     Y     $ 154,769.7340294
 10397167 12/27/2005       36     Y     $ 82,116.81 40293
 10397281 01/03/2006       24     Y     $ 93,000.00 40294
 10397297 01/13/2006       24     Y     $ 148,000.0040294
 10397333 01/13/2006       24     Y     $ 117,000.0040294
 10397351 01/03/2006       12     Y     $ 94,500.00 40294
 10397363 01/03/2006       36     Y     $ 280,000.0040294
 10397465 01/05/2006       24     Y     $ 415,000.0040294
 10397507 01/20/2006       24     Y     $ 67,500.00 40294
 10397617 01/20/2006       24     Y     $ 105,600.0040294
 10397651 01/13/2006       36     Y     $ 300,000.0040294
 10397907 01/19/2006       12     Y     $ 79,500.00 40293
 10397975 12/27/2005       24     Y     $ 161,600.0040294
 10397979 12/21/2005       36     Y     $ 151,902.7840293
 10398061 12/27/2005       24     Y     $ 40,385.59 40293
 10398065 01/03/2006       24     Y     $ 144,800.0040294
 10398081 12/30/2005       24     Y     $ 83,584.00 40294
 10398083 12/30/2005       24     Y     $ 80,490.22 40294
 10398091 12/30/2005       24     Y     $ 236,732.8040294
 10398113 12/29/2005       24     Y     $ 148,130.8640294
 10398117 12/06/2005       24     Y     $ 53,079.97 40293
 10398127 12/21/2005       24     Y     $ 132,000.0040294
 10398143 12/29/2005       36     Y     $ 106,035.0640294
 10398165 11/30/2005       24     Y     $ 16,985.32 40293
 10398171 12/05/2005       24     Y     $ 234,000.0040294
 10398211 01/06/2006       36     Y     $ 30,440.00 40293
 10398267 11/10/2005       36     Y     $ 14,786.14 40293
 10398273 11/29/2005       24     Y     $ 26,499.89 40293
 10398281 12/16/2005       24     Y     $ 90,800.00 40294
 10398297 01/12/2006       24     Y     $ 103,200.0040293
 10398299 12/14/2005       24     Y     $ 211,860.9040294
 10398309 01/11/2006       24     Y     $ 266,950.0040294
 10398339 12/19/2005       24     Y     $ 172,500.0040294
 10398577 12/23/2005       24     Y     $ 315,400.0040294
 10398595 01/06/2006       36     Y     $ 51,977.65 40293
 10398625 12/19/2005       24     Y     $ 139,888.0440294
 10398637 12/21/2005       24     Y     $ 115,072.7240294
 10399191 01/23/2006       24     Y     $ 83,600.00 40294
 10399907 01/17/2006       24     Y     $ 165,000.0040294
 10399961 01/23/2006       24     Y     $ 90,400.00 40294
 10400075 01/17/2006       24     Y     $ 238,500.0040294
 10400669 12/30/2005       24     Y     $ 127,920.0040294
 10400949 11/30/2005       24     Y     $ 25,960.31 40293
 10401087 01/05/2006       24     Y     $ 260,000.0040294
 10406799 01/19/2006       36     Y     $ 121,500.0040293





--------------------------------------------------------------------------------

                                                   EXHIBIT B

                                                                 REVISED July 11, 2005

APPENDIX  E - Standard & Poor's Predatory Lending Categories

Standard & Poor's has categorized  loans governed by anti-predatory  lending laws in the  Jurisdictions  listed
below into three categories  based upon a combination of factors that include (a) the risk exposure  associated
with the assignee  liability and (b) the tests and thresholds set forth in those laws.  Note that certain loans
classified  by the  relevant  statute as Covered are  included  in  Standard & Poor's  High Cost Loan  Category
because they included  thresholds and tests that are typical of what is generally  considered  High Cost by the
industry.

Standard & Poor's High Cost Loan Categorization

------------------------------------------------------------------------------------------------
    State/Jurisdiction           Name of Anti-Predatory Lending            Category under
                                                                             Applicable
                                                                       Anti-Predatory Lending
                                       Law/Effective Date                        Law
---------------------------- ---------------------------------------- --------------------------
Arkansas                     Arkansas Home Loan Protection Act,       High Cost Home Loan
                             Ark. Code Ann.ss.ss.23-53-101 et seq.

                             Effective July 16, 2003
---------------------------- ---------------------------------------- --------------------------
Cleveland Heights, OH        Ordinance No. 72-2003 (PSH), Mun. Code   Covered Loan
                           ss.ss.757.01 et seq.

                             Effective June 2, 2003
---------------------------- ---------------------------------------- --------------------------
Colorado                     Consumer Equity Protection, Colo.        Covered Loan
                             Stat. Ann.ss.ss.5-3.5-101 et seq.

                             Effective for covered loans offered or
                             entered into on or after February 1,
                             2003. Other provisions of the Act took
                             effect on June 7, 2002
---------------------------- ---------------------------------------- --------------------------
Connecticut                  Connecticut Abusive Home Loan Lending    High Cost Home Loan
                             Practices Act, Conn. Gen. Stat.ss.ss.
                             36a-746 et seq.

                             Effective October 1, 2001
---------------------------- ---------------------------------------- --------------------------
District of Columbia         Home Loan Protection Act, D.C. Codess.ss. Covered Loan
                             26-1151.01 et seq.

                             Effective for loans closed on or after
                             January 28, 2003
---------------------------- ---------------------------------------- --------------------------
Florida                      Fair Lending Act, Fla. Stat. Ann.ss.ss.   High Cost Home Loan
                             494.0078 et seq.

                             Effective October 2, 2002
---------------------------- ---------------------------------------- --------------------------
Georgia (Oct. 1, 2002 -      Georgia Fair Lending Act, Ga. Code       High Cost Home Loan
Mar. 6, 2003)                Ann.ss.ss.7-6A-1 et seq.

                             Effective October 1, 2002 - March 6,
                             2003
---------------------------- ---------------------------------------- --------------------------
Georgia as amended (Mar.     Georgia Fair Lending Act, Ga. Code       High Cost Home Loan
7, 2003 - current)           Ann.ss.ss.7-6A-1 et seq.

                             Effective for loans closed on or after
                             March 7, 2003
---------------------------- ---------------------------------------- --------------------------
HOEPA Section 32             Home Ownership and Equity Protection     High Cost Loan
                             Act of 1994, 15 U.S.C.ss.1639, 12
                             C.F.R.ss.ss.226.32 and 226.34

                             Effective October 1, 1995, amendments
                             October 1, 2002
---------------------------- ---------------------------------------- --------------------------
Illinois                     High Risk Home Loan Act, Ill. Comp.      High Risk Home Loan
                             Stat. tit. 815,ss.ss.137/5 et seq.

                             Effective February 1, 2004 (prior to
                             this date, regulations under
                             Residential Mortgage License Act
                             effective from May 14, 2001)
---------------------------- ---------------------------------------- --------------------------
Kansas                       Consumer Credit Code, Kan. Stat. Ann.    High Loan to Value
                           ss.ss.16a-1-101 et seq.                     Consumer Loan (id.ss.
                                                                      16a-3-207) and;
                             Sections 16a-1-301 and 16a-3-207
                             became effective April 14, 1999;
                             Section 16a-3-308a became effective
                             July 1, 1999
---------------------------- ---------------------------------------- --------------------------
                                                                      High APR Consumer Loan
                                                                      (id.ss.16a-3-308a)
---------------------------- ---------------------------------------- --------------------------
Kentucky                     2003 KY H.B. 287 - High Cost Home Loan   High Cost Home Loan
                             Act, Ky. Rev. Stat.ss.ss.360.100 et seq.

                             Effective June 24, 2003
---------------------------- ---------------------------------------- --------------------------
Maine                        Truth in Lending, Me. Rev. Stat. tit.    High Rate High Fee
                             9-A,ss.ss.8-101 et seq.                    Mortgage

                             Effective September 29, 1995 and as
                             amended from time to time
---------------------------- ---------------------------------------- --------------------------
Massachusetts                Part 40 and Part 32, 209 C.M.R.ss.ss.     High Cost Home Loan
                             32.00 et seq. and 209 C.M.R.ss.ss.40.01
                             et seq.

                             Effective March 22, 2001 and amended
                             from time to time
---------------------------- ---------------------------------------- --------------------------
Nevada                       Assembly Bill No. 284, Nev. Rev. Stat.   Home Loan
                           ss.ss.598D.010 et seq.

                             Effective October 1, 2003
---------------------------- ---------------------------------------- --------------------------
New Jersey                   New Jersey Home Ownership Security Act   High Cost Home Loan
                             of 2002, N.J. Rev. Stat.ss.ss.46:10B-22
                             et seq.

                             Effective for loans closed on or after
                             November 27, 2003
---------------------------- ---------------------------------------- --------------------------
New Mexico                   Home Loan Protection Act, N.M. Rev.      High Cost Home Loan
                             Stat.ss.ss.58-21A-1 et seq.

                             Effective as of February 1, 2004;
                             Revised as of February 26, 2004
---------------------------- ---------------------------------------- --------------------------
New York                     N.Y. Banking Law Article 6-l             High Cost Home Loan

                             Effective for applications made on or
                             after April 1, 2003
---------------------------- ---------------------------------------- --------------------------
North Carolina               Restrictions and Limitations on High     High Cost Home Loan
                             Cost Home Loans, N.C. Gen. Stat.ss.ss.
                             24-1.1E et seq.

                             Effective July 1, 2000; amended
                             October 1, 2003 (adding open-end lines
                             of credit)
---------------------------- ---------------------------------------- --------------------------
Ohio                         H.B. 386 (codified in various sections   Covered Loan
                             of the Ohio Code), Ohio Rev. Code Ann.
                           ss.ss.1349.25 et seq.

                             Effective May 24, 2002
---------------------------- ---------------------------------------- --------------------------
Oklahoma                     Consumer Credit Code (codified in        Subsection 10 Mortgage
                             various sections of Title 14A)

                             Effective July 1, 2000; amended
                             effective February 1, 2004
---------------------------- ---------------------------------------- --------------------------
South Carolina               South Carolina High Cost and Consumer    High Cost Home Loan
                             Home Loans Act, S.C. Code Ann.ss.ss.
                             37-23-10 et seq.

                             Effective for loans taken on or after
                             February 1, 2004
---------------------------- ---------------------------------------- --------------------------
West Virginia                West Virginia Residential Mortgage       West Virginia Mortgage
                             Lender, Broker and Servicer Act, W.      Loan Act Loan
                             Va. Code Ann.ss.ss.31-17-1 et seq.

                             Effective June 5, 2002
---------------------------- ---------------------------------------- --------------------------


Standard & Poor's Covered Loan Categorization

---------------------------- ---------------------------------------- --------------------------
    State/Jurisdiction           Name of Anti-Predatory Lending            Category under
                                                                             Applicable
                                                                       Anti-Predatory Lending
                                       Law/Effective Date                        Law
---------------------------- ---------------------------------------- --------------------------

Georgia (Oct. 1, 2002 -      Georgia Fair Lending Act, Ga. Code       Covered Loan
Mar. 6, 2003)                Ann.ss.ss.7-6A-1 et seq.

                             Effective October 1, 2002 - March 6,
                             2003
---------------------------- ---------------------------------------- --------------------------
New Jersey                   New Jersey Home Ownership Security Act   Covered Home Loan
                             of 2002, N.J. Rev. Stat.ss.ss.46:10B-22
                             et seq.

                             Effective November 27, 2003 - July 5,
                             2004
---------------------------- ---------------------------------------- --------------------------

Standard & Poor's Home Loan Categorization

------------------------------------------------------------------------------------------------
    State/Jurisdiction           Name of Anti-Predatory Lending            Category under
                                                                             Applicable
                                                                       Anti-Predatory Lending
                                       Law/Effective Date                        Law
---------------------------- ---------------------------------------- --------------------------
Georgia (Oct. 1, 2002 -      Georgia Fair Lending Act, Ga. Code       Home Loan
Mar. 6, 2003)                Ann.ss.ss.7-6A-1 et seq.

                             Effective October 1, 2002 - March 6,
                             2003
---------------------------- ---------------------------------------- --------------------------
New Jersey                   New Jersey Home Ownership Security Act   Home Loan
                             of 2002, N.J. Rev. Stat.ss.ss.46:10B-22
                             et seq.

                             Effective for loans closed on or after
                             November 27, 2003
---------------------------- ---------------------------------------- --------------------------
New Mexico                   Home Loan Protection Act, N.M. Rev.      Home Loan
                             Stat.ss.ss.58-21A-1 et seq.

                             Effective as of February 1, 2004;
                             Revised as of February 26, 2004
---------------------------- ---------------------------------------- --------------------------
North Carolina               Restrictions and Limitations on High     Consumer Home Loan
                             Cost Home Loans, N.C. Gen. Stat.ss.ss.
                             24-1.1E et seq.

                             Effective July 1, 2000; amended
                             October 1, 2003 (adding open-end lines
                             of credit)
---------------------------- ---------------------------------------- --------------------------
South Carolina               South Carolina High Cost and Consumer    Consumer Home Loan
                             Home Loans Act, S.C. Code Ann.ss.ss.
                             37-23-10 et seq.

                             Effective for loans taken on or after
                             February 1, 2004
---------------------------- ---------------------------------------- --------------------------








--------------------------------------------------------------------------------

                                                 EXHIBIT C

                                           Schedule of Balloon Loans


Loan Number  Principal BPoolcIDAmortization Term
10140352    $ 229,896.04 40294       480
10140576    $ 118,388.48 40294       480
10140688    $ 62,590.49  40294       480
10140704    $ 166,932.00 40294       480
10140926    $ 246,707.14 40294       480
10141060    $ 395,501.04 40294       480
10141144    $ 151,023.21 40294       480
10141174    $ 71,060.75  40294       480
10141370    $ 102,418.31 40294       480
10141568    $ 155,305.51 40294       480
10141898    $ 72,132.67  40294       480
10142156    $ 126,238.70 40294       480
10159854    $ 284,494.83 40294       480
10159870    $ 132,733.49 40294       480
10159948    $ 494,135.45 40294       480
10160088    $ 219,396.30 40294       480
10160670    $ 268,590.59 40294       480
10168334    $ 303,575.23 40294       480
10168482    $ 334,212.75 40294       480
10168484    $ 93,950.24  40294       480
10168792    $ 193,308.98 40294       480
10169148    $ 136,710.88 40294       480
10169348    $ 144,290.88 40294       480
10175207    $ 161,793.55 40294       480
10175443    $ 67,133.13  40294       480
10176099    $ 216,514.29 40294       480
10176225    $ 315,543.28 40294       480
10176373    $ 125,812.18 40294       480
10176633    $ 279,537.75 40294       480
10176713    $ 297,841.42 40294       480
10177473    $ 395,502.71 40294       480
10177585    $ 312,054.21 40294       480
10177673    $ 161,108.98 40294       480
10177795    $ 168,805.03 40294       480
10178085    $ 82,952.47  40294       480
10178105    $ 109,127.07 40294       480
10178109    $ 299,403.79 40294       480
10180463    $ 423,573.08 40294       480
10208378    $ 210,806.69 40294       480
10208402    $ 217,842.07 40294       480
10209126    $ 167,988.67 40294       480
10210944    $ 374,924.41 40294       480
10225096    $ 419,678.15 40293       480
10282394    $ 182,704.62 40294       480
10282406    $ 143,964.86 40294       480
10282424    $ 129,463.86 40294       480
10282432    $ 143,947.11 40294       480
10282438    $ 104,359.09 40294       480
10282446    $ 131,948.28 40294       480
10282450    $ 130,453.67 40294       480
10282452    $ 200,509.61 40293       480
10282460    $ 155,949.00 40294       480
10282464    $ 108,882.17 40294       480
10282466    $ 193,529.09 40294       480
10282472    $ 147,948.04 40294       480
10282474    $ 271,941.03 40294       480
10282480    $ 140,264.09 40294       480
10282588    $ 239,933.99 40294       480
10282604    $ 126,279.28 40294       480
10282608    $ 121,562.46 40294       480
10282648    $ 149,964.98 40294       480
10282706    $ 87,970.82  40294       480
10282746    $ 147,952.30 40294       480
10282838    $ 99,932.51  40293       480
10282850    $ 84,962.16  40293       480
10282856    $ 343,901.18 40294       480
10282858    $ 224,916.42 40294       480
10282880    $ 223,913.80 40294       480
10282980    $ 254,925.46 40294       480
10283066    $ 153,558.96 40294       480
10283200    $ 135,956.79 40293       480
10283274    $ 143,149.73 40294       480
10283278    $ 101,558.95 40294       480
10283282    $ 110,361.79 40294       480
10283286    $ 135,960.36 40294       480
10283326    $ 319,909.39 40294       480
10283348    $ 319,908.07 40294       480
10283360    $ 207,087.28 40294       480
10283626    $ 299,895.87 40293       480
10283634    $ 389,896.11 40294       480
10283636    $ 303,908.80 40294       480
10301534    $ 400,832.97 40294       480
10301538    $ 464,846.22 40294       480
10301564    $ 346,683.77 40294       480
10301590    $ 200,000.00 40294       480


